--------------------------------------------------------------------------------


EXHIBIT 10.95






MEZZANINE LOAN AND SECURITY AGREEMENT
(Intermediate Mezzanine)


 


 


 
Dated as of February 9, 2005
 


 


 
Between
 


 


 
CNL HOTEL DEL INTERMEDIATE MEZZ PARTNERS, LP
as Mezzanine Borrower


 


 
and
 


 


 


 
GERMAN AMERICAN CAPITAL CORPORATION,
 
as Mezzanine Lender
 



--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
Page
 
 
I.
 
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
 
1
 
Section 1.1
Definitions1
 
Section 1.2
Principles of Construction
23
 
II.
 
 
GENERAL TERMS
 
 
23
 
Section 2.1
Loan; Disbursement to Mezzanine Borrower.
23
Section 2.2
Interest; Loan Payments; Late Payment Charge.
24
Section 2.3
Prepayments
26
Section 2.4
Regulatory Change; Taxes.
27
Section 2.5
Conditions Precedent to Closing
29
 
III.
 
 
CASH MANAGEMENT
 
 
34
 
Section 3.1
Cash Management.
34
 
IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
44
 
Section 4.1
Mezzanine Borrower Representations.
44
Section 4.2
Survival of Representations
53
 
V.
 
 
MEZZANINE BORROWER COVENANTS
 
 
54
 
Section 5.1
Affirmative Covenants.
54
Section 5.2
Negative Covenants
65
 
VI.
 
 
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
 
70
 
Section 6.1
Insurance Coverage Requirements.
70


--------------------------------------------------------------------------------





 
Section 6.2
Condemnation and Insurance Proceeds
71
Section 6.3
Certificates
71
 
VII.
 
 
INTENTIONALLY OMITTED
 
 
72
 
 
VIII.
 
 
TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS
 
 
72
 
Section 8.1
Restrictions on Transfers and Indebtedness.
72
Section 8.2
Sale of Building Equipment and Immaterial Transfers and Easements by Mortgage
Borrower
73
Section 8.3
Intentionally Omitted.
73
Section 8.4
Transfers of Interests in Mezzanine Borrower
73
Section 8.5
Loan Assumption
74
Section 8.6
Notice Required; Legal Opinions
76
Section 8.7
Leases.
77
 
IX.
 
 
INTEREST RATE CAP AGREEMENT.
 
 
79
 
Section 9.1
Interest Rate Cap Agreement
79
Section 9.2
Pledge and Collateral Assignment
79
Section 9.3
Covenants.
80
Section 9.4
Representations and Warranties
81
Section 9.5
Payments
82
Section 9.6
Remedies
82
Section 9.7
Sales of Rate Cap Collateral (Intermediate Mezzanine)
85
Section 9.8
Public Sales Not Possible
85


--------------------------------------------------------------------------------





 
Section 9.9
Receipt of Sale Proceeds
86
Section 9.10
Extension Interest Rate Cap Agreement (Intermediate Mezzanine)
86
 
X.
 
 
RESERVED
 
 
87
 
 
XI.
 
 
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION
 
 
87
 
Section 11.1
Books and Records
87
Section 11.2
Financial Statements.
87
 
XII.
 
 
ENVIRONMENTAL MATTERS.
 
 
88
 
Section 12.1
Representations
88
Section 12.2
Covenants.
89
Section 12.3
Environmental Reports
89
Section 12.4
Environmental Indemnification
90
Section 12.5
Recourse Nature of Certain Indemnifications
90
 
XIII.
 
 
RESERVED
 
 
91
 
 
XIV.
 
 
RESERVED
 
 
91
 
 
XV.
 
 
ASSIGNMENTS AND PARTICIPATIONS.
 
 
91
 
Section 15.1
Assignment and Acceptance
91
Section 15.2
Effect of Assignment and Acceptance
91
Section 15.3
Content
91
Section 15.4
Register
92


--------------------------------------------------------------------------------





 
Section 15.5
Substitute Notes
92
Section 15.6
Participations
93
Section 15.7
Disclosure of Information
93
Section 15.8
Security Interest in Favor of Federal Reserve Bank
94
 
XVI.
 
 
RESERVED
 
 
94
 
 
XVII.
 
 
DEFAULTS
 
 
94
 
Section 17.1
Event of Default.
94
Section 17.2
Remedies.
98
Section 17.3
Remedies Cumulative; Waivers
100
Section 17.4
Costs of Collection
100
Section 17.5
Distribution of Collateral Proceeds
101
 
XVIII.
 
 
SPECIAL PROVISIONS
 
 
101
 
Section 18.1
Exculpation.
101
 
XIX.
 
 
MISCELLANEOUS
 
 
104
 
Section 19.1
Survival
104
Section 19.2
Mezzanine Lender's Discretion
104
Section 19.3
Governing Law.
104
Section 19.4
Modification, Waiver in Writing
106
Section 19.5
Delay Not a Waiver
106
Section 19.6
Notices
106
Section 19.7
TRIAL BY JURY
108


--------------------------------------------------------------------------------





 
Section 19.8
Headings
108
Section 19.9
Severability
109
Section 19.10
Preferences
109
Section 19.11
Waiver of Notice
109
Section 19.12
Expenses; Indemnity.
109
Section 19.13
Exhibits and Schedules Incorporated
112
Section 19.14
Offsets, Counterclaims and Defenses
112
Section 19.15
Liability of Assignees of Mezzanine Lender
112
Section 19.16
No Joint Venture or Partnership; No Third Party Beneficiaries.
112
Section 19.17
Publicity
113
Section 19.18
Waiver of Marshalling of Assets
113
Section 19.19
Waiver of Counterclaim and other Actions
113
Section 19.20
Conflict; Construction of Documents; Reliance
114
Section 19.21
Prior Agreements
114
Section 19.22
Counterparts
114
Section 19.23
Disclosure
115





 


 


--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
 
EXHIBIT A
INTENTIONALLY OMITTED
EXHIBIT B
FORM OF PLEDGE ACKNOWLEDGEMENT
EXHIBIT C
SINGLE PURPOSE ENTITY PROVISIONS
EXHIBIT D
ENFORCEABILITY OPINION REQUIREMENTS
EXHIBIT E
NON-CONSOLIDATION OPINION REQUIREMENTS
EXHIBIT F
COUNTERPARTY OPINION REQUIREMENTS
EXHIBIT G
FORM OF TENANT ESTOPPEL LETTER
EXHIBIT H
BORROWER ORGANIZATIONAL STRUCTURE
EXHIBIT I
INTEREST RATE CAP AGREEMENT REQUIREMENTS
EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT K
INTENTIONALLY OMITTED
EXHIBIT L
INTENTIONALLY OMITTED
EXHIBIT M
COUNTERPARTY ACKNOWLEDGMENT
EXHIBIT N
INTENTIONALLY OMITTED
EXHIBIT O
FORM OF INDEPENDENT DIRECTOR CERTIFICATE
EXHIBIT P
INTENTIONALLY OMITTED
EXHIBIT Q
INTENTIONALLY OMITTED
EXHIBIT R
ARTICLE 8 OPT IN LANGUAGE
   
SCHEDULE I
LITIGATION SCHEDULE
SCHEDULE II
INTENTIONALLY DELETED
SCHEDULE III
PRE-APPROVED TRANSFEREES
SCHEDULE IV
PRE-APPROVED MANAGERS



 


 



--------------------------------------------------------------------------------




MEZZANINE LOAN AND SECURITY AGREEMENT
 
(Intermediate Mezzanine)
 


 
THIS MEZZANINE LOAN AND SECURITY AGREEMENT (Intermediate Mezzanine), dated as of
February 9, 2005 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this Agreement), between CNL HOTEL DEL INTERMEDIATE
MEZZ PARTNERS, LP, a Delaware limited partnership (Mezzanine Borrower) having an
office c/o CNL Hotels & Resorts, Inc., Center at City Commons, 450 South Orange
Avenue, Orlando, Florida 32801 and GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, having an address at 60 Wall Street, 10th Floor, New York,
New York 10005 (together with its successors and assigns, Mezzanine Lender).
 
W I T N E S S E T H:
 
WHEREAS, Mezzanine Borrower desires to obtain the Loan (as hereinafter defined)
from Mezzanine Lender;
 
WHEREAS, Mezzanine Lender is willing to make the Loan to Mezzanine Borrower,
subject to and in accordance with the terms of this Agreement and the other Loan
Documents (Intermediate Mezzanine) (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the making of the Loan by Mezzanine Lender
and the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
 

I.  
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 
Section 1.1  Definitions.
 
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
 
Acceptable Counterparty shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of "A+" or higher by S&P
and its equivalent by Moody's and, if the counterparty is rated by Fitch, by
Fitch.
 
Acceptable Management Agreement shall mean, with respect to the Property, a new
or amended management agreement with the Manager which agreement shall be upon
terms and conditions no less favorable in all material respects to the Mezzanine
Borrower, Operating Lessee, and Mezzanine Lender than those contained in the
Management Agreement or any new or amended management agreement entered into by
Mortgage Borrower, Operating Lessee, and/or Manager with respect to the Property
in accordance with the terms of Section 5.2.14 hereof.
 


--------------------------------------------------------------------------------





 
Acceptable Manager shall mean (i) the current Manager as of the Closing Date or
any wholly owned Affiliate (whether direct or indirect) of KSL DC Operating,
LLC, or a member of KSL DC Operating LLC, or KSL II Management Operations, LLC,
(ii) at any time after the Closing Date, any Pre-approved Manager listed on
Schedule IV hereto, provided each such property manager continues to be
Controlled by substantially the same Persons Controlling such property manager
as of the Closing Date (or if such Manager is a publicly traded company, such
Manager continues to be publicly traded on an established securities market),
(iii) any other hotel management company that manages a system of at least six
(6) hotels or resorts of a class and quality at least as comparable to the
Property (as reasonably determined by Manager and Operating Lessee; provided,
however Operating Lessee shall obtain Mortgage Lender’s prior approval of such
determination, not to be unreasonably withheld), and containing not fewer than
1,500 hotel rooms in the aggregate (including condominium units under
management) in the aggregate, (iv) any Close Affiliate of any of the foregoing
Persons or (v) any other reputable and experienced professional hotel management
company (A) whose competence, qualifications, and experience in managing
properties of a quality equal to or exceeding the quality of the Property are
comparable to, or greater than that of the current Manager as of the Closing
Date, or a Close Affiliate thereof and (B) with respect to which Mezzanine
Lender has consented to in writing.
 
Account Agreement (Intermediate Mezzanine) shall mean the Account and Control
Agreement (Intermediate Mezzanine), dated the date hereof, among Mezzanine
Lender, Mezzanine Borrower and Cash Management Bank (Intermediate Mezzanine).
 
Account Agreement (Mortgage) shall mean the Account and Control Agreement, dated
as of the date hereof, among Mortgage Lender, Mortgage Borrower and Cash
Management Bank (Mortgage).
 
Account Collateral (Intermediate Mezzanine) shall have the meaning set forth in
Section 3.1.2.
 
Acknowledgment shall mean the Acknowledgment, dated on or about the date hereof
made by Counterparty, or as applicable, Acceptable Counterparty in the form of
Exhibit M.
 
Additional Non-Consolidation Opinion shall have the meaning set forth in Section
4.1.20(b).
 
Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.
 
Agreement shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
 

2

--------------------------------------------------------------------------------



Approved Bank shall have the meaning set forth in the Account Agreement
(Intermediate Mezzanine).
 
Assignment and Acceptance shall mean an assignment and acceptance entered into
by Mezzanine Lender and an assignee, and accepted by Mezzanine Lender in
accordance with Article XV and in substantially the form of Exhibit J or such
other form customarily used by Mezzanine Lender in connection with the
participation or syndication of mortgage or mezzanine loans at the time of such
assignment.
 
Assignment of Management Agreement (Intermediate Mezzanine) shall mean that
certain Manager's Consent, Subordination of Management Agreement, and
Non-disturbance Agreement (Intermediate Mezzanine), dated the date hereof, among
Mezzanine Lender, Mezzanine Borrower, Operating Lessee, and Manager, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
 
Assignment of Management Agreement (Mortgage) shall mean that certain Manager's
Consent, Subordination of Management Agreement, and Non-disturbance Agreement,
dated the date hereof, among Mortgage Lender, Mortgage Borrower and Manager, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
 
Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.
 
Beneficial when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.
 
Best of Mezzanine Borrower's Knowledge, shall mean the actual (as opposed to
imputed or constructive) present knowledge of: Eric Resnick, Peter McDermott,
John Brady, and Barry Bloom, after due inquiry, and without creating any
personal liability on the part of any said individuals. In the case where the
term "Best of Mezzanine Borrower's Knowledge" is used in the context of
representations or warranties of Borrower to be made after the date hereof, the
term shall include the Person or Persons, as applicable, that occupy the
capacities of said individuals on the date such representation or warranty is
made to the extent that one or more of such individuals no longer occupy their
current capacities.
 
Budget shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Building Equipment shall have the meaning set forth in the Security Instrument.
 
Business Day shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, California or in the state in which
Servicer is located are not open for business. When used with respect to an
Interest Determination Date,
 

3

--------------------------------------------------------------------------------



Business Day shall mean any day on which dealings in deposits in U.S. Dollars
are transacted in the London interbank market.
 
Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Mortgage Borrower’s
annual financial statements for an applicable period as an operating expense of
the Property.
 
Cash Management Bank (Intermediate Mezzanine) shall mean LaSalle Bank National
Association or any successor Approved Bank acting as Cash Management Bank
(Intermediate Mezzanine) under the Account Agreement (Intermediate Mezzanine) or
other financial institution approved by the Mezzanine Lender.
 
Cash Management Bank (Mortgage) shall have the meaning set forth in the Loan
Agreement (Mortgage).
 
Clearing Bank shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Close Affiliate shall mean with respect to any Person (the "First Person") any
other Person (each, a "Second Person") which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.
 
Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.
 
Closing Date NOI shall mean $37,883,902.
 
Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
Collateral shall mean collectively (i) all of the Pledged Collateral and all
proceeds thereof, (ii) all Receipts, (iii) any stock certificates or other
certificates, membership interest certificates or instruments evidencing any of
the foregoing property described in clauses (i) and (ii) above, (iv) the Rate
Cap Collateral (Intermediate Mezzanine), (v) the Account Collateral
(Intermediate Mezzanine) and (vi) all other rights appurtenant to the property
described in clauses (i) through (v) above.
 
Collateral Accounts shall have the meaning set forth in the Loan Agreement
(Mortgage).
 

4

--------------------------------------------------------------------------------



Collateral Accounts (Intermediate Mezzanine) shall have the meaning set forth in
Section 3.1.1.
 
Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.
 
Counterparty shall mean the counterparty to the Interest Rate Cap Agreement
(Intermediate Mezzanine) and any counterparty under a Replacement Interest Rate
Cap Agreement (Intermediate Mezzanine) or Extension Interest Rate Cap Agreement
and, if applicable, any credit support provider identified in the Interest Rate
Cap Agreement, Replacement Interest Rate Cap Agreement (Intermediate Mezzanine)
or Extension Interest Rate Cap Agreement.
 
Counterparty Opinion shall have the meaning set forth in Section 9.3(f).
 
Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.
 
Debt Service (Intermediate Mezzanine) shall mean, with respect to any particular
period of time, scheduled interest payments under the Mezzanine Note.
 
Default shall mean the occurrence of any event hereunder or under any other Loan
Document (Intermediate Mezzanine) which, but for the giving of notice or passage
of time, or both, would be an Event of Default.
 
Default Rate shall have the meaning set forth in the Note.
 
Disqualified Transferee shall mean any Person or its Close Affiliate that, (i)
has (within the past five (5) years) defaulted, or is now in default, beyond any
applicable cure period, of its material obligations, under any material written
agreement with Mezzanine
 

5

--------------------------------------------------------------------------------



Lender, any Affiliate of Mezzanine Lender, or, unless approved by the Mezzanine
Lender, any other financial institution or other person providing or arranging
financing; (ii) has been convicted in a criminal proceeding for a felony or a
crime involving moral turpitude or that is an organized crime figure or is
reputed (as determined by Mezzanine Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure; (iii)
has at any time filed a voluntary petition under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition (which was not subsequently dismissed within one hundred
twenty (120) days) has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.
 
Downgrade shall have the meaning as set forth in Section 9.3(c) hereof.
 
Eligibility Requirements means, with respect to any Person, that such Person (i)
has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder's equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial properties.
 
Eligible Account has the meaning set forth in the Account Agreement
(Intermediate Mezzanine).
 
Environmental Certificate shall have the meaning set forth in Section 12.2.1.
 
Environmental Claim shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Environmental Event shall have the meaning set forth in Section 12.2.1.
 
Environmental Indemnity (Intermediate Mezzanine) shall mean the Environmental
Indemnity, dated the date hereof, made by Guarantor in favor of Mezzanine
Lender.
 
Environmental Law shall have the meaning provided in the Environmental Indemnity
(Intermediate Mezzanine).
 
Environmental Reports shall have the meaning set forth in Section 12.1.
 

6

--------------------------------------------------------------------------------



ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
 
ERISA Affiliate shall have the meaning set forth in Section 4.1.9.
 
Event of Default shall have the meaning set forth in Section 17.1(a).
 
Excess Cash Flow shall mean " Excess Cash Flow" as defined in the Loan Agreement
(Mortgage).
 
Exculpated Parties shall have the meaning set forth in Section 18.1.1.
 
Excusable Delay shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Mezzanine Borrower or Mortgage
Borrower, but Mezzanine Borrower's or Mortgage Borrower's lack of funds in and
of itself shall not be deemed a cause beyond the control of Mezzanine Borrower
or Mortgage Borrower, as applicable.
 
Extension Interest Rate Cap Agreement shall mean, following the Mezzanine
Borrower's exercise of its option to extend the Maturity Date pursuant to
Section 5 of the Mezzanine Note, an Interest Rate Cap Agreement or Agreements
(together with the confirmations and schedules relating thereto), each from an
Acceptable Counterparty and satisfying the requirements set forth on Exhibit I
hereto; provided that, to the extent any such interest rate cap agreement does
not meet the foregoing requirements, an "Extension Interest Rate Cap Agreement"
shall be such interest rate cap agreement as may be approved by each of the
Mezzanine Lender in its sole discretion).
 
Fiscal Year shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
 
GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination, as appropriately
modified by the Uniform System, and as further modified for purposes of
calculating Net Membership Cash Flow.
 

7

--------------------------------------------------------------------------------



General Partner shall mean CNL Hotel Del Intermediate Mezz Partners GP, LLC, a
Delaware limited liability company.
 
Governmental Authority shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
 
Guarantor shall mean, collectively, CNL Hospitality Partners, LP, a Delaware
limited partnership, and KSL DC Operating, LLC, a Delaware limited liability
company.
 
Hazardous Materials shall have the meaning provided in the Environmental
Indemnity (Intermediate Mezzanine).
 
Holding Account shall mean the "Holding Account" and various sub-accounts to the
Holding Account established pursuant to the Loan Agreement (Mortgage) as in
effect on the date hereof.
 
Impositions shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Increased Costs shall have the meaning set forth in Section 2.4.1.
 
Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Mezzanine Lender pursuant hereto, under the
Mezzanine Note or in accordance with the other Loan Documents (Intermediate
Mezzanine) and all other amounts, sums and expenses paid by or payable to
Mezzanine Lender hereunder or pursuant to the Mezzanine Note or the other Loan
Documents (Intermediate Mezzanine).
 
Indemnified Parties shall have the meaning set forth in Section 19.12(b).
 
Independent shall mean, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in Mortgage Borrower, Mezzanine Borrower, Senior Mezzanine Borrower,
Junior Mezzanine Borrower or in any of their Affiliates, (ii) is not connected
with Mortgage Borrower, Mezzanine Borrower, Senior Mezzanine Borrower, Junior
Mezzanine Borrower or any of their Affiliates, as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.
 
Independent Architect shall mean an architect, engineer or construction
consultant selected by Mezzanine Borrower or Mortgage Borrower, as applicable,
which is Independent, licensed to practice in the State and has at least five
(5) years of architectural experience and which is reasonably acceptable to
Mezzanine Lender.
 

8

--------------------------------------------------------------------------------



Independent Director, Independent Manager, or Independent Member shall mean a
Person who is not and will not be while serving and has never been (i) a member
(other than an Independent Member), manager (other than an Independent Manager),
director, (other than an Independent Director), employee, attorney, or counsel
of Mezzanine Borrower, Senior Mezzanine Borrower, Junior Mezzanine Borrower, or
their Affiliates (provided that Mortgage Borrower, Mezzanine Borrower, Senior
Mezzanine Borrower, Junior Mezzanine Borrower, and each of their respective
general partners, may not have the same Independent Directors, Independent
Managers or Independent Members), (ii) in the seven (7) years prior to the
Closing Date, a customer, supplier or other Person who derives more than 1% of
its purchases or revenues from its activities with Mezzanine Borrower, Mortgage
Borrower, Intermediate or their Affiliates, (iii) a direct or indirect legal or
beneficial owner in such entity or any of its Affiliates, (iv) a member of the
immediate family of any member, manager, employee, attorney, customer, supplier
or other Person referred to above, or (v) a person Controlling or under the
common Control of anyone listed in (i) through (iv) above. A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director or Independent Manager or Independent Member if such
individual is at the time of initial appointment, or at any time while serving
as such, is an Independent Director or Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with Mezzanine
Borrower, other than the Mortgage Borrower, Mezzanine Borrower, Senior Mezzanine
Borrower, Junior Mezzanine Borrower, or each of their respective general
partners.
 
Initial LIBOR Cap Strike Rate shall mean 4%.
 
Insurance Requirements shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Interest Determination Date shall have the meaning set forth in the Mezzanine
Note.
 
Interest Period shall have the meaning set forth in the Mezzanine Note.
 
Interest Rate Cap Agreement (Intermediate Mezzanine) shall mean an Interest Rate
Agreement or Agreements (together with the confirmation and schedules relating
thereto), or, with Mezzanine Lender's prior written consent (which shall not be
unreasonably withheld or delayed), a swap or other interest rate hedging
instrument, each between a Counterparty and Mezzanine Borrower obtained by
Mezzanine Borrower and collaterally assigned to Mezzanine Lender pursuant to
this Agreement, and each satisfying the requirements set forth in Exhibit I and,
in the case of a swap or other interest rate hedging agreement consented to by
Mezzanine Lender, any additional requirements of the Rating Agencies).
 
Intermediate Mezzanine Account shall mean account number 722386.1 at LaSalle
Bank National Association.
 

9

--------------------------------------------------------------------------------



Junior Mezzanine Account shall mean an account to be established at LaSalle Bank
National Association in the event the Junior Mezzanine Account is funded.
 
Junior Mezzanine Borrower shall mean CNL Hotel Del Junior Mezz Partners, LP, a
Delaware limited partnership.
 
Junior Mezzanine Lender shall mean German American Capital Corporation, a
Maryland corporation, its successors and assigns.
 
Junior Mezzanine Loan shall mean the $60,000,000 mezzanine loan from Junior
Mezzanine Lender to the Junior Mezzanine Borrower, to be funded on or after the
date hereof, that will be evidenced and secured by the Junior Mezzanine Loan
Documents.
 
Junior Mezzanine Loan Agreement shall mean that certain Mezzanine Loan and
Security Agreement (Junior Mezzanine), to be funded on or after the date hereof,
be-tween Junior Mezzanine Borrower, as borrower, and Junior Mezzanine Lender, as
lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
Junior Mezzanine Loan Default Notice shall mean a notice from Junior Mezzanine
Lender (upon which Lender may conclusively rely without any inquiry into the
validity thereof) that an "Event of Default" has occurred and is continuing
under any of the Intermediate Junior Loan Documents.
 
Junior Mezzanine Loan Default Revocation Notice shall shall have the meaning set
forth in Section 3.1.6(f).
 
Late Payment Charge shall have the meaning set forth in Section 2.2.3.
 
Lease shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Legal Requirements shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
LIBOR shall have the meaning set forth in the Mezzanine Note.
 
LIBOR Margin shall have the meaning set forth in the Mezzanine Note.
 
LIBOR Rate shall have the meaning set forth in the Mezzanine Note.
 
Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Mortgage Borrower, Mezzanine Borrower, the Collateral, the Property,
any portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and the filing of mechanic's, materialmen's and other
similar liens and encumbrances.
 

10

--------------------------------------------------------------------------------



Loan shall mean the loan in the amount of $20,000,000 made by Mezzanine Lender
to Mezzanine Borrower pursuant to this Agreement.
 
Loan (Mortgage) or Mortgage Loan shall mean the loan in the amount of
$230,000,000 made by Mortgage Lender to Mortgage Borrower pursuant to the Loan
Agreement (Mortgage).
 
Loan Agreement (Mortgage) shall mean the Loan and Security Agreement, dated as
of the date hereof, between Mortgage Borrower, as borrower, and Mortgage Lender,
as lender.
 
Loan Documents (Intermediate Mezzanine) shall mean, collectively, this
Agreement, the Mezzanine Note, the Account Agreement (Intermediate Mezzanine),
the Recourse Guaranty (Intermediate Mezzanine), the Environmental Indemnity
(Intermediate Mezzanine) and the Pledge and any and all other agreements,
instruments or documents executed by Mezzanine Borrower (or another Person)
evidencing, securing or delivered in connection with the Loan and the
transactions contemplated thereby, including, without limitation, any
certificates or representations delivered by or on behalf of Mezzanine Borrower,
any Affiliate of Mezzanine Borrower, Manager, or any Affiliate of Manager
(including, without limitation, any certificates in connection with any legal
opinions delivered on the date hereof).
 
Loan Documents (Mortgage) shall mean, collectively, the Loan Agreement
(Mortgage), the Mortgage Note, the Security Instrument, the Assignment of
Leases, the Trademark Security Agreement (Mortgage), the Environmental Indemnity
(Mortgage), the Assignment of Management Agreement (Mortgage), the Account
Agreement (Mortgage), the Recourse Guaranty (Mortgage) and all other documents
executed and/or delivered by Mortgage Borrower in connection with the Loan
(Mortgage) including any certifications or representations delivered by or on
behalf of Mortgage Borrower, any Affiliate of Mortgage Borrower, Manager, or any
Affiliate of the Manager (including, without limitation, any certificates in
connection with any legal opinions delivered on the date hereof), together with
all of the Accommodation Security Documents executed by the Operating Lessee. 
 
Low DSCR Period shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Management Agreement shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Management Control shall mean, with respect to any direct or indirect interest
in the Mortgage Borrower or the Property (not including Manager under an
Approved Management Agreement), the power and authority to make and implement or
cause to be made and implemented all material decisions with respect to the
operation, management, financing and disposition of the specified interest.
 

11

--------------------------------------------------------------------------------



Management Fee shall mean an amount equal to the monthly property management
fees payable to the Manager pursuant to the terms of the Management Agreement
for management services, the Group Services Fee (including, but not limited to,
the Sales and Marketing Group Services Expense payable monthly to Manager equal
to up to one percent (1%) of Hotel Revenues), incentive management fees and any
other fees described in the Management Agreement, and any allocated franchise
fees.
 
Manager shall mean KSL DC Management LLC, or any replacement "Manager" appointed
in accordance with Section 5.2.14 hereof.
 
Manager Accounts shall mean the "Bank Accounts" (as defined in the Management
Agreement) maintained by Manager in the name of Mortgage Borrower or Operating
Lessee with respect to the Property and in accordance with the terms of each
Management Agreement.
 
Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of Mortgage Borrower or Mezzanine Borrower, (iv) the ability of
Mezzanine Borrower to repay the principal and interest of the Loan as it becomes
due or to satisfy any of Mezzanine Borrower's obligations under the Loan
Documents (Intermediate Mezzanine), (v) the ability of Mortgage Borrower to
repay the principal and interest of the Loan (Mortgage) as it becomes due or to
satisfy any of Mortgage Borrower's obligations under the Loan Documents
(Mortgage), (vi) the ability of Senior Mezzanine Borrower to repay the principal
and interest of the Senior Mezzanine Loan as it becomes due or to satisfy any of
Senior Mezzanine Borrower's obligations under the Senior Mezzanine Loan
Documents, (vii) the Collateral taken as a whole or (viii) the priority of the
Liens in favor of Mezzanine Lender.
 
Material Lease shall mean any Lease (a) demising a premises within the Property
that is more than 10,000 net rentable square feet or (b) that is for a term
equal to or greater than sixty (60) months.
 
Maturity Date shall have the meaning set forth in the Mezzanine Note.
 
Maturity Date Payment shall have the meaning set forth in the Mezzanine Note.
 
Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Mezzanine Note and as
provided for herein or the other Loan Documents (Intermediate Mezzanine), under
the laws of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.
 
Maximum Pay Rate shall mean, (A) the Initial LIBOR Cap Strike Rate through the
Initial Maturity Date and (B) during the term of each Extension Option (as
 

12

--------------------------------------------------------------------------------



defined in the Mezzanine Note), the lesser of (i) the product of (x) 6% and (y)
a fraction, the numerator of which is trailing twelve month Net Operating Income
as of the end of the Initial Maturity Date (or First Extended Maturity Date) and
the denominator of which is Closing Date NOI and (ii) the rate, which when added
to the average of the LIBOR Margin (Mortgage) and the LIBOR Margin applicable to
each of the Mezzanine Loans (such average weighted to reflect the size of the
associated Loan or Mezzanine Loan, as applicable, as a percentage of the total
combined outstanding principal balance of the Loan and Mezzanine Loans), equals
10.50%.
 
Mezzanine Borrower has the meaning set forth in the first paragraph of this
Agreement.
 
Mezzanine Borrower's Account shall mean following account, or such other account
with any Person subsequently identified in a written notice from Mezzanine
Borrower to Mezzanine Lender, which Mezzanine Borrower's Account shall be under
the sole dominion and control of Mezzanine Borrower:
 
                    Bank: Bank of America, Los Angeles, CA
                    ABA#: 121000358
                    Attention: Haik Melkonyan
                    Account Name: Concentration Account
                    Account Number: 12355-57180
 
Mezzanine Debt Service Reserve Account shall have the meaning set forth in
Section 3.1.1.
 
Mezzanine Lender shall have the meaning set forth in the first paragraph of this
Agreement.
 
Mezzanine Lender Monthly Debt Service Notice Letter shall have the meaning set
forth in Section 3.1.6(e).
 
Mezzanine Note shall mean that certain Mezzanine Note (Intermediate Mezzanine),
dated as of the date hereof in the principal amount of TWENTY MILLION DOLLARS
($20,000,000), made by Mezzanine Borrower in favor of Mezzanine Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
 
Mortgage Borrower shall mean CNL Hotel Del Partners, LP, a Delaware limited
partnership.
 
Mortgage Borrower General Partner shall mean CNL Hotel Del Partners GP, LLC, a
Delaware limited liability company, the general partner of Mortgage Borrower.
 
Mortgage Default shall have the meaning ascribed to "Default" in the Loan
Agreement (Mortgage).
 

13

--------------------------------------------------------------------------------



Mortgage Event of Default shall have the meaning ascribed to "Event of Default"
in the Loan Agreement (Mortgage). 
 
Mortgage Lender shall mean German American Capital Corporation, its successors
and assigns.
 
Mortgage Loan shall mean the loan in the amount of $230,000,000 made by Mortgage
Lender to Mortgage Borrower pursuant to the Loan Agreement (Mortgage).
 
Mortgage Note shall have the meaning ascribed to "Note" in the Loan Agreement
(Mortgage).
 
Net Excess Cash Flow shall have the meaning set forth in Section 3.1.6(a).
 
Net Excess Cash Flow Commencement Date shall have the meaning set forth in
Section 3.1.6(a).
 
Net Membership Cash Flow shall mean the net cash flow (whether positive or
negative) consisting of the following, to the extent not otherwise accounted for
in Hotel Revenue or Operating Expenses in accordance with GAAP: (a) cash
received from sales of new club memberships and conversions of existing club
memberships to new club memberships (including deposits and ongoing dues
relating thereto), plus (b) cash principal payments received on membership notes
evidencing the financing of the purchase of new club memberships or the
conversion of existing club memberships, less (c) cash paid to cancel or recall
existing club memberships and refunds of new club membership sales.
 
Net Operating Income shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period.
 
Non-Consolidation Opinion shall have the meaning provided in Section 2.5.5.
 
OFAC List means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.
 
Notes shall mean, collectively, the Mortgage Note and the Mezzanine Note.
 
Obligations shall mean, collectively, the Obligations (Intermediate Mezzanine),
Obligations (Senior Mezzanine), Obligations (Junior Mezzanine), and the
Obligations (Mortgage).
 
Obligations (Intermediate Mezzanine) shall mean all indebtedness, obligations
and liabilities of Mezzanine Borrower, Guarantor and General Partner to
Mezzanine Lender, under this Agreement or any of the other Loan Documents
(Intermediate Mezzanine) or in respect of the Loan or the Mezzanine Note, or
other instrument at any time
 

14

--------------------------------------------------------------------------------



evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or continent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
 
Obligations (Junior Mezzanine) shall have the meaning set forth in the Junior
Mezzanine Loan Agreement.
 
Obligations (Mortgage) shall have the meaning ascribed to "Obligations" in the
Loan Agreement (Mortgage).
 
Obligations (Senior Mezzanine) shall have the meaning set forth in the Senior
Mezzanine Loan Agreement.
 
Officer's Certificate shall mean a certificate executed by an authorized
signatory of Mezzanine Borrower that is familiar with the financial condition of
Mezzanine Borrower, the Mortgage Borrower and the operation of the Property or
the particular matter which is the subject of such Officer's Certificate.
 
Operating Expenses shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Operating Income shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Operating Lessee shall mean Hotel Del Coronado, LP, a Delaware limited
partnership.
 
Opinion of Counsel shall mean opinions of counsel of law firm(s) licensed to
practice in California, New York, and Delaware selected by Mezzanine Borrower
and reasonably acceptable to Mezzanine Lender.
 
Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.
 
Other Taxes shall have the meaning set forth in Section 2.4.3.
 
Payment Date shall have the meaning set forth in the Mezzanine Note.
 
Permitted Borrower Transferee shall mean any entity (i) that is experienced in
owning and operating (including acting as asset manager of) properties similar
to the Property, (ii) that either (a) has a net worth together with its Close
Affiliates, as of a date no more than six (6) months prior to the date of the
transfer of at least $300 Million (exclusive of the Property) and, immediately
prior to such transfer, controls, together with its Close
 

15

--------------------------------------------------------------------------------



Affiliates real estate equity assets of at least $1 Billion or (b) together with
its Close Affiliates owns or has under management or acts as the exclusive fund
manager or investment advisor, at the time of the transfer, not fewer than 6
luxury resort hotels (excluding the Property) containing not fewer than 3,000
hotel rooms in the aggregate and (iii) that is not a Disqualified Transferee.
 
Permitted Debt shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Permitted Debt (Intermediate Mezzanine) shall mean the Mezzanine Note and other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document (Intermediate Mezzanine) and secured by this Agreement and the Pledge
and the other Loan Documents (Intermediate Mezzanine).
 
Permitted Encumbrances shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Permitted Fund Manager means any Person that on the date of determination is (i)
a nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, (ii) investing through a fund with
committed capital of at least $250,000,000 and (iii) not subject to a bankruptcy
proceeding.
 
Permitted Investments shall have the meaning set forth in the Account Agreement
(Intermediate Mezzanine).
 
Permitted Loan Amendment shall have the meaning set forth in Section 5.1.18(b).
 
Permitted Mezzanine Transfer shall mean (a) a pledge of direct or indirect
equity interests in Mezzanine Borrower or Junior Mezzanine Borrower to secure
the Junior Mezzanine Loan or Revolving Credit Loan, and (b) any foreclosure (or
transfer in lieu thereof) in respect of the Junior Mezzanine Loan or Revolving
Credit Loan, provided that the acquirer at foreclosure (or transfer in lieu
thereof) (i) shall be a Qualified Transferee or (ii) shall have received
Mezzanine Lender's prior written consent prior to such foreclosure (or such
transfer in lieu of foreclosure), subject in the case of each of clauses (i) and
(ii) to the requirement that the Junior Mezzanine Borrower and Revolving Credit
Borrower deliver to Mezzanine Lender, the Mortgage Lender and the Rating
Agencies a nonconsolidation opinion satisfactory to the Rating Agencies with
respect to any Person having more than a 49% direct or indirect equity interest
(either individually or together with any interests held by an affiliate of such
Person) in Borrower.
 
Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 

16

--------------------------------------------------------------------------------



Physical Conditions Report shall mean with respect to the Property,
collectively, the (i) seismic report and (ii) structural engineering report
(prepared by an Independent Architect), both of which have been (a) addressed to
Mezzanine Lender, (b) prepared based on a scope of work determined by Mortgage
Lender in Mortgage Lender’s reasonable discretion, and (c) in form and content
acceptable to Mortgage Lender in Mortgage Lender’s reasonable discretion,
together with any amendments or supplements thereto.
 
Plan shall have the meaning set forth in Section 4.1.9(a).
 
Pledge shall mean that certain Pledge and Security Agreement (Intermediate
Mezzanine), dated as of the date hereof, from Mezzanine Borrower to Mezzanine
Lender pledging (i) Mezzanine Borrower's 99.5% direct partnership interests in
Mortgage Borrower and (ii) Mezzanine Borrower's 100% direct membership interest
in Mortgage Borrower General Partner.
 
Pledged Collateral shall have the meaning set forth in the Pledge.
 
Pre-approved Manager shall mean any entity set forth on Schedule IV hereof
(which schedule is identical to the schedule of "Qualified Managers" contained
in the Management Agreement).
 
Pre-approved Transferee shall mean any of the entities set forth on Schedule III
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close Affiliates shall only be a "Pre-approved Transferee" if (i) such
entity continues to be Controlled by substantially the same Persons Controlling
such entity as of the Closing Date or if such Pre-approved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Closing Date, (iii) such entity is not a Disqualified
Transferee and (iv) if such entity as of the Closing Date is rated (a)
"Investment Grade," there has been no deterioration in such entity's long-term
or short-term credit rating (if any) since the Closing Date below "BBB-" or (b)
below "Investment Grade," there has been no deterioration in such entity's
long-term or short-term credit rating (if any) since the Closing Date.
 
Prepayment Fee shall have the meaning set forth in the Mezzanine Note.
 
Principal Amount shall have the meaning set forth in the Mezzanine Note.
 
Proceeds shall have the meaning set forth in the Loan Agreement (Mortgage)
 
Prohibited Loan Amendment shall have the meaning specified in Section 5.1.18(b).
 
Prohibited Person means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
 

17

--------------------------------------------------------------------------------



prohibition of Federal law or Executive Order of the President of the United
States of America.
 
Property shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Qualified Transferee shall mean one or more of the following:
 
(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirements;
 
(ii) an investment company, money management firm or "qualified institutional
buyer" within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional "accredited investor" within the meaning of
Regulation D under the Securities Act of 1933, as amended, that satisfies the
Eligibility Requirements;
 
(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements;
 
(iv) any entity Controlled (and only so long as such entity continues at all
times to be Controlled) by any of the entities described in clauses (i) or (iii)
above;
 
(v) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (i), (ii), (iii) or (iv) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (i), (ii), (iii) or (iv) of this definition.
 
Rate Cap Collateral (Intermediate Mezzanine) shall have the meaning set forth in
Section 9.2.
 
Rating Agencies shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Rating Agency Confirmation shall have the meaning set forth in the Loan
Agreement (Mortgage).
 
Recourse Guaranty (Mortgage) shall mean that certain Guaranty of Recourse
Obligations, dated as of the date hereof, by Guarantor in favor of Mortgage
Lender, as the same may be amended, supplemented, restated or otherwise modified
from time to time.
 
Recourse Guaranty (Intermediate Mezzanine) shall mean that certain Guaranty of
Recourse Obligations of Mezzanine Borrower, dated as of the date hereof, by
 

18

--------------------------------------------------------------------------------



Guarantor in favor of Mezzanine Lender, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
Register shall have the meaning set forth in Section 15.4.
 
Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Mezzanine Lender, or any Person Controlling Mezzanine Lender or to a class of
banks or companies Controlling banks of or under any federal, state or foreign
laws or regulations (whether or not having the force of law) by any court or
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.
 
Replacement Interest Rate Cap Agreement (Intermediate Mezzanine) shall mean, in
connection with a replacement of an Interest Rate Cap Agreement following a
Downgrade of the Counterparty thereto, an interest rate cap agreement (together
with the confirmation and schedules relating thereto) from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit I hereto;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements a "Replacement Interest Cap Agreement (Intermediate
Mezzanine)" shall be such interest rate cap agreement approved in writing by
Mezzanine Lender.
 
Revolving Credit Borrower shall mean CNL KSL Partners, LP, a Delaware limited
partnership.
 
Revolving Credit Lender shall mean Deutsche Bank Trust Company Americas, its
successors and assigns.
 
Revolving Credit Loan shall mean the $10,000,000 revolving credit loan from
Revolving Credit Lender to the Revolving Credit Borrower that is evidenced and
secured by the Revolving Credit Loan Documents.
 
Revolving Credit Loan Documents shall mean, collectively, the Revolving Credit
Agreement, the Revolving Credit Note and any and all other agreements,
instruments or documents executed by Revolving Credit Borrower evidencing,
securing or delivered in connection with the Revolving Credit Loan and the
transactions contemplated thereby, including, without limitation, officer's
certificates.
 
Revolving Credit Note shall mean that certain Note, dated the date hereof, made
by Revolving Credit Borrower, as maker, in favor of Revolving Credit Lender, as
payee, in the principal amount of $10,000,000.
 
S&P shall mean Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 

19

--------------------------------------------------------------------------------



Securitization shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Senior Mezzanine Account shall mean account number 722385.1 at LaSalle Bank
National Association.
 
Senior Mezzanine Borrower shall mean CNL Hotel Del Senior Mezz Partners, LP, a
Delaware limited partnership.
 
Senior Mezzanine Lender shall mean German American Capital Corporation, a
Maryland corporation, its successors and assigns.
 
Senior Mezzanine Loan shall mean the $90,000,000 mezzanine loan from Senior
Mezzanine Lender to the Senior Mezzanine Borrower that is evidenced and secured
by the Senior Mezzanine Loan Documents.
 
Senior Mezzanine Loan Agreement shall mean the Mezzanine Loan and Security
Agreement, dated as of the date hereof, between Senior Mezzanine Borrower, as
borrower and Senior Mezzanine Lender, as lender.
 
Senior Mezzanine Loan Agreement shall mean that certain Mezzanine Loan and
Security Agreement (Senior Mezzanine), dated as of the date hereof, between
Senior Mezzanine Borrower, as borrower, and Senior Mezzanine Lender, as lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
 
Senior Mezzanine Loan Default Notice shall mean a notice from Senior Mezzanine
Lender (upon which Lender may conclusively rely without any inquiry into the
validity thereof) that an "Event of Default" has occurred and is continuing
under any of the Senior Mezzanine Loan Documents.
 
Senior Mezzanine Loan Default Revocation Notice shall shall have the meaning set
forth in Section 3.1.6(f).
 
Senior Mezzanine Loan Documents shall mean, collectively, the Senior Mezzanine
Loan Agreement, the Senior Mezzanine Note, the Senior Mezzanine Pledge and any
and all other agreements, instruments or documents executed by Senior Mezzanine
Borrower evidencing, securing or delivered in connection with the Senior
Mezzanine Loan and the transactions contemplated thereby, including, without
limitation, officer's certificates.
 
Senior Mezzanine Note shall mean that certain Mezzanine Note (Senior Mezzanine),
dated the date hereof, made by Senior Mezzanine Borrower, as maker, in favor of
Senior Mezzanine Lender, as payee, in the principal amount of $90,000,000.
 
Senior Mezzanine Pledge shall mean that certain Pledge and Security Agreement
(Senior Mezzanine), dated as of the date hereof, from Senior Mezzanine Borrower
to Senior Mezzanine Lender.
 

20

--------------------------------------------------------------------------------



Servicer shall mean such Person designated in writing with an address for such
Person by Mezzanine Lender, in its sole discretion, to act as Mezzanine Lender's
agent hereunder with such powers as are specifically delegated to the Servicer
by Mezzanine Lender, whether pursuant to the terms of this Agreement, the
Account Agreement (Intermediate Mezzanine) or otherwise, together with such
other powers as are reasonably incidental thereto.
 
Single Purpose Entity shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing the Property, (ii) does not engage in any
business unrelated to the Property and the ownership, development, use,
operation and financing thereof, (iii) does not have any assets other than those
related to its interest in the Property or the operation, management and
financing thereof or any indebtedness other than the Permitted Debt, (iv)
maintains its own separate books and records and its own accounts, in each case
which are separate and apart from the books and records and accounts of any
other Person, (v) holds itself out as being a Person, separate and apart from
any other Person, (vi) does not and will not commingle its funds or assets with
those of any other Person, (vii) conducts its own business in its own name;
(viii) maintains separate financial statements, (ix) pays its own liabilities
out of its own funds, (x) observes all partnership, corporate or limited
liability company formalities, as applicable, (xi) pays the salaries of its own
employees, if any, and maintains a sufficient number of employees, if any, in
light of its contemplated business operations, (xii) does not guarantee or
otherwise obligate itself with respect to the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other
Person, (xiii) does not acquire obligations or securities of its partners,
members or shareholders, (xiv) allocates fairly and reasonably shared expenses,
including, without limitation, any overhead for shared office space, if any,
(xv) uses separate stationary, invoices, and checks, (xvi) maintains an
arms-length relationship with its Affiliates, (xvii) does not pledge its assets
for the benefit of any other Person (other than as permitted under clauses (a)
and (d) of the definition of Permitted Encumbrances) or make any cash loans or
advances to any other Person, (xviii) uses commercially reasonable efforts to
correct any known misunderstanding regarding its separate identity, and (xix)
maintains adequate capital in light of its contemplated business operations. In
addition, if such Person is a partnership, (1) all general partners of such
Person shall be Single Purpose Entities; and (2) if such Person has more than
one general partner, then the organizational documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists. In addition, if such Person is a corporation, then, at all
times: (a) such Person shall have at least two (2) Independent Directors and (b)
the board of directors of such Person may not take any action requiring the
unanimous affirmative vote of 100% of the members of the board of directors
unless all of the directors, including the Independent Directors, shall have
participated in such vote. In addition, if such Person is a limited liability
company, (a) such Person shall have at least two (2) Independent Managers or
Independent Members, (b) if such Person is managed by a board of managers, the
board of managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (c) if such Person is not managed by a board of managers, the
 

21

--------------------------------------------------------------------------------



members of such Person may not take any action requiring the affirmative vote of
100% of the members of such Person unless all of the members, including the
Independent Members, shall have participated in such vote, (d) each managing
member shall be a Single Purpose Entity and (e) its articles of organization,
certificate of formation and/or operating agreement, as applicable, shall
provide that until all of the Indebtedness and Obligations are paid in full such
entity will not dissolve. In addition, the organizational documents of such
Person shall provide that such Person (1) without the unanimous consent of all
of the partners, directors or members, as applicable, shall not with respect to
itself or to any other Person in which it has a direct or indirect legal or
beneficial interest (a) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or other similar official
for the benefit of the creditors of such Person or all or any portion of such
Person's properties, or (b) take any action that might cause such Person to
become insolvent, petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (2) will maintain its books, records,
resolutions and agreements as official records, (3) will hold its assets in its
own name, (4) will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, (5) will not identify its partners, members or shareholders, or
any Affiliates of any of them as a division or part of it, (6) will maintain an
arms-length relationship with its Affiliates, and (7) will not enter into or be
a party to any transaction with its partners, members, shareholders, or its
Affiliates except in the ordinary course of business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with a third party. Notwithstanding the
foregoing, Mezzanine Lender hereby consents to General Partner, CNL Hotel Del
Senior Mezz Partners GP, LLC, and CNL Hotel Del Junior Mezz Partners GP, LLC,
having only one (1) Independent Director on its board of directors, and CNL KSL
Partners GP, LLC having no Independent Directors on its board of directors.
 
SPE Entity shall mean Mezzanine Borrower, General Partner, Mortgage Borrower,
Senior Mezzanine Borrower, Junior Mezzanine Borrower, Revolving Credit Borrower,
Mortgage Borrower General Partner, CNL Hotel Del Senior Mezz Partners GP, LLC,
CNL Hotel Del Junior Mezz Partners GP, LLC, CNL Hotel Del Tenant Corp., and
Operating Lessee which are each required to be a Single Purpose Entity.
 
Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Mezzanine
Lender, such taxes (including income taxes, franchise taxes and branch profit
taxes) as are imposed on or measured by Mezzanine Lender's net income by the
United States of America or any Governmental Authority of the jurisdiction under
the laws under which Mezzanine Lender is organized or maintains a lending
office.
 
State shall mean the State in which the Property or any part thereof is located.
 
Sub-Account(s) shall have the meaning set forth in Section 3.1.1.
 

22

--------------------------------------------------------------------------------



Taking shall have the meaning set forth in Loan Agreement (Mortgage).
 
Tenant shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Title Company shall have the meaning set forth in the Loan Agreement (Mortgage).
 
Title Policy (Mortgage) shall have the meaning ascribed to "Title Policy" in the
Loan Agreement (Mortgage).
 
Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, pledge, hypothecate, encumber, grant a security interest in, exchange
or otherwise dispose of any beneficial interest or grant any option or warrant
with respect to, or where used as a noun, a direct or indirect sale, assignment,
conveyance, transfer, pledge or other disposition of any beneficial interest by
any means whatsoever whether voluntary, involuntary, by operation of law or
otherwise.
 
UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State.
 
Uniform System shall have the meaning set forth in the Loan Agreement
(Mortgage).
 
Section 1.2  Principles of Construction
 
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP as modified by the
Uniform System. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Unless otherwise specified herein or therein,
all terms defined in this Agreement shall have the definitions given them in
this Agreement when used in any other Loan Document (Intermediate Mezzanine) or
in any certificate or other document made or delivered pursuant thereto. All
uses of the word "including" shall mean including, without limitation unless the
context shall indicate otherwise. Unless otherwise specified, the words hereof,
herein and hereunder and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.
 

II.  
GENERAL TERMS

 
Section 2.1  Loan; Disbursement to Mezzanine Borrower.
 
2.1.1  The Loan
 

23

--------------------------------------------------------------------------------



Subject to and upon the terms and conditions set forth herein, Mezzanine Lender
hereby agrees to make and Mezzanine Borrower hereby agrees to accept the Loan on
the Closing Date.
 
2.1.2  Disbursement to Borrower
 
Mezzanine Borrower may request and receive only one borrowing hereunder in
respect of the Loan and any amount borrowed and repaid hereunder in respect of
the Loan may not be reborrowed. Mezzanine Borrower acknowledges and agrees that
the full proceeds of the Loan have been disbursed by Mezzanine Lender to
Mezzanine Borrower on the Closing Date.
 
2.1.3  The Mezzanine Note, Pledge and Loan Documents
 
. The Loan shall be evidenced by the Mezzanine Note and secured by the Pledge,
this Agreement and the other Loan Documents (Intermediate Mezzanine).
 
2.1.4  Use of Proceeds
 
Mezzanine Borrower shall use the proceeds of the Loan to repay the existing
mezzanine loans and as an equity contribution to Senior Mezzanine Borrower, to
be used as an equity contribution to Mortgage Borrower, to be used by Mortgage
Borrower solely to repay and discharge any existing mezzanine loans and mortgage
loans secured by the Property, to make cash distributions to its partners and as
otherwise set forth on the Loan closing statement executed by Mortgage Borrower,
Mezzanine Borrower, Senior Mezzanine Borrower, and Junior Mezzanine Borrower at
closing.
 
Section 2.2  Interest; Loan Payments; Late Payment Charge.
 
2.2.1  Payment of Principal and Interest.
 
(i)  Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Mezzanine Note.
 
(ii)  Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date if the entire Principal Amount is not repaid on
the Maturity Date, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at the Default Rate calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness,
shall itself accrue interest at the same rate as the Loan and shall be secured
by this Agreement and the Pledge. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness,
nor as a waiver of any other right or remedy accruing to
 

24

--------------------------------------------------------------------------------



Mezzanine Lender by reason of the occurrence of any Event of Default, and
Mezzanine Lender retains its rights under the Mezzanine Note to accelerate and
to continue to demand payment of the Indebtedness upon the happening of any
Event of Default.
 
2.2.2  Method and Place of Payment.
 
(a)  On each Payment Date, Mezzanine Borrower shall pay or cause to be paid to
Mezzanine Lender interest accruing pursuant to the Mezzanine Note for the entire
Interest Period during which said Payment Date shall occur.
 
(b)  All amounts advanced by Mezzanine Lender pursuant to the applicable
provisions of the Loan Documents (Intermediate Mezzanine), other than the
Principal Amount, together with any interest at the Default Rate or other
charges as provided therein, shall be due and payable hereunder as provided in
the Loan Documents (Intermediate Mezzanine). In the event any such advance or
charge is not so repaid by Mezzanine Borrower, Mezzanine Lender may, at its
option and upon notice to Mezzanine Borrower, first apply any payments received
under the Mezzanine Note to repay such advances, together with any interest
thereon, or other charges as provided in the Loan Documents (Intermediate
Mezzanine), and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.
 
(c)  The Maturity Date Payment shall be due and payable in full on the Maturity
Date.
 
2.2.3  Late Payment Charge
 
If any interest payment due under the Loan Documents (Intermediate Mezzanine) is
not paid by Mezzanine Borrower within five (5) days after the date on which it
is due (or, if such fifth (5th) day is not a Business Day, then the Business Day
immediately preceding such day) on or prior to the date on which it is due,
Mezzanine Borrower shall pay to Mezzanine Lender upon demand an amount equal to
the lesser of three percent (3%) of such unpaid sum or the Maximum Legal Rate
(the Late Payment Charge) in order to defray the expense incurred by Mezzanine
Lender in handling and processing such delinquent payment and to compensate
Mezzanine Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by this Agreement, the Pledge and the other Loan
Documents (Intermediate Mezzanine) to the extent permitted by applicable law.
Mezzanine Borrower acknowledges and agrees that the five day grace period with
respect to the applicability of the Late Payment Charge (i) shall only apply to
Mezzanine Borrower's first failure to make a monthly interest payment in any
calendar year and (ii) shall not constitute a payment grace period and shall in
no way limit Mezzanine Lender's rights under Article XVII.
 
2.2.4  Usury Savings
 
This Agreement and the Mezzanine Note are subject to the express condition that
at no time shall Mezzanine Borrower be obligated or required to pay interest
 

25

--------------------------------------------------------------------------------



on the Principal Amount of the Loan at a rate which could subject Mezzanine
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents (Intermediate Mezzanine), Mezzanine Borrower is at any time required
or obligated to pay interest on the Principal Amount due under the Mezzanine
Note at a rate in excess of the Maximum Legal Rate, then the LIBOR Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due under the Mezzanine Note. All sums paid or agreed to
be paid to Mezzanine Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
 
Section 2.3  Prepayments
 
No prepayments of the Indebtedness shall be permitted except as set forth in
Section 2.3.1 hereof and Section 4 of the Mezzanine Note.
 
2.3.1  Mandatory Prepayment.
 
(a)  Except as described in Section 2.3.1(b) below and subject to Article VIII,
Mezzanine Borrower shall repay the Mezzanine Note, in full, together with the
Prepayment Fee (if applicable), in accordance with Section 4(b) and Section 4(d)
(if applicable) of the Mezzanine Note upon the occurrence of any of the
following events:
 
(i)   if the Property is Transferred;
 
(ii)  if all or any portion of the Mortgage Borrower’s interest in the Property
is Transferred;
 
(iii)  if all or any portion of the Mezzanine Borrower’s interest in the
Mortgage Borrower is Transferred;
 
(iv)  if a Transfer or series of Transfers of any direct or indirect ownership
interests in the Mezzanine Borrower or any SPE Entity shall occur which either
individually or in the aggregate with all such Transfers violates the
requirements of Article VIII; or
 
(v)  if the Loan (Mortgage) is repaid or refinanced.
 
(b)  If there shall occur a casualty or Taking in respect of the Property and as
a result thereof the Loan (Mortgage) is prepaid in whole or in part, then, to
the extent that there shall be excess proceeds or awards available following the
application of the proceeds or awards to reconstruct or repair the Property or
to the payment of all or any portion of the
 

26

--------------------------------------------------------------------------------



Loan (Mortgage) pursuant to the terms of the Loan Documents (Mortgage) and
Senior Mezzanine Loan pursuant to the terms of the Senior Mezzanine Loan
Documents (collectively, Excess Proceeds), Mezzanine Borrower shall repay the
Mezzanine Note, or a portion thereof, in the amount of such available Excess
Proceeds. All Excess Proceeds shall be deposited directly into the Intermediate
Mezzanine Account.
 
2.3.2  Prepayments After Event of Default
 
If, following an Event of Default, Mezzanine Lender shall accelerate the
Indebtedness and Mezzanine Borrower thereafter tenders payment of all or any
part of the Indebtedness, or if all or any portion of the Indebtedness is
recovered by Mezzanine Lender after such Event of Default, (a) such payment may
be made only on the next occurring Payment Date together with all unpaid
interest thereon as calculated through the end of the Interest Period during
which such Payment Date occurs (even if such period extends beyond such Payment
Date and calculated as if such payment had not been made on such Payment Date),
and all other fees and sums payable hereunder or under the Loan Documents
(Intermediate Mezzanine), including without limitation, interest that has
accrued at the Default Rate and any Late Payment Charges), (b) such payment
shall be deemed a voluntary prepayment by Mezzanine Borrower, and (c) Mezzanine
Borrower shall pay, in addition to the Indebtedness, an amount equal to the
Prepayment Fee, if applicable.
 
2.3.3  Release of Collateral
 
Mezzanine Lender shall, upon the written request and at the reasonable expense
of Mezzanine Borrower, upon payment in full of the Principal Amount and interest
on the Loan and all other amounts due and payable under the Loan Documents
(Intermediate Mezzanine) in accordance with the terms and provisions of the
Mezzanine Note and this Agreement, release the Lien of (i) this Agreement upon
the Account Collateral (Intermediate Mezzanine) and the Rate Cap Collateral
(Intermediate Mezzanine) and (ii) the Pledge on the Collateral or assign it, in
whole or in part, to a new lender. In such event, Mezzanine Borrower shall
submit to Mezzanine Lender, on a date prior to the date of such release or
assignment sufficient to provide a reasonable period for review thereof, a
release of lien or assignment of lien, as applicable, for such Collateral for
execution by Lender. Such release or assignment, as applicable, shall be in a
form satisfactory to Mezzanine Lender in its reasonable discretion. In addition,
Mezzanine Borrower shall provide all other documentation Mezzanine Lender
reasonably requires to be delivered by Mezzanine Borrower in connection with
such release or assignment, as applicable.
 
Section 2.4  Regulatory Change; Taxes.
 
2.4.1  Increased Costs
 
If, as a result of any Regulatory Change or compliance of Mezzanine Lender
therewith, the basis of taxation of payments to Mezzanine Lender or any company
Controlling Mezzanine Lender of the principal of or interest on the Loan is
changed or Mezzanine Lender or the company Controlling Mezzanine Lender shall be
subject to (i) any
 

27

--------------------------------------------------------------------------------



tax, duty, charge or withholding of any kind with respect to this Agreement
(excluding federal taxation of the overall net income of Mezzanine Lender or the
company Controlling Mezzanine Lender); or (ii) any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities, of Mezzanine Lender or any company
Controlling Mezzanine Lender is imposed, modified or deemed applicable; or (iii)
any other condition affecting loans to borrowers subject to LIBOR-based interest
rates is imposed on Mezzanine Lender or any company Controlling Mezzanine Lender
and Mezzanine Lender determines that, by reason thereof, the cost to Mezzanine
Lender or any company Controlling Mezzanine Lender of making, maintaining or
extending the Loan to Mezzanine Borrower is increased, or any amount receivable
by Mezzanine Lender or any company Controlling Mezzanine Lender hereunder in
respect of any portion of the Loan to Mezzanine Borrower is reduced, in each
case by an amount deemed by Mezzanine Lender in good faith to be material (such
increases in cost and reductions in amounts receivable being herein called
Increased Costs), then Mezzanine Lender shall provide notice thereof to
Mezzanine Borrower and Mezzanine Borrower agrees that it will pay to Mezzanine
Lender upon Mezzanine Lender's written request such additional amount or amounts
as will compensate Mezzanine Lender or any company Controlling Mezzanine Lender
for such Increased Costs to the extent Mezzanine Lender determines that such
Increased Costs are allocable to the Loan and provided that Mezzanine Lender is
generally exercising rights similar to those set forth in this Section 2.4.1
against other borrowers similarly situated to Mezzanine Borrower. Mezzanine
Lender will notify Mezzanine Borrower of any event occurring after the date
hereof which will entitle Mezzanine Lender to compensation pursuant to this
Section 2.4.1 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation; provided, however, that, if Mezzanine
Lender fails to deliver a notice within 90 days after the date on which an
officer of Mezzanine Lender responsible for overseeing this Agreement knows or
has reason to know of its right to additional compensation under this Section
2.4.1, Mezzanine Lender shall only be entitled to additional compensation for
any such Increased Costs incurred from and after the date that is 90 days prior
to the date Mezzanine Borrower received such notice. If Mezzanine Lender
requests compensation under this Section 2.4.1, Mezzanine Borrower may, by
notice to Mezzanine Lender, require that Mezzanine Lender furnish to Mezzanine
Borrower a statement setting forth the basis for requesting such compensation
and the method for determining the amount thereof, and a description as to why
Section 2.4.1 is not applicable.
 
2.4.2  Special Taxes
 
Mezzanine Borrower shall make all payments hereunder free and clear of and
without deduction for Special Taxes. If Mezzanine Borrower shall be required by
law to deduct any Special Taxes from or in respect of any sum payable hereunder
or under any other Loan Document (Intermediate Mezzanine) to Mezzanine Lender,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.4.2) Mezzanine Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Mezzanine
Borrower shall make such deductions, and (iii)
 

28

--------------------------------------------------------------------------------



Mezzanine Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
2.4.3  Other Taxes
 
In addition, Mezzanine Borrower agrees to pay any present or future stamp or
documentary taxes or other excise or property taxes, charges, or similar levies
which arise from any payment made hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents (Intermediate Mezzanine), or the Loan (hereinafter referred to as
Other Taxes).
 
2.4.4  Indemnity
 
Mezzanine Borrower shall indemnify Mezzanine Lender for the full amount of
Special Taxes and Other Taxes (including any Special Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this Section
2.4.4) paid by Mezzanine Lender and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto, whether or
not such Special Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days after the date Mezzanine
Lender makes written demand therefor.
 
2.4.5  Change of Office
 
To the extent that changing the jurisdiction of Mezzanine Lender's applicable
office would have the effect of minimizing Special Taxes, Other Taxes or
Increased Costs, Mezzanine Lender shall use reasonable efforts to make such a
change, provided that same would not otherwise be disadvantageous to Mezzanine
Lender.
 
2.4.6  Survival
 
Without prejudice to the survival of any other agreement of Mezzanine Borrower
hereunder, the agreements and obligations of Mezzanine Borrower contained in
this Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.
 
Section 2.5  Conditions Precedent to Closing
 
The obligation of Mezzanine Lender to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Mezzanine Borrower or waiver by Mezzanine
Lender of the following conditions precedent no later than the Closing Date;
provided, however, that unless a condition precedent shall expressly survive the
Closing Date pursuant to a separate agreement, by funding the Loan, Mezzanine
Lender shall be deemed to have waived any such conditions not theretofore
fulfilled or satisfied:
 
2.5.1  Representations and Warranties; Compliance with Conditions.
 

29

--------------------------------------------------------------------------------





 
(a)  The representations and warranties of Mezzanine Borrower contained in this
Agreement and the other Loan Documents (Intermediate Mezzanine) shall be true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date, and no Default or Event of Default
shall have occurred and be continuing; and Mezzanine Borrower shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each other Loan Document (Intermediate Mezzanine) on its
part to be observed or performed; and
 
(b)  The representations and warranties of (i) Mortgage Borrower contained in
the Loan Agreement (Mortgage) and the other Loan Documents (Mortgage), and (ii)
Senior Mezzanine Borrower contained in the Senior Mezzanine Loan Agreement,
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as if made on and as of such date, and no Default or Event
of Default shall have occurred and be continuing under the Mortgage Loan or
Senior Mezzanine Loan, as applicable; and Mortgage Borrower, Senior Mezzanine
Borrower, and Guarantor shall be in compliance in all material respects with all
terms and conditions set forth in the Loan Agreement (Mortgage), Senior
Mezzanine Loan Agreement, and in each other Loan Document (Mortgage) and Loan
Document (Senior Mezzanine) on its part to be observed or performed, as
applicable.
 
2.5.2  Delivery of Loan Documents (Intermediate Mezzanine); Title Policy;
Reports; Leases.
 
(a)  Loan Documents (Intermediate Mezzanine). Mezzanine Lender shall have
received an original copy of this Agreement, the Mezzanine Note and all of the
other Loan Documents (Intermediate Mezzanine), in each case, duly executed (and
to the extent required, acknowledged) and delivered on behalf of Mezzanine
Borrower and any other parties thereto.
 
(b)  Certificates. Mezzanine Lender shall have received originals of the
Certificates together with a partnership and membership power (as applicable)
endorsed in blank.
 
(c)  UCC Financing Statements. Mezzanine Lender shall have received evidence
that the UCC financing statements relating to the Pledge and this Agreement have
been delivered for filing in the applicable jurisdictions.
 
(d)  Interest Rate Cap Agreement (Intermediate Mezzanine). Mezzanine Lender
shall have received the original Interest Rate Cap Agreement (Intermediate
Mezzanine) which shall be in form and substance satisfactory to Mezzanine Lender
and a counterpart of the Acknowledgment executed and delivered by the
Counterparty.
 

30

--------------------------------------------------------------------------------





 
(e)  Account Agreement (Intermediate Mezzanine). Mezzanine Lender shall have
received the original of the Account Agreement (Intermediate Mezzanine) executed
by each of Cash Management Bank (Intermediate Mezzanine) and Mezzanine Borrower.
 
(f)  Title Insurance.
 
(i)  Mezzanine Lender shall have received a copy of the Title Policy (Mortgage)
or a marked-up and signed commitment having the force and effect of a title
policy, marked "paid" by an authorized representatives of the Title Company)
issued by the Title Company with respect to the Loan (Mortgage) and dated as of
the Closing Date, together with a copy of the mezzanine loan endorsement to the
owner's title insurance policy obtained by Mortgage Borrower, in favor of
Mezzanine Lender, its successors and assigns, dated as of the Closing Date and
reinsurance and direct access agreements in form and substance acceptable to
Mezzanine Lender. Mezzanine Lender shall also have received evidence that all
premiums in respect of the Title Policy (Mortgage) have been paid; and
 
(ii)  Mezzanine Lender shall have received an "Eagle 9" title policy in favor of
Mezzanine Lender, its successors and assigns, dated as of the Closing Date.
Mezzanine Lender also shall have received evidence that all premiums in respect
of the "Eagle 9" title policy have been paid.
 
(g)  Survey. Mezzanine Lender shall have received a current Survey for the
Property, containing the survey certification required by the Loan Agreement
(Mortgage).
 
(h)  Insurance.  Mezzanine Lender shall have received valid certificates of
insurance for the policies of insurance required by the Loan Agreement
(Mortgage) naming Mezzanine Lender as an additional insured and containing a
cross liability/severability endorsement, satisfactory to Mezzanine Lender in
its reasonable discretion, and evidence of the payment of all insurance premiums
currently due and payable for the existing policy period.
 
(i)  Environmental Reports. Mezzanine Lender shall have received an
Environmental Report in respect of the Property satisfactory to Mezzanine
Lender.
 
(j)  Zoning.  Mezzanine Lender shall have received an ALTA 3.1 zoning
endorsement for the Title Policy (Mortgage).
 
(k)  Certificate of Occupancy. Mezzanine Lender shall have received a copy of
the valid certificates of occupancy for the Property or evidence acceptable to
Mezzanine Lender that a certificate of occupancy is not required by applicable
law.
 
(l)  Encumbrances. Mezzanine Borrower shall have taken or caused to be taken
such actions in such a manner so that Mezzanine Lender has a valid and perfected
 

31

--------------------------------------------------------------------------------



first Lien as of the Closing Date on the Collateral and Mezzanine Lender shall
have received satisfactory evidence thereof.
 
(m)  Intentionally Omitted. 
 
(n)  Assignment of Management Agreement.  Mezzanine Lender shall have received
the original of the Assignment of Management Agreement (Intermediate Mezzanine)
executed by each of Mezzanine Borrower and Manager;
 
(o)  Pledgor Acknowledgments.  Mezzanine Lender shall have received an original
of the Acknowledgment in the form of Exhibit B executed by each of Mezzanine
Borrower, Senior Mezzanine Borrower, and CNL Hotel Del Senior Mezz Partners GP,
LLC, and dated as of the Closing Date.
 
2.5.3  Related Documents
 
Each additional document not specifically referenced herein, but relating to the
transactions contemplated herein, shall have been duly authorized, executed and
delivered by all parties thereto and Mezzanine Lender shall have received and
approved certified copies thereof.
 
2.5.4  Delivery of Organizational Documents
 
On or before the Closing Date, Mezzanine Borrower shall deliver, or cause to be
delivered, to Mezzanine Lender copies certified by an Officer's Certificate, of
all organizational documentation related to Mortgage Borrower, Operating Lessee,
Mezzanine Borrower, Guarantor, General Partner, each SPE Entity, Manager and
certain of its Affiliates as have been requested by Mezzanine Lender and/or the
formation, structure, existence, good standing and/or qualification to do
business of Mortgage Borrower, Operating Lessee, Mezzanine Borrower, Guarantor,
General Partner, each SPE Entity and such Affiliates, as Mezzanine Lender may
request in its sole discretion, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Mezzanine Lender. Each of the organizational
documents of any SPE Entity shall contain provisions having a substantive effect
materially similar to that of the language set forth in Exhibit C or such other
language as approved by Lender. Mezzanine Lender hereby approves the
organizational documents delivered to Mezzanine Borrower pursuant to this
Section 2.5.4.
 
2.5.5  Opinions of Mezzanine Borrower's Counsel. 
 
(a)  Mezzanine Lender shall have received a Non-Consolidation Opinion
substantially in compliance with the requirements set forth in Exhibit E or in
such other form approved by the Mezzanine Lender (the Non-Consolidation
Opinion).
 

32

--------------------------------------------------------------------------------





 
(b)  Mezzanine Lender shall have received the Opinion of Counsel substantially
in compliance with the requirements set forth in Exhibit D or in such other form
approved by the Mezzanine Lender.
 
(c)  Mezzanine Lender shall have received from Counterparty the Counterparty
Opinion substantially in compliance with the requirements set forth in Exhibit F
or in such other form approved by the Mezzanine Lender.
 
2.5.6  Budgets
 
Mezzanine Borrower shall have delivered the Budget for the current Fiscal Year,
which Budget shall be certified by an Officer's Certificate.
 
2.5.7  Completion of Proceedings
 
All corporate and other proceedings taken or to be taken in connection with the
transactions contemplated by this Agreement and other Loan Documents
(Intermediate Mezzanine) and all documents incidental thereto shall be
satisfactory in form and substance to Mezzanine Lender, and Mezzanine Lender
shall have received all such counterpart originals or certified copies of such
documents as Mezzanine Lender may reasonably request.
 
2.5.8  Independent Director Certificate
 
Mezzanine Lender shall have received an executed Independent Director
certificate substantially in the form attached as Exhibit O.
 
2.5.9  Material Adverse Effect
 
No event or condition shall have occurred since the date of Mortgage Borrower's
and Mezzanine Borrower's most recent financial statements previously delivered
to Mezzanine Lender which has or could reasonably be expected to have a Material
Adverse Effect. The Operating Income and Operating Expenses of the Property, and
all other features of the transaction shall be as represented to Mezzanine
Lender without material adverse change. None of Mezzanine Borrower, Senior
Mezzanine Borrower, Junior Mezzanine Borrower, Mortgage Borrower, Guarantor nor
any of their constituent Persons shall be the subject of any bankruptcy,
reorganization, or insolvency proceeding.
 
2.5.10  Leases and Rent Roll
 
Mezzanine Lender shall have received copies of all Leases, certified as
requested by Mezzanine Lender. Mezzanine Lender shall have received a certified
rent roll of the Property dated within thirty (30) days prior to the Closing
Date.
 
2.5.11  Reserved.
 

33

--------------------------------------------------------------------------------





 
2.5.12  Tax Lot
 
Mezzanine Lender shall have received evidence that the Property constitutes one
(1) or more separate tax lots, which evidence shall be reasonably satisfactory
in form and substance to Mezzanine Lender.
 
2.5.13  Physical Conditions Report
 
Mezzanine Lender shall have received a Physical Conditions Report (or re
certified Physical Conditions Report) with respect to the Property, which report
shall be satisfactory in form and substance to Mezzanine Lender.
 
2.5.14  Management Agreement
 
Mezzanine Lender shall have received a certified copy of the Management
Agreement which shall be satisfactory in form and substance to Mezzanine Lender.
 
2.5.15  Appraisal
 
. Mezzanine Lender shall have received an appraisal of the Property, which shall
be satisfactory in form and substance to Mezzanine Lender.
 
2.5.16  Financial Statements
 
Mezzanine Lender shall have received certified copies of financial statements
with respect to the Property for the three most recent Fiscal Years, each in
form and substance satisfactory to Mezzanine Lender.
 
2.5.17  Transaction Costs
 
Mezzanine Borrower shall have paid or reimbursed Mezzanine Lender for all title
insurance (or "Eagle 9") premiums, filing fees, costs of reports, appraisals,
reasonable fees and costs of Mezzanine Lender's counsel, and all other third
party out-of-pocket expenses incurred in connection with the origination of the
Loan.
 
2.5.18  Further Documents
 
Mezzanine Lender or its counsel shall have received such other and further
approvals, opinions, documents and information as Mezzanine Lender or its
counsel may have reasonably requested including the Loan Documents (Intermediate
Mezzanine) in form and substance satisfactory to Mezzanine Lender and its
counsel.
 
Section 2.6  Filing of Financing Statements Authorized
 

34

--------------------------------------------------------------------------------



Mezzanine Borrower hereby authorizes the filing of a form UCC-1 financing
statement naming the Mezzanine Borrower as debtor and the Mezzanine Lender as
secured party in any office (including the office of the Secretary of State of
the State of Delaware) covering all property of the Mezzanine Borrower
(including, but not limited to, the Account Collateral (Intermediate Mezzanine)
and the Rate Cap Collateral (Intermediate Mezzanine)).
 

III.  
CASH MANAGEMENT

 
Section 3.1  Cash Management. 
 
3.1.1  Establishment of Account
 
Mezzanine Borrower hereby confirms that, simultaneously with the execution of
this Agreement, pursuant to the Account Agreement (Intermediate Mezzanine), it
has established with Cash Management Bank (Intermediate Mezzanine), in the name
of Mezzanine Borrower for the benefit of Mezzanine Lender, as secured party, one
(1) segregated account (the Intermediate Mezzanine Account), which has been
established as a securities account. The Intermediate Mezzanine Account and the
funds deposited therein and securities and other assets credited thereto shall
serve as additional security for the Loan. Pursuant to the Account Agreement
(Intermediate Mezzanine), Mezzanine Borrower shall irrevocably instruct and
authorize Cash Management Bank (Intermediate Mezzanine) to disregard any and all
orders for withdrawal from the Intermediate Mezzanine Account made by, or at the
direction of, Mezzanine Borrower. Mezzanine Borrower agrees that, prior to the
payment in full of the Indebtedness, the terms and conditions of the Account
Agreement (Intermediate Mezzanine) shall not be amended or modified without the
prior written consent of Mezzanine Lender (which consent Mezzanine Lender may
grant or withhold in its sole discretion). In recognition of Mezzanine Lender's
security interest in the funds deposited into the Intermediate Mezzanine
Account, Mezzanine Borrower shall identify the Intermediate Mezzanine Account
with the name of Mezzanine Lender, as secured party. The Intermediate Mezzanine
Account shall be named as follows: "CNL Hotel Del Intermediate Mezz Partners, LP
f/b/o German American Capital Corporation, as secured party, Intermediate
Mezzanine Account" (Account Number 722386.1). Mezzanine Borrower confirms that
it has established with Cash Management Bank (Intermediate Mezzanine) a
sub-account for the retention of Account Collateral (Intermediate Mezzanine) in
respect of Debt Service (Intermediate Mezzanine) on the Loan with the account
number 722386.1-1 (the Intermediate Mezzanine Debt Service Reserve Account) (the
Sub-Account and, together with the Intermediate Mezzanine Account, the
Collateral Accounts (Intermediate Mezzanine)), which (i) may be a ledger or book
entry sub-account and need not be an actual sub-account, (ii) shall be linked to
the Intermediate Mezzanine Account, (iii) shall be a "Securities Account"
pursuant to Article 8 of the UCC, and (iv) shall be an Eligible Account to which
certain funds shall be allocated and from which disbursements shall be made
pursuant to the terms of this Agreement.
 
3.1.2  Pledge of Account Collateral (Intermediate Mezzanine)
 

35

--------------------------------------------------------------------------------



To secure the full and punctual payment and performance of the Obligations
(Intermediate Mezzanine), Mezzanine Borrower hereby collaterally assigns, grants
a security interest in and pledges to Mezzanine Lender, to the extent not
prohibited by applicable law, a first priority continuing security interest in
and to the following property of Mezzanine Borrower, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the Account Collateral (Intermediate Mezzanine)):
 
(a)  any and all Excess Cash Flow from time to time available in the Senior
Mezzanine Account and required, by the terms of the Senior Mezzanine Loan
Agreement as now in effect or amended with the consent of Mezzanine Lender, to
be deposited by the Senior Mezzanine Lender or the Cash Management Bank (Senior
Mezzanine) into the Intermediate Mezzanine Account;
 
(b)  the Collateral Accounts (Intermediate Mezzanine) and all cash, checks,
drafts, securities entitlements, certificates, instruments and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to Collateral Accounts
(Intermediate Mezzanine);
 
(c)  any and all amounts invested in Permitted Investments;
 
(d)  all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts (Intermediate Mezzanine); and
 
(e)  to the extent not covered by clauses (a), (b), (c) or (d) above, all
proceeds (as defined under the UCC) of any or all of the foregoing.
 
In addition to the rights and remedies herein set forth, Mezzanine Lender shall
have all of the rights and remedies with respect to the Account Collateral
(Intermediate Mezzanine) available to a secured party at law or in equity,
including, without limitation, the rights of a secured party under the UCC, as
if such rights and remedies were fully set forth herein.
 
This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.
 
3.1.3  Maintenance of Collateral Accounts
 
Mezzanine Borrower agrees that the Intermediate Mezzanine Account and the
Sub-Accounts are and shall each be maintained (i) as a "securities account" (as
such term is defined in Section 8-501(a) of the UCC), (ii) in such a manner that
Mezzanine Lender shall have control (within the meaning of Section 8-106(d)(2)
of the UCC) over the Intermediate Mezzanine Account and any Sub-Account thereof,
(iii) such that Mezzanine Borrower and Manager shall have no right of withdrawal
from the Intermediate
 

36

--------------------------------------------------------------------------------



Mezzanine Account or the Sub-Accounts and, except as provided herein, no Account
Collateral (Intermediate Mezzanine) shall be released to Mezzanine Borrower or
Manager from the Intermediate Mezzanine Account or the Sub-Accounts. Without
limiting the Mezzanine Borrower's obligations under the immediately preceding
sentence, Mezzanine Borrower shall only establish and maintain the Intermediate
Mezzanine Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement (Intermediate Mezzanine) or
in such other form acceptable to Mezzanine Lender in its sole discretion.
 
3.1.4  Eligible Accounts
 
The Collateral Accounts shall be Eligible Accounts. The Collateral Accounts
(Intermediate Mezzanine) shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other banking or governmental authority, as may now or hereafter be
in effect. Income and interest accruing on the Collateral Accounts (Intermediate
Mezzanine) or any investments held in such accounts shall be periodically added
to the principal amount of such account and shall be held, disbursed and applied
in accordance with the provisions of this Agreement and the Account Agreement
(Intermediate Mezzanine). Mezzanine Borrower shall be the beneficial owner of
the Collateral Accounts (Intermediate Mezzanine) for federal income tax purposes
and shall report all income on the Collateral Accounts (Intermediate Mezzanine).
 
3.1.5  Deposits into Sub-Accounts
 
On the date hereof, Mezzanine Borrower has deposited the following amounts into
the Sub-Accounts:
 
(i)  $0.00 into the Mezzanine Debt Service Reserve Account.
 
3.1.6  Monthly Funding.
 
(a)  Mezzanine Borrower hereby instructs Mezzanine Lender to transfer (and
pursuant to the Account Agreement (Intermediate Mezzanine) shall irrevocably
authorize Cash Management Bank (Intermediate Mezzanine) to execute any
corresponding instructions of Mezzanine Lender), and Mezzanine Lender shall
transfer (or cause Cash Management Bank to transfer pursuant to disbursement
instructions from Mezzanine Lender) to the Mezzanine Debt Service Reserve
Account, from the Intermediate Mezzanine Account by 11:00 am New York time on
the first (1st) calendar day of each calendar month (and if such day is not a
Business Day then on the immediately preceding Business Day) or as soon
thereafter as there shall be sufficient collected funds on deposit in the
Intermediate Mezzanine Account, and from time to time (but no less frequently
than weekly thereafter) funds in an amount equal to the sum of any Protective
Advances which may have been advanced by (and not previously reimbursed to) the
Mezzanine Lender pursuant to the terms of the Loan Documents (Intermediate
Mezzanine) to cure any Default or Event of Default, any Mortgage Default or
Mortgage Event of Default, or to protect the Collateral together with any
interest payable on such amounts pursuant to the Loan Documents (Intermediate
 

37

--------------------------------------------------------------------------------



Mezzanine), plus (x) the unpaid Debt Service (Intermediate Mezzanine) for the
next occurring Payment Date, plus (y) an amount equal to such payments for any
prior month(s), to the extent not previously paid, plus (z) an amount equal to
the amount, if any, deducted from the Intermediate Mezzanine Account in any
preceding month to pay any other amounts then due under the Loan Documents
(Intermediate Mezzanine) (other than any Debt Service (Intermediate Mezzanine)).
Mezzanine Borrower acknowledges that Mezzanine Lender shall not be required to
make such withdrawal and deposit until such time as Mezzanine Lender is able to
calculate the amount of the Debt Service (Intermediate Mezzanine) for the next
occurring Payment Date. As used herein, the term Net Excess Cash Flow means the
amount available in the Intermediate Mezzanine Account after the transfers to
the Intermediate Mezzanine Debt Service Reserve Account required under this
Section 3.1.6 have been made and the term Net Excess Cash Flow Commencement Date
shall mean the date such amounts have been fully funded or reserved within the
Intermediate Mezzanine Account in any given calendar month.
 
(b)  If for any reason there will be insufficient amounts in the Mezzanine Debt
Service Reserve Account on any Payment Date to pay the Debt Service
(Intermediate Mezzanine) due on such Payment Date, Mezzanine Borrower shall
immediately deposit into the Intermediate Mezzanine Account an amount equal to
the shortfall of available funds in the Mezzanine Debt Service Reserve Account.
Any failure by Mezzanine Borrower to deposit the full amount required by the
preceding sentence shall constitute an Event of Default hereunder. If Mezzanine
Lender shall reasonably determine that there will be insufficient amounts in the
Intermediate Mezzanine Account to pay any Protective Advances as and when the
same are due and payable, Mezzanine Lender shall provide written notice of same
to Mezzanine Borrower setting forth the basis for such determination. Within
five (5) Business Days of receipt of said notice, Mezzanine Borrower shall
deposit into the Intermediate Mezzanine Account an amount equal to the shortfall
of available funds in the Intermediate Mezzanine Account. Any failure by
Mezzanine Borrower to deposit the full amount required by the preceding sentence
within said five (5) Business Day period shall constitute an Event of Default
hereunder.
 
(c)  Provided that (i) no Event of Default shall have occurred and be continuing
hereunder or under any of the other Loan Documents (Intermediate Mezzanine),
(ii) no Mortgage Event of Default shall have occurred and be continuing, (iii)
no Event of Default shall have occurred and be continuing under the Senior
Mezzanine Loan or the Senior Mezzanine Loan Documents, (iv) Mezzanine Borrower
shall have delivered to Mezzanine Lender an Officer's Certificate (which
Mezzanine Borrower shall not be obligated to deliver more frequently than once
per calendar month) certifying that the signatories know of no Event of Default
that has occurred and is then outstanding under the Loan, the Mortgage Loan or
Senior Mezzanine Loan, and (v) Mezzanine Borrower shall have deposited into the
Intermediate Mezzanine Account all funds then required to have been so
deposited, then Mezzanine Lender shall transfer the Net Excess Cash Flow from
the Intermediate Mezzanine Account to (A) the Junior Mezzanine Account, or (B)
following the repayment of the Junior Mezzanine Loan, to the Mezzanine
Borrower's Account.
 

38

--------------------------------------------------------------------------------





 
(d)  In the event that an Event of Default shall have occurred and is then
continuing, then, without notice from Mezzanine Lender, all Net Excess Cash Flow
shall be applied to reduce the outstanding Principal Amount of the Mezzanine
Note. At such time that the Event of Default shall no longer be continuing and
provided none of the events set forth in subsection (c)(i) through (iii) above
shall have occurred and is then continuing, then all Net Excess Cash Flow shall
be distributed in accordance with the provision of subsection (c) above.
 
(e)  Mezzanine Lender (so long as Mezzanine Lender is not the same entity as
Mortgage Lender) agrees to deliver to Mortgage Lender a monthly notice letter
(the Mezzanine Lender Monthly Debt Service Notice Letter) at least five (5)
Business Days prior to each Payment Date setting forth (i) the Debt Service
(Intermediate Mezzanine) payable by Mezzanine Borrower on the first Payment Date
occurring after the date such notice is delivered, and (ii) whether or not an
Event of Default has then occurred and is continuing under the Mezzanine Loan
Documents.
 
(f)  Mezzanine Borrower hereby acknowledges that, pursuant to Section 3.1.5 of
the Loan Agreement (Mortgage), (i) to the extent the Mortgage Lender has
received notice from Mezzanine Lender than an Event of Default has occurred and
is continuing under the Loan Documents (Intermediate Mezzanine) (a Mezzanine
Loan Default Notice) and until such time as Mortgage Lender receives a notice
from Mezzanine Lender that such Event of Default is no longer continuing a
Mezzanine Loan Default Revocation Notice), the Mortgage Borrower has irrevocably
directed that Excess Cash Flow is to be deposited directly into the Mezzanine
Account for application as provided in this Agreement (in lieu of transferring
such funds to such accounts of the Mortgage Borrower as the Mortgage Borrower
may have so directed if the Mortgage Lender had not received such notice from
Mezzanine Lender), (ii) to the extent Mortgage Lender has not received a
Mezzanine Loan Default Notice but has received a Senior Mezzanine Loan Default
Notice and until such time as Mortgage Lender receives a Senior Mezzanine Loan
Default Revocation Notice, Mortgage Borrower has irrevocably directed that all
Excess Cash Flow be deposited directly into the Senior Mezzanine Account for
application as provided in the Senior Mezzanine Loan Agree-ment (in lieu of
transferring such funds to such accounts of Mortgage Borrower as Mortgage
Borrower may have so directed if Mortgage Lender had not received such notice
from Senior Mezzanine Lender) and (iii) to the extent Mortgage Lender has not
received a Mezzanine Loan Default Notice but has received a Junior Mezzanine
Loan Default Notice and until such time as Mortgage Lender receives a Junior
Mezzanine Loan Default Revocation Notice, Mortgage Borrower has irrevocably
directed that all Excess Cash Flow be deposited directly into the Junior
Mezzanine Account for application as provided in the Junior Mezzanine Loan
Agreement (in lieu of transferring such funds to such accounts of Mortgage
Borrower as Mortgage Borrower may have so directed if Mortgage Lender had not
received such notice from Junior Mezzanine Lender) and (iv) the directions
described in the preceding clauses (i), (ii) or (iii) shall not be changed or
terminated without the written consent of the Mezzanine Lender. Notwithstanding
any provision herein to the contrary, provided no Event of Default has occurred
or is continuing, there shall be disbursed to Mezzanine Borrower the Proceeds
 

39

--------------------------------------------------------------------------------



of a Condemnation or Casualty remaining after payment of all amounts to which
Mortgage Lender, Intermediate Mezzanine Lender and Mezzanine Lender are
entitled. Mezzanine Borrower agrees that Mezzanine Lender shall not be required
to deliver to Mortgage Lender a Mezzanine Loan Default Notice prior to the
deposit of Proceeds into the Mezzanine Account.
 
3.1.7  Cash Management Bank.
 
(a)  For the purposes of this Agreement, the Cash Management Bank (Intermediate
Mezzanine) named herein shall be deemed to be an Approved Bank; provided,
however, that the term "Approved Bank" shall be applicable for all other
purposes and shall be applicable to any successor or assign of Cash Management
Bank (Intermediate Mezzanine). Mezzanine Lender shall have the right at
Mezzanine Borrower's sold cost and expense to replace the Cash Management Bank
(Intermediate Mezzanine) with a financial institution reasonably satisfactory to
Mezzanine Borrower in the event that (i) the Cash Management Bank (Intermediate
Mezzanine) fails, in any material respect, to comply with the Account Agreement
(Intermediate Mezzanine), (ii) the Cash Management Bank (Intermediate Mezzanine)
named herein is no longer the Cash Management Bank (Intermediate Mezzanine) or
(iii) the Cash Management Bank (Intermediate Mezzanine) is no longer an Approved
Bank.
 
(b)  During the term of the Loan, so long as no Event of Default shall have
occurred and is continuing, Mezzanine Borrower, at its sole cost and expense,
shall have the right to replace the Cash Management Bank (Intermediate
Mezzanine) with a financial institution that is an Approved Bank provided such
institution shall execute and deliver to Mezzanine Lender (with a copy to
Mortgage Lender) the Account Agreement (Intermediate Mezzanine) (and Mezzanine
Lender shall reasonably cooperate with Mezzanine Borrower in connection with
such transfer). Upon the occurrence and during the continuance of an Event of
Default, Mezzanine Lender shall have the right at Mezzanine Borrower's sole cost
and expense to replace Cash Management Bank at any time, without notice to
Mezzanine Borrower. Mezzanine Borrower shall cooperate with Mezzanine Lender in
connection with the appointment of any replacement Cash Management Bank and the
execution by the Cash Management Bank and the Mezzanine Borrower of an Account
Agreement and delivery of same to Mezzanine Lender.
 
(c)  So long as no Event of Default shall have occurred and be continuing,
Mezzanine Borrower shall have the right at its sole cost and expense to replace
the Cash Management Bank (Intermediate Mezzanine) with a financial institution
that is an Approved Bank provided that such financial institution and Mezzanine
Borrower shall execute and deliver to Mezzanine Lender an Account Agreement
substantially similar to the Account Agreement (Intermediate Mezzanine) executed
as of the Closing Date.
 
3.1.8   Mezzanine Borrower's Account Representations, Warranties and Covenants
 
Mezzanine Borrower represents, warrants and covenants that:
 

40

--------------------------------------------------------------------------------





 
(a)  Pursuant to the Loan Agreement (Mortgage), Mortgage Borrower has directed
that, after Mortgage Lender receives notice of a Default hereunder (and provided
no Mortgage Event of Default exists), all Excess Cash Flow is to be deposited
into the Intermediate Mezzanine Account;
 
(b)  Neither Senior Mezzanine Borrower, Mezzanine Borrower, nor any other Person
will have any right, title or interest in or to any Excess Cash Flow from and
after the time at which the Senior Mezzanine Lender becomes obligated under the
Senior Mezzanine Loan Agreement to transfer such Excess Cash Flow to the
Intermediate Mezzanine Account, except any rights Mezzanine Borrower shall have
to allocations of such funds following the disbursement to Mezzanine Borrower of
any Net Excess Cash Flow as provided in Section 3.1.6(a);
 
(c)  There are no accounts other than the Collateral Accounts and Collateral
Accounts (Intermediate Mezzanine) maintained by Mortgage Borrower, Mezzanine
Borrower or any other Person with respect to the collection of rents, revenues,
proceeds or other income from the Property or for the collection of Receipts,
except for the Collection Account (as defined in the Loan Agreement (Mortgage)),
the Holding Account (as defined in the Loan Agreement (Mortgage)) the Manager
Accounts, and the Mezzanine Account and any accounts held by Mezzanine Borrower
in which it is permitted to receive transfers of Net Excess Cash Flow as
provided in Section 3.1.6(c);
 
(d)  Mezzanine Borrower shall cause Mortgage Borrower to deposit or cause to be
deposited all Distributions into the Mezzanine Account as required by the Pledge
and this Agreement or any other Loan Document (Intermediate Mezzanine); and
 
(e)  so long as the Loan shall be outstanding, neither Mortgage Borrower,
Operating Lessee, Manager, Mezzanine Borrower, nor any of their Affiliates shall
open any other operating accounts with respect to the collection of rents,
revenues, proceeds or other income from the Property or for the collection of
Receipts.
 
3.1.9  Account Collateral (Intermediate Mezzanine) and Remedies.
 
(a)  Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Mezzanine Lender to Mezzanine Borrower, (i)
Mezzanine Lender may, in addition to and not in limitation of Mezzanine Lender's
other rights, make any and all withdrawals from, and transfers between and
among, the Collateral Accounts (Intermediate Mezzanine) as Mezzanine Lender
shall determine in its sole and absolute discretion to pay any Obligations
(Intermediate Mezzanine), Operating Expenses and/or Capital Expenditures for the
Property; (ii) all Excess Cash Flow shall be retained in the Mezzanine Account
or applicable Sub-Accounts, (iii) all payments to the Mezzanine Borrower's
Account pursuant to Section 3.1.6 shall immediately cease and (iv) Mezzanine
Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the
 

41

--------------------------------------------------------------------------------



Collateral Accounts (Intermediate Mezzanine) to which they relate or reinvest
such amounts in other Permitted Investments as Mezzanine Lender may reasonably
determine is necessary to perfect or protect any security interest granted or
purported to be granted hereby or to enable Mezzanine Lender to exercise and
enforce Mezzanine Lender's rights and remedies hereunder with respect to any
Account Collateral (Intermediate Mezzanine) or to preserve the value of the
Account Collateral (Intermediate Mezzanine).
 
(b)  Upon the occurrence and during the continuance of an Event of Default,
Mezzanine Borrower hereby irrevocably constitutes and appoints Mezzanine Lender
as Mezzanine Borrower's true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and to
exercise and enforce every right, power, remedy, option and privilege of
Mezzanine Borrower with respect to the Account Collateral (Intermediate
Mezzanine), and do in the name, place and stead of Mezzanine Borrower, all such
acts, things and deeds for and on behalf of and in the name of Mezzanine
Borrower, which Mezzanine Borrower could or might do or which Mezzanine Lender
may deem necessary or desirable to more fully vest in Mezzanine Lender the
rights and remedies provided for herein and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest. Upon the occurrence and during the continuance of an Event of Default,
Mezzanine Lender may perform or cause performance of any such agreement, and any
reasonable expenses of Mezzanine Lender incurred in connection therewith shall
be paid by Mezzanine Borrower as provided in Section 5.1.12.
 
(c)  Mezzanine Borrower hereby expressly waives, to the fullest extent permitted
by law, presentment, demand, protest or any notice of any kind (except as
expressly required under the Loan Documents (Intermediate Mezzanine)) in
connection with this Agreement or the Account Collateral (Intermediate
Mezzanine). Mezzanine Borrower acknowledges and agrees that ten (10) Business
Days' prior written notice of the time and place of any public sale of the
Account Collateral (Intermediate Mezzanine) or any other intended disposition
thereof shall be reasonable and sufficient notice to Mezzanine Borrower within
the meaning of the UCC.
 
3.1.10  Transfers and Other Liens
 
Mezzanine Borrower agrees that it will not (i) sell or otherwise dispose of any
of the Account Collateral (Intermediate Mezzanine) except as may be expressly
permitted under the Loan Documents (Intermediate Mezzanine), or (ii) create or
permit to exist any Lien upon or with respect to all or any of the Account
Collateral (Intermediate Mezzanine), except for the Lien granted to Mezzanine
Lender under this Agreement.
 
3.1.11  Reasonable Care
 
Beyond the exercise of reasonable care in the custody thereof, Mezzanine Lender
shall have no duty as to any Account Collateral (Intermediate Mezzanine) in its
possession or control as agent therefor or bailee thereof or any income thereon
or the
 

42

--------------------------------------------------------------------------------



preservation of rights against any person or otherwise with respect thereto.
Mezzanine Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Account Collateral (Intermediate Mezzanine) in
its possession if the Account Collateral (Intermediate Mezzanine) is accorded
treatment substantially equal to that which Mezzanine Lender accords its own
property, it being understood that Mezzanine Lender shall not be liable or
responsible for any loss or damage to any of the Account Collateral
(Intermediate Mezzanine), or for any diminution in value thereof, by reason of
the act or omission of Mezzanine Lender, its Affiliates, agents, employees or
bailees, except to the extent that such loss or damage results from Mezzanine
Lender's gross negligence or willful misconduct. In no event shall Mezzanine
Lender be liable either directly or indirectly for losses or delays resulting
from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Mezzanine Lender's reasonable control or for indirect,
special or consequential damages except to the extent of Mezzanine Lender's
gross negligence or willful misconduct. Notwithstanding the foregoing, Mezzanine
Borrower acknowledges and agrees that (i) Mezzanine Lender does not have custody
of the Account Collateral (Intermediate Mezzanine), (ii) Cash Management Bank
(Intermediate Mezzanine) custody of the Account Collateral (Intermediate
Mezzanine), (iii) the initial Cash Management Bank (Intermediate Mezzanine) was
chosen by Mezzanine Borrower and (iv) Mezzanine Lender has no obligation or duty
to supervise Cash Management Bank (Intermediate Mezzanine) or to see to the safe
custody of the Account Collateral (Intermediate Mezzanine).
 
3.1.12  Mezzanine Lender's Liability.
 
(a)  Mezzanine Lender shall be responsible for the performance only of such
duties with respect to the Account Collateral (Intermediate Mezzanine) as are
specifically set forth in this Section 3.1 or elsewhere in the Loan Documents
(Intermediate Mezzanine), and no other duty shall be implied from any provision
hereof. Mezzanine Lender shall not be under any obligation or duty to perform
any act with respect to the Account Collateral (Intermediate Mezzanine) which
would cause it to incur any expense or liability or to institute or defend any
suit in respect hereof, or to advance any of its own monies. Mezzanine Borrower
shall indemnify and hold Mezzanine Lender, its employees and officers harmless
from and against any loss, cost or damage (including, without limitation,
reasonable attorneys' fees and disbursements) incurred by Mezzanine Lender in
connection with the transactions contemplated hereby with respect to the Account
Collateral (Intermediate Mezzanine) (excluding losses on Permitted Investments)
except as such may be caused by the gross negligence or willful misconduct of
Mezzanine Lender, its employees, officers or agents.
 
(b)  Mezzanine Lender shall be protected in acting upon any notice, resolution,
request, consent, order, certificate, report, opinion, bond or other paper,
document or signature believed by it in good faith to be genuine, and, in so
acting, it may be assumed that any person purporting to give any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Mezzanine Lender may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder and in good faith in accordance
therewith.
 

43

--------------------------------------------------------------------------------





 
3.1.13  Continuing Security Interest
 
This Agreement shall create a continuing security interest in the Account
Collateral (Intermediate Mezzanine) and shall remain in full force and effect
until payment in full of the Indebtedness; provided, however, such security
interest shall automatically terminate with respect to funds which were duly
deposited into Mezzanine Borrower's Account in accordance with the terms hereof.
Upon payment in full of the Indebtedness, this security interest shall
automatically terminate without further notice from any party and Mezzanine
Borrower shall be entitled to the return, upon its request, of such of the
Account Collateral (Intermediate Mezzanine) as shall not have been sold or
otherwise applied pursuant to the terms hereof and Mezzanine Lender shall
execute such instruments and documents as may be reasonably requested by
Mezzanine Borrower to evidence such termination and the release of the Account
Collateral (Intermediate Mezzanine).
 

IV.  
REPRESENTATIONS AND WARRANTIES

 
Section 4.1  Mezzanine Borrower Representations.
 
Mezzanine Borrower represents and warrants as of the Closing Date that:
 
4.1.1  Organization
 
Each of Mezzanine Borrower, Senior Mezzanine Borrower, and CNL Hospitality
Partners, LP is a limited partnership that has been duly organized and is
validly existing and in good standing pursuant to the laws of the State of
Delaware with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each of KSL DC Operating
LLC, Operating Lessee, and Manager is a limited liability company that has been
duly organized and is validly existing and in good standing pursuant to the laws
of the State of Delaware with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Each of
Mezzanine Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Guarantor,
Operating Lessee, and Manager has duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations. Each of Mezzanine
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Guarantor, Operating
Lessee, and Manager possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, (provided, however, with
respect to Guarantor only, those rights, licenses, permits and authorizations
that would cause a Material Adverse Effect), and the sole business of Mezzanine
Borrower is the ownership of the Property. The organizational structure of
Mortgage Borrower, Mezzanine Borrower, and their Affiliates is accurately
depicted by the schematic diagram attached hereto as Exhibit H. Mezzanine
Borrower shall not itself, and shall not permit Mortgage Borrower or any SPE
Entity or Manager to, change its name, identity, corporate structure or
jurisdiction of organization unless it shall have given Mezzanine Lender thirty
(30) days
 

44

--------------------------------------------------------------------------------



prior written notice of any such change and shall have taken all steps
reasonably requested by Mezzanine Lender to grant, perfect, protect and/or
preserve the security interest granted hereunder to Mezzanine Lender.
 
4.1.2  Proceedings
 
Each of Mezzanine Borrower, Guarantor, Operating Lessee, and Manager has full
power to and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents (Intermediate
Mezzanine). This Agreement and the other Loan Documents (Intermediate Mezzanine)
have been duly executed and delivered by, or on behalf of, Mezzanine Borrower,
Guarantor, Operating Lessee, and Manager, as applicable, and constitute legal,
valid and binding obligations of Mezzanine Borrower, Guarantor, Operating
Lessee, and Manager, as applicable, enforceable against Mezzanine Borrower,
Guarantor, Operating Lessee, and Manager, as applicable, in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
 
4.1.3  No Conflicts
 
The execution, delivery and performance of this Agreement and the other Loan
Documents (Intermediate Mezzanine) by Mezzanine Borrower, Guarantor, Operating
Lessee, and Manager, as applicable, will not conflict with or result in a breach
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance (other than
pursuant to the Loan Documents (Intermediate Mezzanine)) upon any of the
property or assets of Mezzanine Borrower, Guarantor, Operating Lessee, and
Manager pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement or other agreement or instrument to which
Mezzanine Borrower, Guarantor, Operating Lessee, and Manager is a party or by
which any of Mezzanine Borrower's, Guarantor's, Operating Lessee's, and
Manager's property or assets is subject (unless consents from all applicable
parties thereto have been obtained), nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Mezzanine Borrower, Guarantor,
Operating Lessee, and Manager of this Agreement or any other Loan Documents
(Intermediate Mezzanine) has been obtained and is in full force and effect.
 
4.1.4  Litigation
 
There are no lawsuits, administrative proceedings, arbitration proceedings, or
other such legal proceedings that have been filed and served upon Borrower (or
with respect to which Borrower has otherwise received proper notice) or, to the
Best of Mezzanine Borrower's Knowledge, otherwise pending or threatened against
or affecting Mortgage Borrower, Mezzanine Borrower, Operating Lessee, Manager,
or the Property
 

45

--------------------------------------------------------------------------------



whose outcome, if determined against Mortgage Borrower, Mezzanine Borrower,
Manager, Operating Lessee, or the Property, would have a Material Adverse
Effect. To the Best of Mezzanine Borrower's Knowledge, Schedule I includes each
pending action against Mortgage Borrower, Mezzanine Borrower, Operating Lessee,
Manager or otherwise affecting the Property that involves a claim or claims for
either (a) monetary damages exceeding $25,000, or (b) injunctive relief or other
equitable remedy that could have a Material Adverse Effect, excluding: (i)
actions for monetary damages only that have been tendered to, and accepted
without reservation of rights by, the liability insurance carrier for the
Property, (ii) worker's compensation claims, and (iii) any proceedings by
employees working at the Property where the amount claimed in such proceeding is
less than $25,000; to the Best of Mezzanine Borrower's Knowledge, the aggregate
amount of such claims described in subclause (iii) of this sentence is less than
$200,000. There are no arbitration proceedings, governmental investigations,
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the Best of Mezzanine Borrower's Knowledge,
threatened against or affecting Guarantor which, if determined against Guarantor
would have a Material Adverse Effect.
 
4.1.5  Agreements
 
Mezzanine Borrower is not a party to any agreement or instrument or subject to
any restriction which is reasonably likely to have a Material Adverse Effect.
Mezzanine Borrower is not in default in any respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Mezzanine Borrower or the Property is bound, which default is reasonably likely
to have a Material Adverse Effect. Mezzanine Borrower has no material financial
obligation (contingent or otherwise) under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which Mezzanine
Borrower is a party or by which Mezzanine Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property, including membership programs disclosed in writing to
Mezzanine Lender on or prior to the date hereof, and (b) obligations under the
Loan Documents (Intermediate Mezzanine).
 
4.1.6  Title
 
Mezzanine Borrower owns all of the assets reflected in the proforma balance
sheet of Mezzanine Borrower as of the date of such proforma balance sheet,
subject to no rights of others, including any mortgages, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances,
except for the Permitted Encumbrances.
 
4.1.7  No Bankruptcy Filing
 
None of Mezzanine Borrower, Senior Mezzanine Borrower, Junior Mezzanine
Borrower, Guarantor, Mortgage Borrower, General Partner, any SPE Entity,
Operating Lessee, or Manager is contemplating either the filing of a petition by
it under any state or federal bankruptcy or insolvency laws or the liquidation
of all or a major portion of such entity's assets or property, and Mezzanine
Borrower has no knowledge of any Person
 

46

--------------------------------------------------------------------------------



contemplating the filing of any such petition against it or against Mezzanine
Borrower, Senior Mezzanine Borrower, Junior Mezzanine Borrower, Guarantor,
Mortgage Borrower, General Partner, any SPE Entity, Operating Lessee, or
Manager.
 
4.1.8  Full and Accurate Disclosure
 
To the Best of Mezzanine Borrower's Knowledge, no statement of fact made by
Mezzanine Borrower in this Agreement or in any of the other Loan Documents
(Intermediate Mezzanine) contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading. There is no fact presently known to Mezzanine
Borrower which has not been disclosed which has a Material Adverse Effect, or to
the Best of Mezzanine Borrower's Knowledge could reasonably be expected to have
a Material Adverse Effect.
 
4.1.9  ERISA.
 
(a)  Mezzanine Borrower does not maintain or contribute to and is not required
to contribute to, an "employee benefit plan" as defined by Section 3(3) of
ERISA, which is subject to Title IV of ERISA (other than a "multiemployer plan"
as defined by Section 3(37) of ERISA), and Mezzanine Borrower (i) has no
knowledge of any material liability which has been incurred or is expected to be
incurred by Mezzanine Borrower which is reasonably likely to result in a
Material Adverse Effect and is or remains unsatisfied for any taxes or penalties
or unfunded contributions with respect to any "employee benefit plan" or any
"plan," within the meaning of Section 4975(e)(1) of the Internal Revenue Code or
any other benefit plan (other than a "multiemployer plan") maintained,
contributed to, or required to be contributed to by Mezzanine Borrower or by any
entity that is under common control with Mezzanine Borrower within the meaning
Section 4001(a)(14) of ERISA (each, an ERISA Affiliate) (each, a Plan) or any
plan that would be a Plan but for the fact that it is a multiemployer plan
within the meaning of ERISA Section 3(37); and (ii) has made and shall continue
to make when due all required contributions to all such Plans (other than Plans
relating to ERISA Affiliates), if any, where the failure to so contribute is
reasonably likely to result in a Material Adverse Effect. Each such Plan (other
than Plans relating to ERISA Affiliates), if any, has been and will be
administered in material compliance with its terms and the applicable provisions
of ERISA, the Internal Revenue Code, and any other applicable federal or state
law; and no action shall be taken or fail to be taken that would result in the
disqualification or loss of tax-exempt status of any such Plan intended to be
qualified and/or tax exempt; and
 
(b)  With respect to any "multiemployer plan," (i) Mezzanine Borrower has not,
since September 26, 1980, made or suffered a "complete withdrawal" or a "partial
withdrawal," as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Mezzanine Borrower has made and shall continue to make when due all
required contributions to all such "multiemployer plans" and (iii) no ERISA
Affiliate has, since September 26, 1980, made or suffered a "complete
withdrawal" or a "partial withdrawal," as such terms are respectively defined in
Sections 4203 and 4205 of ERISA which withdrawal is reasonably expected to have
a Material Adverse Effect.
 

47

--------------------------------------------------------------------------------





 
(c)  Mezzanine Borrower is not an employee benefit plan, as defined in Section
3(3) of ERISA, whether or not subject to Title I of ERISA, none of the assets of
Mezzanine Borrower, Guarantor or Mortgage Borrower constitutes or will
constitute plan assets of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101 and transactions by or with any of Mezzanine Borrower,
Guarantor or Mortgage Borrower are not subject to similar laws regulating
investment of, and fiduciary obligations with respect to, plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect which prohibit or otherwise restrict the transactions contemplated by
this Agreement.
 
4.1.10  Compliance
 
Mezzanine Borrower, Guarantor, Mortgage Borrower, General Partner and the
Property and the use thereof comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes except where the failure to so comply is not reasonably
expected to result in a Material Adverse Effect. To the Best of Mezzanine
Borrower's Knowledge, none of Mezzanine Borrower, Guarantor, Mortgage Borrower,
and General Partner is in default or in violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To the Best of
Mezzanine Borrower's Knowledge, there has not been committed by Mezzanine
Borrower, Guarantor, Mortgage Borrower or General Partner any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Property, the Collateral or any part thereof or any
monies paid in performance of Mezzanine Borrower's obligations under any of the
Loan Documents (Intermediate Mezzanine).
 
4.1.11  Financial Information
 
To the Best of Mezzanine Borrower's Knowledge, all financial data of Mezzanine
Borrower, Guarantor and Mortgage Borrower, including, without limitation, the
statements of cash flow and income and operating expense, that have been
delivered by or on behalf of Mezzanine Borrower or Mortgage Borrower to
Mezzanine Lender in respect of the Property (i) are true, complete and correct
in all material respects, (ii) fairly represent the financial condition of the
Property, the Mezzanine Borrower, Guarantor and Mortgage Borrower as of the date
of such reports, and (iii) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. None of Mezzanine
Borrower, Guarantor, Mortgage Borrower, or General Partner has any material
contingent liabilities, liabilities for delinquent taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Mezzanine Borrower and could reasonably be
expected to have a Material Adverse Effect, except as referred to or reflected
in said financial statements and operating statements. Since the date of such
financial statements, there has been no material adverse change in the financial
 

48

--------------------------------------------------------------------------------



condition, operations or business of Mezzanine Borrower, Guarantor, Mortgage
Borrower, or General Partner from that set forth in said financial statements.
 
4.1.12  Absence of UCC Financing Statements, Etc.
 
Except with respect to the Permitted Encumbrances, the Loan Documents
(Mortgage), the Senior Mezzanine Loan Documents, the Junior Mezzanine Loan
Documents, the Revolving Credit Loan Documents and the Loan Documents
(Intermediate Mezzanine), there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in the interest in the Property or any of the
Collateral.
 
4.1.13  Federal Reserve Regulations
 
None of the proceeds of the Loan will be used for the purpose of purchasing or
carrying any "margin stock" as defined in Regulation U, Regulation X or
Regulation T or for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry "margin stock" or for any other
purpose which might constitute this transaction a "purpose credit" within the
meaning of Regulation U or Regulation X. As of the Closing Date, Mezzanine
Borrower does not own any "margin stock."
 
4.1.14  Setoff, Etc.
 
The Collateral and the rights of Mezzanine Lender with respect to the Collateral
are not subject to any setoff, claims, withholdings or other defenses.
 
4.1.15  Not a Foreign Person
 
None of Mezzanine Borrower, Guarantor or Mortgage Borrower is a foreign person
within the meaning of § 1445(f)(3) of the Code.
 
4.1.16  Enforceability
 
The Loan Documents (Intermediate Mezzanine) are not subject to any existing
right of rescission, set-off, counterclaim or defense by Mezzanine Borrower or
Guarantor, as applicable, including the defense of usury, nor would the
operation of any of the terms of the Loan Documents (Intermediate Mezzanine), or
the exercise of any right thereunder, render the Loan Documents (Intermediate
Mezzanine) unenforceable (subject to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law)), and neither
Mezzanine Borrower nor Mortgage Borrower has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
 

49

--------------------------------------------------------------------------------





 
4.1.17  Insurance
 
Mezzanine Borrower has obtained and has delivered to Mezzanine Lender certified
copies or original certificates of all insurance policies required under this
Agreement, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. Mezzanine Borrower has not, and to the Best of
Mezzanine Borrower's Knowledge no Person has, done by act or omission anything
which would impair the coverage of any such policy.
 
4.1.18  Physical Condition
 
To the Best of Mezzanine Borrower's Knowledge and except as expressly disclosed
in the Physical Conditions Report, the Property, including, without limitation,
all buildings, Improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the Best of Mezzanine
Borrower's Knowledge and except as disclosed in the Physical Conditions Report,
there exists no structural or other material defects or damages in or to the
Property, whether latent or otherwise, and Mezzanine Borrower has not received
any written notice from any insurance company or bonding company of any defects
or inadequacies in the Property, or any part thereof, which would adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.
 
4.1.19  Leases
 
The Property is not subject to any Leases other than the Leases described in the
certified rent roll delivered in connection with the origination of the Loan.
Such certified rent roll is true, complete and correct in all material respects
as of the date set forth therein. No Person has any possessory interest in the
Property or right to occupy the same (other than typical short-term occupancy
rights of hotel guests which are not the subject of a written agreement) except
under and pursuant to the provisions of the Leases. The current Leases are in
full force and effect and to the Best of Mezzanine Borrower's Knowledge, there
are no material defaults thereunder by either party (other than as expressly
disclosed on the certified rent roll delivered to Mezzanine Lender or the Tenant
estoppel certificates delivered to Mezzanine Lender in connection with the
closing of the Loan) and there are no conditions that, with the passage of time
or the giving of notice, or both, would constitute material defaults thereunder.
No Rent has been paid more than one (1) month in advance of its due date, except
as disclosed in the Tenant estoppel certificates delivered to Mezzanine Lender
in connection with the closing of the Loan. There has been no prior sale,
transfer or assignment, hypothecation or pledge by Mortgage Borrower of Mortgage
Borrower's interest in any Lease or of the Rents received therein, which will be
outstanding following the funding of the Loan, other than those being assigned
to Mortgage Lender
 

50

--------------------------------------------------------------------------------



concurrently herewith. No Tenant under any Lease has a right or option pursuant
to such Lease or otherwise to purchase all or any part of the property of which
the leased premises are a part.
 
4.1.20  Single Purpose Entity/Separateness.
 
(a)  Mezzanine Borrower hereby represents, warrants and covenants that each of
Mezzanine Borrower, Mortgage Borrower and each SPE Entity is, and has been since
the date of its respective formation, a Single Purpose Entity, except that (i)
other than the general partners of Mortgage Borrower and Operating Lessee (which
have two Independent Directors) and (ii) other than CNL KSL Partners GP, LLC
(which does not have an Independent Director), each of Mezzanine Borrower GP,
CNL Hotel Del Senior Mezz Partners GP, LLC, CNL Hotel Del Junior Mezz Partners
GP, LLC, and Revolving Credit Borrower has a single Independent Director.
 
(b)  All of the assumptions made in the Non-Consolidation Opinion, including,
but not limited to, any exhibits attached thereto and any certificates delivered
by Mezzanine Borrower in connection with the issuance of the Non-Consolidation
Opinion, are true and correct in all respects and any assumptions made in any
subsequent non-consolidation opinion delivered in connection with the Loan
Documents (Intermediate Mezzanine) (an Additional Non-Consolidation Opinion),
including, but not limited to, any exhibits attached thereto, are true and
correct in all material respects. Mezzanine Borrower, Mortgage Borrower and each
SPE Entity have complied with all of the assumptions made with respect to it in
the Non-Consolidation Opinion. To the Best of Mezzanine Borrower's Knowledge,
each entity other than Mezzanine Borrower with respect to which an assumption
shall be made in any Additional Non-Consolidation Opinion will have complied and
will comply with all of the assumptions made with respect to it in any
Additional Non-Consolidation Opinion.
 
4.1.21  Management Agreement
 
The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. The
Manager is not an Affiliate of Borrower.
 
4.1.22  Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws
 
(i) None of Mezzanine Borrower, Guarantor or any Person who owns any equity
interest in or Controls Mezzanine Borrower or, to the Best of Borrower's
Knowledge, Guarantor, currently is identified on the OFAC List or otherwise
qualifies as a Prohibited Person, and Mezzanine Borrower has implemented
procedures to ensure that no Person who now or hereafter owns any equity
interest in Mezzanine Borrower or Guarantor is a Prohibited Person or Controlled
by a Prohibited Person, and (ii) none of Mezzanine Borrower or Guarantor is in
violation of any Legal Requirements relating to anti-money
 

51

--------------------------------------------------------------------------------



laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time.
 
4.1.23  Tax Filings
 
Mezzanine Borrower has filed (or has obtained effective extensions for filing)
all federal, state and local tax returns required to be filed and has paid or
made adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Mezzanine Borrower.
 
4.1.24  Solvency/Fraudulent Conveyance
 
Mezzanine Borrower (a) has not entered into the transaction contemplated by this
Agreement or any Loan Document (Intermediate Mezzanine) with the actual intent
to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents
(Intermediate Mezzanine). After giving effect to the Loan, the fair saleable
value of Mezzanine Borrower's assets exceeds and will, immediately following the
making of the Loan, exceed Mezzanine Borrower's total liabilities, including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Mezzanine Borrower's assets is and will,
immediately following the making of the Loan, be greater than Mezzanine
Borrower's probable liabilities, including the maximum amount of its contingent
liabilities on its Debts as such Debts become absolute and matured. Mezzanine
Borrower's assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Mezzanine Borrower does not intend to,
and does not believe that it will, incur Debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by Mezzanine Borrower and the amounts to be payable on or
in respect of obligations of Mezzanine Borrower).
 
4.1.25  Investment Company Act
 
Mezzanine Borrower is not (a) an investment company or a company Controlled by
an investment company, within the meaning of the Investment Company Act of 1940,
as amended, (b) a holding company or a subsidiary company of a holding company
or an affiliate of either a holding company or a subsidiary company within the
mean of the Public Utility Holding Company Act of 1935, as amended or (c)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
 
4.1.26  Interest Rate Cap Agreement
 

52

--------------------------------------------------------------------------------



The Interest Rate Cap Agreement is in full force and effect and enforceable
against Mezzanine Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws generally affecting the enforcement of
creditors' rights and subject as to enforceability to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
 
4.1.27  Brokers
 
Neither Mezzanine Borrower nor, to the Best of Mezzanine Borrower's Knowledge,
Mezzanine Lender has dealt with any broker or finder with respect to the
transactions contemplated by the Loan Documents (Intermediate Mezzanine) and
neither party has done any acts, had any negotiations or conversations, or made
any agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by either party of any brokerage fee,
charge, commission or other compensation to any Person with respect to the
transactions contemplated by the Loan Documents (Intermediate Mezzanine).
Mezzanine Borrower covenants and agrees that it shall pay as and when due any
and all brokerage fees, charges, commissions or other compensation or
reimbursement due to any broker of Mezzanine Borrower with respect to the
transactions contemplated by the Loan Documents (Intermediate Mezzanine).
Mezzanine Borrower and Mezzanine Lender shall each indemnify and hold harmless
the other from and against any loss, liability, cost or expense, including any
judgments, attorneys' fees, or costs of appeal, incurred by the other party and
arising out of or relating to any claim for brokerage commissions or finder's
fees alleged to be due as a result of the indemnifying party's agreements or
actions. The provisions of this Section 4.1.27 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.
 
4.1.28  No Other Debt
 
Neither Mezzanine Borrower nor General Partner has borrowed or received debt
financing that has not been heretofore repaid in full, other than the Permitted
Debt.
 
4.1.29  Taxpayer Identification Number
 
Mezzanine Borrower's Federal taxpayer identification number is 20-0493850.
 
4.1.30  Knowledge Qualifications
 
Mezzanine Borrower represents that Eric Resnick, Peter McDermott, John Barry
and/or Barry Bloom are in a position to have meaningful knowledge with respect
to the matters set forth in the Loan Documents (Intermediate Mezzanine) which
have been qualified to the knowledge of such Persons.
 
4.1.31  Representations and Warranties
 

53

--------------------------------------------------------------------------------



Mezzanine Borrower represents and warrants that each of the representations and
warranties contained in the Loan Documents (Mortgage), and Senior Mezzanine Loan
Documents (which are hereby incorporated by reference as if fully set forth
herein) is true and correct in all material respects, as of the Closing Date and
to the best of its knowledge, after reasonable inquiry, there is no Event of
Default under the Mortgage Loan or Senior Mezzanine Loan.
 
Section 4.2  Survival of Representations
 
Mezzanine Borrower agrees that all of the representations and warranties of
Mezzanine Borrower set forth in Section 4.1 and elsewhere in this Agreement and
in the other Loan Documents (Intermediate Mezzanine) shall be deemed given and
made as of the date of the funding of the Loan and survive for so long as any
amount remains owing to Mezzanine Lender under this Agreement or any of the
other Loan Documents (Intermediate Mezzanine) by Mezzanine Borrower or Guarantor
unless a longer survival period is expressly stated in a Loan Document
(Intermediate Mezzanine) with respect to a specific representation or warranty,
in which case, for such longer period. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
(Intermediate Mezzanine) by Mezzanine Borrower shall be deemed to have been
relied upon by Mezzanine Lender notwithstanding any investigation heretofore or
hereafter made by Mezzanine Lender or on its behalf.
 

V.  
MEZZANINE BORROWER COVENANTS

 
Section 5.1  Affirmative Covenants.
 
From the Closing Date and until payment and performance in full of all
obligations of Mezzanine Borrower under the Loan Documents (Intermediate
Mezzanine), Mezzanine Borrower hereby covenants and agrees with Mezzanine Lender
that:
 
5.1.1  Performance by Mezzanine Borrower.
 
(a)  Mezzanine Borrower shall in a timely manner observe, perform and fulfill
each and every covenant, term and provision of each Loan Document (Intermediate
Mezzanine) executed and delivered by, or applicable to, Mezzanine Borrower and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document (Intermediate
Mezzanine) executed and delivered by, or applicable to, Mezzanine Borrower
without the prior written consent of Mezzanine Lender.
 
(b)  Mezzanine Borrower shall cause Senior Mezzanine Borrower and Mortgage
Borrower in a timely manner to observe, perform and fulfill each and every
covenant, term and provision of each Loan Document (Senior Mezzanine) and Loan
Document (Mortgage) executed and delivered by, or applicable to, Mortgage
Borrower.
 

54

--------------------------------------------------------------------------------





 
5.1.2  Existence; Compliance with Legal Requirements; Insurance
 
Subject to Mortgage Borrower's right of contest pursuant to Section 7.3, of the
Loan Agreement (Mortgage), Mezzanine Borrower shall comply and cause the
Mortgage Borrower, any SPE Entity and the Property to be in compliance with all
Legal Requirements applicable to the Mezzanine Borrower, Mortgage Borrower, any
SPE Entity and Manager and the Property and the uses permitted upon the
Property. Mezzanine Borrower shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises necessary to comply with all Legal Requirements
applicable to it and the Property. There shall never be committed by Mezzanine
Borrower, and Mezzanine Borrower shall not knowingly permit Mortgage Borrower or
any other Person in occupancy of or involved with the operation or use of the
Property to commit, any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Mezzanine Borrower's
obligations under any of the Loan Documents (Intermediate Mezzanine). Mezzanine
Borrower hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Mezzanine
Borrower shall at all times maintain, preserve and protect (and shall cause
Mortgage Borrower to at all times maintain, preserve and protect) all franchises
and trade names and preserve all the remainder of its property used in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
as required by the Loan Agreement (Mortgage). Mezzanine Borrower shall keep or
shall cause Mortgage Borrower to keep the Property insured at all times to such
extent and against such risks, and maintain liability and such other insurance,
as is more fully set forth in this Agreement and the Loan Agreement (Mortgage).
 
5.1.3  Litigation
 
Mezzanine Borrower shall give prompt written notice to Mezzanine Lender of any
litigation or governmental proceedings pending or threatened in writing against
Mezzanine Borrower, Mortgage Borrower, the Collateral or the Property which, if
determined adversely to Mezzanine Borrower, Mortgage Borrower, the Collateral or
the Property would have a Material Adverse Effect.
 
5.1.4  Single Purpose Entity.
 
(a)  Each of Mezzanine Borrower, General Partner, Mortgage Borrower, and each
SPE Entity has been since the date of its respective formation and shall remain
a Single Purpose Entity.
 
(b)  Each of Mezzanine Borrower, Mortgage Borrower and each SPE Entity shall
continue to maintain its own account or accounts, separate from those of any
 

55

--------------------------------------------------------------------------------



Affiliate, with commercial banking institutions. None of the funds of Mezzanine
Borrower, will be commingled with the funds of any other Affiliate.
 
(c)  To the extent that Mezzanine Borrower, Mortgage Borrower or any SPE Entity
shares the same officers or other employees as any of their Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.
 
(d)  To the extent that Mezzanine Borrower, Mortgage Borrower or any SPE Entity
jointly contracts with any of Mezzanine Borrower, Mortgage Borrower, any SPE
Entity or any of their Affiliates, as applicable, to do business with vendors or
service providers or to share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs. To the extent that Mezzanine Borrower, Mortgage
Borrower or any SPE Entity contracts or does business with vendors or service
providers where the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between (or among) Mezzanine Borrower, Mortgage Borrower or each
SPE Entity and any of their respective Affiliates shall be conducted on
substantially the same terms (or on more favorable terms for Mezzanine Borrower,
Mortgage Borrower or any SPE Entity, as applicable) as would be conducted with
third parties.
 
(e)  To the extent that Mezzanine Borrower, Mortgage Borrower, any SPE Entity or
any of their Affiliates have offices in the same location, there shall be a fair
and appropriate allocation of overhead costs among them, and each such entity
shall bear its fair share of such expenses.
 
(f)  Mezzanine Borrower, Mortgage Borrower and each SPE Entity shall conduct its
affairs strictly in accordance with its organizational documents, and observe
all necessary, appropriate and customary corporate, limited liability company or
partnership formalities, as applicable, including, but not limited to, obtaining
any and all members' consents necessary to authorize actions taken or to be
taken, and maintaining accurate and separate books, records and accounts,
including, without limitation, payroll and intercompany transaction accounts.
 
(g)  In addition, Mezzanine Borrower, Mortgage Borrower and each SPE Entity
shall each: (i) maintain books and records separate from those of any other
Person; (ii) maintain its assets in such a manner that it is not more costly or
difficult to segregate, identify or ascertain such assets; (iii) hold regular
meetings of its board of directors, shareholders, partners or members, as the
case may be, and observe all other corporate, partnership or limited liability
company, as the case may be, formalities; (iv) hold itself out to creditors and
the public as a legal entity separate and distinct from any other entity; (v)
prepare separate tax returns and financial statements, or if part of a
consolidated group, then it will be shown as a separate member of such group;
(vi) transact all business with its Affiliates on an arm's-
 

56

--------------------------------------------------------------------------------



length basis and pursuant to enforceable agreements; (vii) conduct business in
its name and use separate stationery, invoices and checks; (viii) not commingle
its assets or funds with those of any other Person; and (ix) not assume,
guarantee or pay the debts or obligations of any other Person.
 
5.1.5  Consents
 
If Mezzanine Borrower, Mortgage Borrower or any SPE Entity is a corporation, the
board of directors of such Person may not take any action requiring the
unanimous affirmative vote of 100% of the members of the board of directors
unless all of the directors, including the Independent Directors, shall have
participated in such vote. If Mezzanine Borrower, Mortgage Borrower or any SPE
Entity is a limited liability company, (a) if such Person is managed by a board
of managers, the board of managers of such Person may not take any action
requiring the unanimous affirmative vote of 100% of the members of the board of
managers unless all of the managers, including the Independent Managers, shall
have participated in such vote, (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such
vote. An affirmative vote of 100% of the directors, board of managers or
members, as applicable, of Mezzanine Borrower, Mortgage Borrower and any SPE
Entity shall be required to (i) file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings or to authorize Mezzanine Borrower,
Mortgage Borrower or any SPE Entity to do so or (ii) file an involuntary
bankruptcy petition against any Close Affiliate, Manager, or any Close Affiliate
of Manager. Furthermore, Mezzanine Borrower's, Mortgage Borrower's or each SPE
Entity's formation documents shall expressly state that for so long as the Loan
is outstanding, none of Mezzanine Borrower, Mortgage Borrower nor any SPE Entity
shall be permitted to (i) dissolve, liquidate, consolidate, merge or sell all or
substantially all of Mezzanine Borrower's, Mortgage Borrower's or any SPE
Entity's assets other than in connection with the repayment of the Loan or (ii)
engage in any other business activity and such restrictions shall not be
modified or violated for so long as the Loan is outstanding.
 
5.1.6  Notice of Default
 
Mezzanine Borrower shall promptly advise Mezzanine Lender (a) of any event or
condition that has or is likely to have a Material Adverse Effect and (b) of the
occurrence of any Default or Event of Default arising under the Loan Documents
(Intermediate Mezzanine), or Default or Event of Default arising under the
Mortgage Loan or Senior Mezzanine Loan to which Mezzanine Borrower has
knowledge.
 
5.1.7  Cooperate in Legal Proceedings
 
Mezzanine Borrower shall cooperate (and shall cause Mortgage Borrower to
cooperate) fully with Mezzanine Lender with respect to any proceedings before
any court, board or other Governmental Authority which would reasonably be
expected to affect in any material adverse way the rights of Mezzanine Lender
hereunder or under any of
 

57

--------------------------------------------------------------------------------



the other Loan Documents (Intermediate Mezzanine) and, in connection therewith,
permit Mezzanine Lender, at its election, to participate in any such proceedings
which may have a Material Adverse Effect.
 
5.1.8  Perform Loan Documents (Intermediate Mezzanine)
 
Mezzanine Borrower shall observe, perform and satisfy all the terms, provisions,
covenants and conditions of, and shall pay when due all costs, fees and expenses
to the extent required, under the Loan Documents (Intermediate Mezzanine)
executed and delivered by, or applicable to, Mezzanine Borrower.
 
5.1.9  Further Assurances; Separate Notes.
 
(a)  Mezzanine Borrower shall execute and acknowledge (or cause to be executed
and acknowledged) and deliver to Mezzanine Lender all documents, and take all
actions, reasonably required by Mezzanine Lender from time to time to confirm
the rights created or now or hereafter intended to be created under this
Agreement and the other Loan Documents (Intermediate Mezzanine) and any security
interest created or purported to be created thereunder, to protect and further
the validity, priority and enforceability of this Agreement and the other Loan
Documents (Intermediate Mezzanine), to subject to the Loan Documents
(Intermediate Mezzanine) any property of Mezzanine Borrower intended by the
terms of any one or more of the Loan Documents (Intermediate Mezzanine) to be
encumbered by the Loan Documents (Intermediate Mezzanine), or otherwise carry
out the purposes of the Loan Documents (Intermediate Mezzanine) and the
transactions contemplated thereunder. Mezzanine Borrower agrees that it shall,
upon request, reasonably cooperate with Mezzanine Lender in connection with any
request by Mezzanine Lender to sever the Mezzanine Note into two (2) or more
separate substitute or component notes in an aggregate principal amount equal to
the Principal Amount and to reapportion the Loan among such separate substitute
notes, including, without limitation, by executing and delivering to Mezzanine
Lender new substitute or component notes to replace the Mezzanine Note,
amendments to or replacements of existing Loan Documents (Intermediate
Mezzanine) to reflect such severance and/or Opinions of Counsel with respect to
such substitute or component notes, amendments and/or replacements, provided
that Mezzanine Borrower shall bear no costs or expenses in connection therewith
(other than administrative costs and expenses of Mezzanine Borrower), and the
holders of such substitute or component notes shall designate a lead lender or
agent for such holders to whom Mezzanine Borrower may direct all communications
with respect to the Loan. Any such substitute or component notes may have
varying principal amounts and economic terms, provided, however, that (i) the
maturity date of any such substitute or component note shall be the same as the
scheduled Maturity Date of the Mezzanine Note immediately prior to the issuance
of such substitute notes, (ii) the substitute notes shall provide for
amortization of the Principal Amount on a weighted average basis over a period
not less than the amortization period provided under the Mezzanine Note, if any,
immediately prior to the issuance of the substitute notes, (iii) the weighted
average LIBOR Margin for the term of the substitute notes shall not exceed the
LIBOR Margin under the Mezzanine Note immediately prior to the issuance of such
substitute notes; and (iv) the economics of the Loan, taken as a whole, shall
not change in a
 

58

--------------------------------------------------------------------------------



manner which is adverse to Mezzanine Borrower. Upon the occurrence and during
the continuance of an Event of Default, Mezzanine Lender may apply payment of
all sums due under such substitute notes in such order and priority as Mezzanine
Lender shall elect in its sole and absolute discretion.
 
(b)  Mezzanine Borrower further agrees that if, in connection with the
Securitization, it is determined by the Rating Agencies that a portion of the
Securitization would not receive an "investment grade" rating unless the
principal amount of the Mortgage Loan were to be decreased and, as a result, the
principal amount of the Mortgage Loan is decreased, then (i) the Mezzanine
Borrower shall take all actions as are necessary to effect the "resizing" of the
Loan and the Mortgage Loan, (ii) the Mezzanine Borrower shall cause the Mortgage
Borrower to comply with its agreements to effect a "resizing", and (iii)
Mezzanine Lender shall on the date of the "resizing" of the Loan lend to the
Mezzanine Borrower (by way of a reallocation of the principal amount of the
Mortgage Loan and the Loan) such additional amount equal to the amount of the
principal reduction of the Loan provided that Mortgage Borrower and Mezzanine
Borrower execute and deliver any and all necessary amendments or modifications
to the Loan Documents (Mortgage) and the Loan Documents (Intermediate
Mezzanine). In addition, Mezzanine Borrower and Mezzanine Lender agree that if,
in connection with the Securitization, it is determined by the Rating Agencies
that, if the principal amount of the Loan were to be decreased and, as a result
the principal amount of the Mortgage Loan were increased, more "investment
grade" rated securities could be issued, then (i) if "resizing" to increase the
size of the Mortgage Loan and decrease the size of the Loan is provided for in
the Loan Documents (Mortgage), each of them shall take all actions provided for
in the documentation for the Loan as are necessary to effect the "resizing" of
the Loan and the Mortgage Loan, (ii) Mezzanine Borrower shall cause the Mortgage
Borrower to comply with its agreements to effect a "resizing" and (iii) Mortgage
Lender shall on the date of the "resizing" of the Loan lend to the Mortgage
Borrower (by way of a reallocation of the principal amount of the Mortgage Loan
and the Loan) an additional amount equal to the amount of principal reduction of
the Loan, provided that Mortgage Borrower and Mezzanine Borrower execute and
deliver any and all necessary modifications to the Loan Documents (Mortgage) and
Loan Documents (Intermediate Mezzanine). In connection with the foregoing,
Mezzanine Borrower agrees, at Mezzanine Borrower's sole cost and expense, to
execute and deliver such documents and other agreements reasonably required by
Mortgage Lender and/or Mezzanine Lender to "re-size" the Loan and the Mortgage
Loan, including, without limitation, an amendment to this Agreement, the
Mezzanine Note, the Pledge and the other Loan Documents (Mortgage) and, if the
principal amount of the Mortgage Loan is increased, an endorsement to the Title
Policy reflecting an increase in the insured amount thereunder. Mezzanine
Borrower agrees to reimburse Mezzanine Lender for all costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
incurred by Mezzanine Lender in connection with any "resizing" of the Loan and
to pay for any additional "Eagle 9" or other UCC insurance coverage reasonably
required by Mezzanine Lender in connection with any increase in the principal
amount of any Mezzanine Loan, and shall deliver opinions of counsel similar to
those delivered on the date hereof with respect to Mezzanine Borrower and the
Mezzanine Loans. Notwithstanding the foregoing, Mezzanine Lender agrees that any
"resizing" of the
 

59

--------------------------------------------------------------------------------



Mortgage Loan and the Loan shall not change the economics of the Mortgage Loan,
Senior Mezzanine Loan, Junior Mezzanine Loan, and the Mezzanine Loan taken as a
whole in a manner which is adverse to Mezzanine Borrower.
 
(c)  In addition, Mezzanine Borrower shall, at Mezzanine Borrower's sole cost
and expense:
 
(i)  furnish to Mezzanine Lender, to the extent not otherwise already furnished
to Mezzanine Lender and reasonably acceptable to Mezzanine Lender, all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Mortgage Borrower pursuant
to the terms of the Loan Documents (Mortgage);
 
(ii)  execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Mezzanine Lender to confirm the lien of
the Pledge and this Agreement or any Collateral;
 
(iii)  execute and deliver to Mezzanine Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Mezzanine Borrower under the Loan
Documents (Intermediate Mezzanine), as Mezzanine Lender may reasonably require;
 
(iv)  do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the carrying out of the terms and conditions of
this Agreement and the other Loan Documents (Intermediate Mezzanine), as
Mezzanine Lender shall reasonably require from time to time; and
 
(v)  cause its New York counsel to re-issue the New York opinion delivered on
the date hereof (in identical form and without updating) in favor of any
purchaser of the Loan or an interest therein.
 
5.1.10  Business and Operations
 
Mortgage Borrower, Mezzanine Borrower, and Operating Lessee shall continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, maintenance, management and operation of the
Property and the Collateral, as applicable. Mezzanine Borrower shall and shall
cause Mortgage Borrower to, qualify to do business and shall remain in good
standing under the laws of all applicable jurisdictions and to the extent
required for the ownership, maintenance, management and operation of the
Property and, as applicable, the ownership of the Collateral.
 
5.1.11  Title to the Collateral
 

60

--------------------------------------------------------------------------------



Mezzanine Borrower shall warrant and defend (a) its title to the Collateral and
every part thereof, subject only to Liens permitted hereunder (including
Permitted Encumbrances) and (b) the validity and priority of the Lien of the
Pledge and this Agreement on the Collateral, subject only to Liens permitted
hereunder (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever. Mezzanine Borrower shall reimburse Mezzanine Lender for
any losses, costs, damages or expenses (including reasonable attorneys' fees and
court costs) incurred by Mezzanine Lender if an interest in the Collateral,
other than as permitted hereunder, is claimed by another Person.
 
5.1.12  Costs of Enforcement
 
In the event (a) that this Agreement or the Pledge is foreclosed upon in whole
or in part or that this Agreement or the Pledge is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any security agreement prior to or subsequent to this Agreement or the Pledge in
which proceeding Mezzanine Lender is made a party, or a Pledge prior to or
subsequent to the Pledge in which proceeding Mezzanine Lender is made a party,
or (c) of the bankruptcy, insolvency, rehabilitation or other similar proceeding
in respect of Mezzanine Borrower or any of its constituent Persons or an
assignment by Mezzanine Borrower or any of its constituent Persons for the
benefit of its creditors, Mezzanine Borrower, its successors or assigns, shall
be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys' fees and costs, incurred by Mezzanine Lender or
Mezzanine Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.
 
5.1.13  Estoppel Statement.
 
(a)  Mezzanine Borrower shall, from time to time, upon thirty (30) days' prior
written request from Mezzanine Lender, execute, acknowledge and deliver to the
Mezzanine Lender (and shall cause Mortgage Borrower and Senior Mezzanine
Borrower to execute, acknowledge and deliver to Mezzanine Lender), an Officer's
Certificate, stating that this Agreement and the other Loan Documents
(Intermediate Mezzanine) (or as applicable, the Loan Documents (Mortgage) or
Loan Documents Senior Mezzanine) are unmodified and in full force and effect
(or, if there have been modifications, that this Agreement and the other Loan
Documents (Intermediate Mezzanine) or, as applicable, Loan Documents (Mortgage)
or Senior Mezzanine Loan Documents are in full force and effect as modified and
setting forth such modifications), stating the amount of accrued and unpaid
interest and the outstanding principal amount of the Mezzanine Note (or, as
applicable, the Mortgage Note or Senior Mezzanine Note) and containing such
other information, qualified to the Best of Mezzanine Borrower's Knowledge, with
respect to the Mezzanine Borrower, Guarantor, Mortgage Borrower, Senior
Mezzanine Borrower, the Property, the Loan, the Mortgage Loan, and the Senior
Mezzanine Loan, as Mezzanine Lender shall reasonably request. `The estoppel
certificate shall also state either that no Event of Default or Mortgage Event
of Default exists hereunder or thereunder or, if any Event of Default or
Mortgage Event of Default shall exist hereunder or thereunder, specify such
Event of Default or Mortgage Event
 

61

--------------------------------------------------------------------------------



of Default and the steps being taken to cure such Event of Default or Mortgage
Event of Default.
 
(b)  Mezzanine Borrower shall use commercially reasonable efforts to deliver to
Mezzanine Lender, within thirty (30) days of Mezzanine Lender's request, tenant
estoppel certificates from each Tenant under Leases entered into after the
Closing Date in substantially the form and substance of the estoppel certificate
set forth in Exhibit G provided that Mezzanine Borrower shall not be required to
deliver such certificates more frequently than one time in any calendar year;
provided, however, that there shall be no limit on the number of times Mezzanine
Borrower may be required to obtain such certificates if a Default hereunder or
under any of the Loan Documents (Intermediate Mezzanine) has occurred and is
continuing.
 
5.1.14  Loan Proceeds
 
Mezzanine Borrower shall use the proceeds of the Loan received by it on the
Closing Date only for the purposes set forth in Section 2.1.4.
 
5.1.15  No Joint Assessment
 
Mezzanine Borrower shall not suffer, permit or initiate the joint assessment of
the Property (a) with any other real property constituting a tax lot separate
from the Property and (b) which constitutes real property with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Property.
 
5.1.16  No Further Encumbrances
 
Mezzanine Borrower shall do, or cause to be done, all things necessary to keep
and protect the Property and the Collateral and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) with respect
to the Property, Permitted Encumbrances, (b) Liens permitted pursuant to the
Loan Documents (Intermediate Mezzanine), or the Loan Documents (Mortgage), (c)
Liens for Impositions prior to the imposition of any interest, charges or
expenses for the non-payment thereof and (d) any Liens permitted pursuant to
Leases.
 
5.1.17  Leases and REAs
 
Mezzanine Borrower shall cause Mortgage Borrower, promptly after receipt
thereof, to deliver to Mezzanine Lender a copy of any notice received with
respect to the REAs and the Leases claiming that Mortgage Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions of any of the REAs or the Leases.
 

62

--------------------------------------------------------------------------------





 
5.1.18  Loan (Mortgage) Covenants.
 
(a)  Mezzanine Borrower hereby covenants that it shall cause Mortgage Borrower
to fully keep, perform and comply with (or cause to be kept, performed and
complied with) each of the covenants set forth in the Loan Agreement (Mortgage)
and the Security Instrument, which are hereby incorporated by reference as if
fully set forth herein, notwithstanding any waiver or future amendment of such
covenants by Mortgage Lender (other than a Permitted Mortgage Loan Amendment).
Mezzanine Borrower acknowledges that the obligation to comply with such
covenants is separate from, and may be enforced independently from, the
obligations of the Mortgage Borrower under the Loan Documents (Mortgage).
 
(b)  Mezzanine Borrower shall not, and shall cause Mortgage Borrower and Senior
Mezzanine Borrower not to, (i) amend or modify (by agreement on the part of the
Mortgage Borrower, Senior Mezzanine Borrower, or Mezzanine Borrower) or (ii)
affirmatively permit the modification or amendment of (by operation of law or
otherwise) the Loan Documents (Mortgage) or Senior Mezzanine Loan Documents in
effect as of the Closing Date that would be a Prohibited Loan Amendment (as
hereinafter defined) except for those amendments or modifications (Permitted
Mortgage Loan Amendments) that are (i) required under the Loan Documents
(Mortgage), or Senior Mezzanine Loan Documents, as applicable, or that Mortgage
Borrower or Senior Mezzanine Borrower is required to consent to thereunder
pursuant to the express terms of the Loan Documents (Mortgage) or Senior
Mezzanine Loan Documents, as applicable, (ii) which do not constitute a
Prohibited Loan Amendment, or (iii) are otherwise consented to by Mezzanine
Lender. As used herein, a Prohibited Loan Amendment shall mean an amendment or
modification to the Loan Documents (Mortgage) or Senior Mezzanine Loan Documents
that (A) is reasonably likely to have a Material Adverse Effect, or (B) which
(1) increases the principal amount of the Loan (Mortgage) or Senior Mezzanine
Loan (exclusive of protective advances), (2) increases the interest rate payable
under the Loan (Mortgage) or Senior Mezzanine Loan, (3) provides for the payment
of any additional interest, additional fees, increases the amount of or adds
additional reserve payments or increases the amount of or adds additional
escrows, or otherwise increases the amount payable under the Loan (Mortgage) or
Senior Mezzanine Loan, (4) increases the frequency or payment amount of the
periodic principal installments under the Loan (Mortgage) or Senior Mezzanine
Loan, (5) modifies the recourse carveout obligations under the Loan Documents
(Mortgage) or Senior Mezzanine Loan in a manner which increases or expands
recourse liability, (6) modifies the due-on-sale, due-on-encumbrance, or
collateral release provisions of the Loan Documents (Mortgage) or Senior
Mezzanine Loan, (7) modifies the provisions governing requirements with respect
to the Independent Managers under the Loan Documents (Mortgage) or Senior
Mezzanine Loan in a manner materially adverse to Mortgage Lender, (8) adds
material additional obligations, liabilities or indemnities on the part of
Mortgage Borrower, Guarantor, General Partner, Senior Mezzanine Borrower, or
Mezzanine Borrower, (9) shortens any default cure periods or adds any additional
defaults under the Loan Documents (Mortgage) or Senior Mezzanine Loan Documents,
(10) extends the maturity date of the Loan (Mortgage) or Senior
 

63

--------------------------------------------------------------------------------



Mezzanine Loan beyond the initially scheduled maturity date (except in
connection with any work-out or other surrender, compromise, release, renewal,
or indulgence relating to the Loan (Mortgage) or Senior Mezzanine Loan, (11)
modifies any provisions related to the Management Agreement, (12) waives or
modifies any provisions related to the use of proceeds under the Loan Documents
(Mortgage) or Senior Mezzanine Loan Documents, (13) modifies any provisions of
the Loan Documents (Mortgage) or Senior Mezzanine Loan Documents related to the
funding of escrows or cash management or any provision of the Account Agreement
(Mortgage) or Account Agreement (Senior Mezzanine) or (14) decreases or
materially modifies any insurance requirements under the Loan Documents
(Mortgage). Any amendment or modification to the Loan Documents (Mortgage) or
Senior Mezzanine Loan Documents in violation of this Section shall be
ineffective as between Mezzanine Borrower and Mezzanine Lender, and, if not
cured by Mezzanine Borrower within thirty (30) days after written notice from
Mezzanine Lender shall constitute an Event of Default hereunder, unless
Mezzanine Lender consents thereto in writing in its sole discretion.
 
(c)  In the event the Loan (Mortgage) shall at any time be repaid, or the Liens
securing the Loan (Mortgage) at any time be released in full, then unless and
until the Mezzanine Note shall have been repaid in full and all obligations of
Mezzanine Borrower to Mezzanine Lender hereunder and under the other Loan
Documents (Intermediate Mezzanine) shall have been satisfied, then Mezzanine
Borrower and Manager shall nevertheless comply or cause the Mortgage Borrower to
comply with each of the terms and provisions of the Loan Documents (Mortgage)
(other than payment of principal, interest and premium (if any)) and the Loan
Documents (Mortgage) shall nevertheless be deemed to remain in full force and
effect as between Mezzanine Borrower and Mezzanine Lender with Mezzanine Lender
being deemed in such context to possess exclusively all of the rights and
remedies of the Mortgage Lender thereunder including without limitation, all
rights of consent and approval, rights to receive and control the disposition of
casualty insurance proceeds and condemnation awards, and the right to collect
rents through a lockbox and make waterfall distributions (but expressly
excluding any rights and remedies relating to payment of the indebtedness under
the Loan Documents (Mortgage) and evidenced by the Mortgage Note and Mezzanine
Borrower shall nevertheless comply or cause the Mortgage Borrower to comply with
each of the terms and provisions of the Loan Documents (Mortgage) (and any
Permitted Loan Amendment or amendment or modification consented to in writing by
Mezzanine Lender) (other than the payment of principal, interest and premium, if
any). Mezzanine Borrower shall, and shall cause Mortgage Borrower to, execute
any and all documents reasonably requested by Mezzanine Lender for the
implementation or furtherance of the foregoing provided that the same shall be
at Mezzanine Lender’s sole cost and expense. Mezzanine Borrower shall deliver to
Mezzanine Lender copies of any and all modifications to the Loan Documents
(Mortgage) within five (5) Business Days after execution thereof.
 
(d)  Mezzanine Borrower covenants and agrees to cause Mortgage Borrower to
deliver any and all financial information delivered or required to be delivered
to Mortgage Lender pursuant to the terms of the Loan Documents (Mortgage) to be
delivered simultaneously to Mezzanine Lender.
 

64

--------------------------------------------------------------------------------





5.1.19  Impositions
 
Mezzanine Borrower shall cause Mortgage Borrower to pay all Impositions, to
timely pay all claims for labor, material or supplies that if unpaid or unbonded
might by law become a lien or charge upon any of its property (including the
Property), and to keep the Property free from any Lien (other than the lien of
the Loan Documents (Mortgage) and the Permitted Encumbrances), and shall in any
event cause the prompt, full and unconditional discharge of all Liens imposed
upon the Property or any portion thereof within thirty (30) days after receiving
written notice (whether from Mezzanine Lender, the lienholder or any other
Person) of the filing thereof; subject in each case to Mortgage Borrower's right
to contest the same as permitted in but subject to the conditions set forth in
the Loan Agreement (Mortgage) so long as no Event of Default has occurred. In
the event that Mortgage Borrower elects to commence any contest or similar
proceeding with respect to any such Imposition, Lien or other claim described
herein, Mezzanine Borrower shall provide prompt written notice thereof to
Mezzanine Lender together with such evidence as Mezzanine Lender may reasonably
require showing Mortgage Borrower’s satisfaction of the requirements set forth
in Section 7.3 of the Loan Agreement (Mortgage) to Mortgage Borrower conducting
such contest. Notwithstanding the foregoing, Mezzanine Borrower shall cause
Mortgage Borrower promptly to pay any contested Imposition, Lien or claim and
the payment thereof shall not be deferred, if Mezzanine Lender or Mortgage
Borrower may be subject to civil or criminal damages as a result thereof. If
such action or proceeding is terminated or discontinued adversely to Mortgage
Borrower, then Mezzanine Borrower shall cause Mortgage Borrower to deliver to
Mezzanine Lender reasonable evidence of payment of such contested Imposition or
Lien.
 
5.1.20  Leases
 
Mezzanine Borrower shall promptly after receipt thereof (or receipt by Mortgage
Borrower) deliver to Mezzanine Lender a copy of any notice received with respect
to the Leases claiming that Mortgage Borrower is in default in the performance
or observance of any of the material terms, covenants or conditions of any of
the Leases, if such default is reasonably likely to have a Material Adverse
Effect.
 
5.1.21  Membership Programs
 
Mezzanine Borrower shall receive Mezzanine Lender's prior written consent to
make any material modifications to (or permit Mortgage Borrower to make any
material modifications to) any existing membership program or similar program at
the Property or enter into any new membership or similar program at the Property
to the extent such modification or new program (i) would allow any member to
redeem a membership deposit prior to Mortgage Borrower obtaining at least one
new membership deposit in an amount at least equal to the existing deposit to be
redeemed (i.e., a 1:1 redemption program), or (ii) could adversely affect the
value of Mezzanine Lender's security for the Loan. Mezzanine Borrower shall
cause Mortgage Borrower to cause any membership deposits
 

65

--------------------------------------------------------------------------------



which are not subject to a minimum of 1:1 redemption program to be held in a
separate interest bearing account and if requested by Lender, shall, at its sole
cost and expense promptly cause any such deposits to be held in an account under
the control of Lender. If Lender consents to any membership or similar program
that does not have a minimum 1:1 redemption method, Borrower agrees at its sole
cost and expense to promptly establish any reserves with Lender and make any
corresponding modifications to the Loan Documents as are requested by the Rating
Agencies.
 
5.1.22  Article 8 "Opt In" Language
 
Each organizational document of Mezzanine Borrower, General Partner, each SPE
Entity and Mortgage Borrower shall be modified to include the language set forth
on Exhibit R and such language shall remain in each such organizational document
for so long as the Obligations are outstanding.
 
Section 5.2  Negative Covenants
 
. From the Closing Date until payment and performance in full of all Obligations
of Mezzanine Borrower under the Loan Documents (Intermediate Mezzanine) or the
earlier release of the Lien of this Agreement or the Pledge in accordance with
the terms of this Agreement and the other Loan Documents (Intermediate
Mezzanine), Mezzanine Borrower covenants and agrees with Mezzanine Lender that
it will not do (and will not permit Operating Lessee to do), or permit to be
done, directly or indirectly, any of the following (and in such connection,
references in this Article V to Mortgage Borrower shall alternatively mean
Operating Lessee, as the context may require):
 
5.2.1  Incur Debt
 
Incur, create or assume any Debt other than Permitted Debt (Intermediate
Mezzanine) or Transfer all or any part of the Collateral or any interest
therein, except as permitted in the Loan Documents (Intermediate Mezzanine);
 
5.2.2  Encumbrances
 
Other than in connection with the Loan Documents (Intermediate Mezzanine), the
Loan Documents (Mortgage), the Loan Documents (Junior Mezzanine), and the
Revolving Credit Loan Documents, incur, create or assume or permit the
incurrence, creation or assumption of any Debt secured by an interest in
Mortgage Borrower, Mezzanine Borrower, Operating Lessee, CNL Hotel Del Tenant
Corp., or Manager, and shall not Transfer or permit the Transfer of any interest
in Mortgage Borrower, Mezzanine Borrower, Operating Lessee, or Manager, except
as permitted pursuant to Article VIII;
 
5.2.3  Engage in Different Business
 
Engage, directly or indirectly, in any business other than that of entering into
this Agreement and the other Loan Documents (Intermediate Mezzanine) to
 

66

--------------------------------------------------------------------------------



which Mezzanine Borrower is a party and ownership of interests in the Mortgage
Borrower and activities related thereto;
 
5.2.4  Make Advances
 
Make advances or make loans to any Person, or hold any investments, except as
expressly permitted pursuant to the terms of this Agreement or any other Loan
Document (Intermediate Mezzanine);
 
5.2.5  Partition
 
Permit Mortgage Borrower to partition the Property;
 
5.2.6  Commingle
 
Commingle its assets with the assets of any of its Affiliates;
 
5.2.7  Guarantee Obligations
 
Guarantee any obligations of any Person;
 
5.2.8  Transfer Assets
 
Transfer any asset other than in the ordinary course of business or Transfer any
interest in the Property except as may be permitted hereby or in the other Loan
Documents (Intermediate Mezzanine);
 
5.2.9  Amend Organizational Documents
 
Amend or modify any of its organizational documents without Mezzanine Lender's
consent, other than in connection with any Transfer permitted pursuant to
Article VIII or to reflect any change in capital accounts, contributions,
distributions, allocations or other provisions that do not and could not
reasonably be expected to have a Material Adverse Effect and provided that
Mezzanine Borrower and each SPE Entity each remain a Single Purpose Entity;
 
5.2.10  Dissolve
 
Dissolve, wind-up, terminate, liquidate, merge with or consolidate into another
Person, except following or simultaneously with a repayment of the Loan in full
or as expressly permitted pursuant to this Agreement;
 
5.2.11  Bankruptcy
 
(i) File a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings, (ii) dissolve, liquidate, consolidate, merge or sell all or
substantially all of Mezzanine Borrower's assets other than in connection with
the repayment of the Loan,
 

67

--------------------------------------------------------------------------------



(iii) engage in any other business activity or (iv) file or solicit the filing
of an involuntary bankruptcy petition against Mezzanine Borrower, Mortgage
Borrower, Manager or any Close Affiliate of Mezzanine Borrower or Manager,
without obtaining the prior consent of all of the directors of Mezzanine
Borrower, including, without limitation, the Independent Directors;
 
5.2.12  ERISA
 
Engage in any activity that would subject it to regulation under ERISA or
qualify it as an "employee benefit plan" (within the meaning of Section 3(3) of
ERISA) to which ERISA applies and Mezzanine Borrower's assets do not and will
not constitute plan assets within the meaning of 29 C.F.R. Section 2510.3-101;
 
5.2.13  Distributions
 
From and after the occurrence and during the continuance of an Event of Default,
make any distributions to or for the benefit of any of its shareholders,
partners or members, as the case may be, or its or their Affiliates;
 
5.2.14  Manager.
 
(a)  Except as provided in this Section 5.2.14, Mezzanine Borrower shall not,
without the prior written consent of Mezzanine Lender, which consent shall not
be unreasonably withheld or delayed, permit Mortgage Borrower to: amend, modify,
supplement, alter or waive any right under the Management Agreement without
Mezzanine Lender's prior written consent, not to unreasonably withheld. Without
the receipt of Mezzanine Lender's prior written consent, Mezzanine Borrower may
permit Mortgage Borrower to make any nonmaterial modification, change,
supplement, alteration or amendment to the Management Agreement and to waive any
nonmaterial rights thereunder, provided that no such modification, change,
supplement, alteration, amendment or waiver shall affect the cash management
procedures set forth in the Management Agreement or the Loan Documents
(Mortgage) or Loan Documents (Intermediate Mezzanine), decrease the cash flow of
the Property, adversely affect the marketability of the Property or the
Collateral, change the definitions of "default" or "event of default," change
the definitions of "operating expense" or words of similar meaning to add
additional items to such definitions, change any definitions or provisions so as
to reduce the payments due the Mortgage Borrower thereunder, change the timing
of remittances to the Mortgage Borrower thereunder, increase or decrease reserve
requirements, change the term of the Management Agreement or increase any
Management Fees payable under the Management Agreement; provided, however, the
Group Services Fee may include amounts in addition to the existing Sales and
Marketing Group Services Expense if and to the extent such amounts are
attributable to services that would otherwise constitute an Operating Expense or
fee and such services qualify under the provisions of the Management Agreement;
 
(b)  Mezzanine Borrower may permit Mortgage Borrower to enter into a new
Management Agreement with an Acceptable Manager upon receipt of a Rating Agency
 

68

--------------------------------------------------------------------------------



Confirmation (or, if such manager is a Pre-approved Manager, upon receipt of
Mezzanine Lender's prior written consent) with respect to the Property
Management Agreement and delivery of an acceptable Non-Consolidation Opinion
covering such replacement Manager if such Person (i) is not covered by the
Non-Consolidation Opinion or an Additional Non-Consolidation Opinion, and (ii)
is an Affiliate of Mortgage Borrower;
 
(c)  Mezzanine Borrower hereby agrees that, subject to the provisions of the
Assignment of Management Agreement (Intermediate Mezzanine), Mezzanine Lender
shall have the right to terminate the Manager subsequent to (i) an Event of
Default under this Agreement and (ii) an acceleration of the Loan.
 
5.2.15  Franchise Fee and Management Fee
 
Mezzanine Borrower may not, without the prior written consent of Mezzanine
Lender (which may be withheld in its sole and absolute discretion) take or
permit Mortgage Borrower to take any action that would increase the percentage
amount of the Management Fee, or add a new type of fee (other than a "Group
Services Expense" as permitted by Section 5.2.14 above) payable to Manager
relating to the Property, including, without limitation, the Franchise Fee and
Management Fee;
 
5.2.16  Reserved;
 
5.2.17  REAs
 
Without the prior consent of Mezzanine Lender, which shall not be unreasonably
withheld, delayed or conditioned, Mezzanine Borrower shall not permit Mortgage
Borrower to execute modifications to the REAs;
 
5.2.18  Modify Account Agreement (Intermediate Mezzanine)
 
Without the prior consent of Mezzanine Lender, which shall not be unreasonably
withheld, delayed or conditioned, Mezzanine Borrower shall not execute any
modification to the Account Agreement (Intermediate Mezzanine);
 
5.2.19  Zoning Reclassification
 
Except as contemplated by Section 2.3.4 of the Loan Agreement (Mortgage),
without the prior written consent of Mezzanine Lender, which consent shall not
be unreasonably withheld, permit Mortgage Borrower to (a) initiate or consent to
any zoning reclassification of any portion of the Property, (b) seek any
variance under any existing zoning ordinance that could result in the use of the
Property becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, or (c) allow any portion of the
Property to be used in any manner that could result in the use of the Property
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation;
 
5.2.20  Change of Principal Place of Business
 

69

--------------------------------------------------------------------------------



Change its principal place of business and chief executive office set forth on
the first page of this Agreement without first giving Mezzanine Lender thirty
(30) days' prior written notice (but in any event, within the period required
pursuant to the UCC) and there shall have been taken such action, reasonably
satisfactory to Mezzanine Lender, as may be necessary to maintain fully the
effect, perfection and priority of the security interest of Mezzanine Lender
hereunder in the Account Collateral (Intermediate Mezzanine) and the Rate Cap
Collateral (Intermediate Mezzanine) at all times;
 
5.2.21  Reserved;
 
5.2.22  Debt Cancellation
 
Cancel or otherwise forgive or release any material claim or debt owed to it by
any Person, except for adequate consideration or in the ordinary course of its
business;
 
5.2.23  Misapplication of Funds
 
Distribute any revenue from the Property or any Proceeds in violation of the
provisions of this Agreement, fail to remit amounts to the Mezzanine Account, as
required by Section 3.1, or the Pledge, misappropriate any security deposit or
portion thereof or apply the proceeds of the Loan in violation of Section 2.1.4;
or
 
5.2.24  Single-Purpose Entity
 
Fail to be a Single-Purpose Entity or take or suffer any action or inaction the
result of which would be to cause it or any SPE Entity to cease to be a
Single-Purpose Entity.
 

VI.  
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 
Section 6.1  Insurance Coverage Requirements. 
 
(a)  Mezzanine Borrower will cause Mortgage Borrower, at its expense, to procure
and maintain the insurance policies required by the Loan Documents (Mortgage).
Each commercial general liability or umbrella liability policy with respect to
the Property shall name Mezzanine Lender as an additional insured and shall
contain a cross liability/severability endorsement in form and substance
acceptable to Mezzanine Lender.
 
(b)  In the event of any loss or damage to the Property, Mezzanine Borrower
shall give prompt written notice to the insurance carrier and Mezzanine Lender.
Mezzanine Lender acknowledges that Mortgage Borrower’s rights to any insurance
proceeds are subject to the terms of the Loan Agreement (Mortgage). Mezzanine
Borrower may not and shall not permit Mortgage Borrower to settle, adjust or
compromise any claim under such insurance policies without the prior written
consent of Mezzanine Lender which shall not be unreasonably withheld, delayed or
denied; provided, further, that Mortgage Borrower
 

70

--------------------------------------------------------------------------------



may make proof of loss and adjust and compromise any claim under casualty
insurance policies which is of an amount less than $500,000 so long as no Event
of Default has occurred. Any proceeds of such claim which are not used to
reconstruct or repair the Property, or applied to the balance of the loan
evidenced by the Loan Documents (Mortgage), shall be deposited into the accounts
established pursuant to the Loan Agreement (Mortgage) to the extent required
thereby, or if such deposit is not required thereunder, then such proceeds shall
be paid to Mezzanine Lender and applied to the payment of the Obligations
(Intermediate Mezzanine) whether or not then due.
 
(c)  In the event that Mortgage Borrower is permitted pursuant to the terms of
the Loan Agreement (Mortgage) to reconstruct, restore or repair the Property
following a casualty to any portion of the Property, Mezzanine Borrower shall
cause Mortgage Borrower to promptly and diligently repair and restore the
Property in the manner and within the time periods required by the Loan
Agreement (Mortgage), the Leases and any other agreements affecting the
Property. In the event that Mortgage Borrower is permitted pursuant to terms of
the Loan Agreement (Mortgage) to elect to not reconstruct, restore or repair the
Property following a casualty to any portion of the Property, Mezzanine Borrower
shall not permit Mortgage Borrower to elect not to reconstruct, restore or
repair the Property without the prior written consent of Mezzanine Lender.
 
(d)  Mezzanine Borrower shall comply with all Insurance Requirements and shall
not bring or keep or permit to be brought or kept any article upon any of the
Property or cause or permit any condition to exist thereon which would be
prohibited by any Insurance Requirement, or would invalidate insurance coverage
required to be maintained by Mortgage Borrower on or with respect to any part of
the Property pursuant to Section 6.1 of the Loan Agreement (Mortgage).
 
Section 6.2  Condemnation and Insurance Proceeds
 
In the event that all or any portion of the Property shall be damaged or taken
through condemnation (which term shall include any damage or taking by any
governmental authority, quasi-governmental authority, any party having the power
of condemnation, or any transfer by private sale in lieu thereof), or any such
condemnation shall be threatened, Mezzanine Borrower shall give prompt written
notice to Mezzanine Lender. Mezzanine Lender acknowledges that Mortgage
Borrower’s rights to any condemnation award is subject to the terms of the Loan
Agreement (Mortgage). Mezzanine Borrower may not and shall not permit Mortgage
Borrower to settle or compromise any claim, action or proceeding relating to
such damage or condemnation without the prior written consent of Mezzanine
Lender, which shall not be unreasonably withheld, delayed or denied; provided,
further, that Mortgage Borrower may settle, adjust and compromise any such
claim, action or proceeding which is of an amount less than $5,000,000 so long
as no Default or Event of Default has occurred. Any Excess Proceeds shall be
paid to Mezzanine Lender and applied to the payment of the Obligations
(Intermediate Mezzanine) whether or not then due pursuant to Section 2.3.1(b).
In the event that Mortgage Borrower is permitted pursuant to the terms of the
Loan Agreement (Mortgage) to reconstruct, restore or repair the Property
following a condemnation of any portion of the Property, Mezzanine Borrower
shall cause Mortgage
 

71

--------------------------------------------------------------------------------



Borrower to promptly and diligently repair and restore the Property in the
manner and within the time periods required by the Loan Agreement (Mortgage),
the Leases and any other agreements affecting the Property. In the event that
Mortgage Borrower is permitted pursuant to the terms of the Loan Agreement
(Mortgage) to elect not to reconstruct, restore or repair the Property following
a condemnation of any portion of the Property, Mezzanine Borrower shall not
permit Mortgage Borrower to elect not to reconstruct, restore or repair the
Property without the prior written consent of Mezzanine Lender.
 
Section 6.3  Certificates
 
Mezzanine Borrower shall deliver (or cause Mortgage Borrower to deliver) to
Mezzanine Lender annually, concurrently with the renewal of the insurance
policies required hereunder, a certificate from Mezzanine Borrower's and
Mortgage Borrower's insurance agent stating that the insurance policies required
to be delivered to Mezzanine Lender pursuant to Section 6.1 and Section 2.5.2(h)
are maintained with insurers who comply with the terms of Section 6.1.9 of the
Loan Agreement (Mortgage), setting forth a schedule describing all premiums
required to be paid by Mezzanine Borrower or Mortgage Borrower, as applicable,
to maintain the policies of insurance required under Section 6.1 and Section
2.5.2(h), and stating that either Mezzanine Borrower or Mortgage Borrower, as
applicable, has paid such premiums. Certificates of insurance with respect to
all replacement policies shall be delivered to Mezzanine Lender not less than
fifteen (15) Business Days prior to the expiration date of any of the insurance
policies required to be maintained hereunder which certificates shall bear
notations evidencing payment of applicable premiums. Originals (or certified
copies) of such replacement insurance policies shall be delivered to Mezzanine
Lender promptly after Mezzanine Borrower's receipt thereof but in any case
within thirty (30) days after the effective date thereof (including the
insurance certificates delivered pursuant to Section 2.5.2(h)). If Mezzanine
Borrower fails to (i) maintain or to deliver to Mezzanine Lender the
certificates of insurance required by this Agreement or (ii) maintain and
deliver originals (or certificated copies) of such insurance policies within
thirty (30) days after the effective date thereof, upon five (5) Business Days'
prior notice to Mezzanine Borrower, Mezzanine Lender may procure such insurance,
and all costs thereof (and interest thereon at the Default Rate) shall be added
to the Indebtedness. Mezzanine Lender shall not, by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any
insurance, incur any liability for or with respect to the amount of insurance
carried, the form or legal sufficiency of insurance contracts, solvency of
insurance companies, or payment or defense of lawsuits, and Mezzanine Borrower
hereby expressly assumes full responsibility therefor and all liability, if any,
with respect thereto. Mezzanine Borrower agrees that any replacement insurance
policy required hereunder shall not include any so called "terrorist exclusion"
or similar exclusion or exception to insurance coverage relating to the acts of
terrorist groups or individuals.
 

VII.  
INTENTIONALLY OMITTED

 

VIII.  
TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 
Section 8.1  Restrictions on Transfers and Indebtedness. 
 

72

--------------------------------------------------------------------------------





 
(a)  Unless such action is a Permitted Mezzanine Transfer, or is otherwise
permitted by the subsequent provisions of this Article VIII, Mezzanine Borrower
shall not, and shall not permit Mortgage Borrower or any other Person to,
without Mezzanine Lender's prior written consent, (a) Transfer legal, Beneficial
or direct or indirect equitable interests in all or any part of the Property,
the Mezzanine Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Operating
Lessee, Mezzanine Borrower, General Partner, or Mortgage Borrower General
Partner, (B) permit or suffer any owner, directly or indirectly, of a legal,
Beneficial, or equitable interest in the Property, Mezzanine Borrower, Mortgage
Borrower, Operating Lessee, Senior Mezzanine Borrower, Junior Mezzanine
Borrower, General Partner, or Mortgage Borrower General Partner, to Transfer
such interest, whether by Transfer of stock or other legal, Beneficial or
equitable interest in any entity or otherwise, (C) mortgage, hypothecate or
otherwise encumber or grant a security interest in all or any part of the legal,
Beneficial or equitable interests in all or any part of the Collateral, the
Property, the Mezzanine Borrower, Mortgage Borrower, the Operating Lessee,
Mezzanine Borrower, Senior Mezzanine Borrower, the General Partner, or the
Mortgage Borrower General Partner, or (D) file a declaration of condominium with
respect to the Property.
 
Notwithstanding any provision herein to the contrary, nothing contained herein
shall be deemed to restrict or otherwise interfere with the ability of the
holders of direct or indirect legal, Beneficial or equitable interests in CNL
Hospitality Partners, LP and/or KSL DC Operating, LLC to Transfer such
interests, whether in connection with an initial public offering of shares in
CNL Hospitality Partners, LP and/or KSL DC Operating, LLC or otherwise.
 
(b)  Mezzanine Borrower shall not incur, create or assume any Debt or incur any
liabilities without the consent of Mezzanine Lender; provided, however,
Mezzanine Borrower may, without the consent of Mezzanine Lender, incur, create
or assume Permitted Debt (Senior Mezzanine).
 
Section 8.2  Sale of Building Equipment and Immaterial Transfers and Easements
by Mortgage Borrower
 
. Mezzanine Borrower may permit Mortgage Borrower to effect any Transfer
permitted pursuant to Section 8.2 and 8.3 of the Loan Agreement (Mortgage)
without Mezzanine Lender's prior written consent.
 
Section 8.3  Intentionally Omitted.
 
Section 8.4  Transfers of Interests in Mezzanine Borrower
 
Each holder of any direct or indirect interest in Mezzanine Borrower shall have
the right to transfer (but not pledge, hypothecate or encumber) its equity
interest in the Mezzanine Borrower to any Person who is not a Disqualified
Transferee without Mezzanine
 

73

--------------------------------------------------------------------------------



Lender's consent or a Rating Agency Confirmation if Section 8.6 is complied with
and, after giving effect to such transfer:
 
(A) Mezzanine Borrower and the Property will be directly owned by a Single
Purpose Entity in compliance with the representations, warranties and covenants
in Section 4.1.20 hereof (as if the Mezzanine Borrower shall have remade all of
such representations, warranties and covenants as of, and after giving effect
to, the transfer), and which shall have executed and delivered to Mezzanine
Lender an assumption agreement in form and substance acceptable to Mezzanine
Lender, evidencing the continuing agreement of the Mezzanine Borrower to abide
and be bound by all the terms, covenants and conditions set forth in this
Agreement, the Mezzanine Note, the Pledge and the other Senior Mezzanine Loan
Documents and all other outstanding obligations under the Loan, together with
such legal opinions and title insurance endorsements as may be reasonably
requested by Mortgage Lender and Mezzanine Lender;
 
(B) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;
 
(C) KSL DC Operating, LLC, CNL Hospitality Partners, LP or a Close Affiliate of
either such entity owns directly or indirectly at least fifty-one percent (51%)
of the equity interests in the Mezzanine Borrower and Mortgage Borrower and the
Person that is the proposed transferee is not a Disqualified Transferee;
provided that, after giving effect to any such transfer, in no event shall any
Person other than CNL Hospitality Partners, LP, KSL DC Operating, LLC or a Close
Affiliate of CNL Hospitality Partners, LP or KSL DC Operating, LLC exercise
Management Control over the Mezzanine Borrower and/or Mortgage Borrower. In the
event that Management Control shall be exercisable jointly by CNL Hospitality
Partners, LP, KSL DC Operating, LLC or a Close Affiliate of CNL Hospitality
Partners, LP or KSL DC Operating, LLC with any other Person or Persons, then CNL
Hospitality Partners, LP, KSL DC Operating, LLC or such Close Affiliate shall be
deemed to have Management Control only if CNL Hospitality Partners, LP, KSL DC
Operating, LLC or such Close Affiliate retains the ultimate right as between the
CNL Hospitality Partners, LP, KSL DC Operating, LLC or such Close Affiliate and
the transferee to unilaterally make all material decisions with respect to the
operation, management, financing and disposition of the Property;
 
(D) if there has been a Transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
Mezzanine Borrower, Mortgage Borrower, General Partner, Mortgage Borrower
General Partner, Mezzanine Borrower shall have first delivered to Mezzanine
Lender an Officer's Certificate and legal opinion of the types described in
Section 8.6 below; and
 
(E) Mezzanine Borrower shall cause the transferee, if Mezzanine Lender so
requests and if such transferee is required to be a Single Purpose Entity
pursuant to this Agreement, to deliver to Mezzanine Lender its organizational
documents solely for the
 

74

--------------------------------------------------------------------------------



purpose of Mezzanine Lender confirming that such organizational documents comply
with the single purpose bankruptcy remote entity requirements set forth herein.
 
Section 8.5  Loan Assumption
 
Without limiting the foregoing, Mezzanine Borrower and Operating Lessee shall
have the right to sell, assign, convey or transfer (but not mortgage,
hypothecate or otherwise encumber or grant a security interest in) legal or
equitable title to all (but not less than all) of the Collateral only if
Mortgage Borrower and Operating Lessee simultaneously exercise their right to
transfer the Property pursuant to Section 8.5 of the Loan Agreement (Mortgage)
and:
 
(A) after giving effect to the proposed transaction:
 
(1) Mezzanine Borrower will be owned by a Single Purpose Entity wholly owned
(directly or indirectly) by a Permitted Borrower Transferee, Pre-approved
Transferee or such other entity (specifically approved in writing by Mezzanine
Lender) which will be in compliance with the representations, warranties and
covenants contained in Section 4.1.20 hereof (as if such transferee shall have
remade all of such representations, warranties and covenants as of, and after
giving effect to, the proposed transaction), and which shall have executed and
delivered to Mezzanine Lender an assumption agreement and such other agreements
as Mezzanine Lender may reasonably request (collectively, the Assumption
Agreement) in form and substance acceptable to Mezzanine Lender, evidencing the
proposed transferee's agreement to abide and be bound by all the terms,
covenants and conditions set forth in this Agreement, the Mezzanine Note and the
other Loan Documents (Senior Mezzanine) and all other outstanding obligations
under the Loan; the Permitted Borrower Transferee, Pre-Approved Transferee or
such other approved entity shall assume the obligations of Guarantor under the
Loan Documents (Mezzanine) (and such Single Purpose Entity and the applicable
Permitted Borrower Transferee, Pre-approved Transferee or other approved entity
shall thereafter be subject to the provisions of this Article VIII), and the
transferee shall cause to be delivered to Mezzanine Lender such legal opinions
and title insurance endorsements as may be reasonably requested by Mezzanine
Lender;
 
(2) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;
 
(3) no Event of Default shall have occurred and be continuing; and
 
(4) Mezzanine Borrower shall have caused (i) the transferee to execute and
deliver to Mezzanine Lender a fully executed counterpart to the Pledge, pledging
all of such transferee's direct equity interests in Mortgage Borrower to
Mezzanine Lender as additional collateral for the Loan and (ii) the ultimate
parent(s) of such transferee to execute and deliver to Mezzanine Lender a fully
executed counterpart to the Recourse Guaranty (Senior Mezzanine) and
Environmental Indemnity (Senior Mezzanine), together with a legal opinion from
such transferee's counsel reasonably satisfactory to Mezzanine Lender with
 

75

--------------------------------------------------------------------------------



respect to the due execution, delivery, authority, enforceability and perfection
(solely with respect to the Pledge) of the Pledge, Recourse Guaranty (Senior
Mezzanine) and Environmental Indemnity (Senior Mezzanine).
 
(B) the Assumption Agreement shall state the applicable transferee's agreement
to abide by and be bound by the terms in the Mezzanine Note (or such other
promissory notes to be executed by the transferee, such other promissory note or
notes to be on the same terms as the Mezzanine Note), this Agreement (or such
other loan agreement to be executed by such transferee, which shall contain
terms substantially identical to the terms hereof) and such other Loan Documents
(Senior Mezzanine) (or other loan documents to be delivered by such transferee,
which shall contain terms substantially identical to the terms of the applicable
Loan Documents (Senior Mezzanine)) whenever arising, and Mezzanine Borrower,
and/or such transferee shall deliver such legal opinions and title insurance
endorsements as may reasonably be requested by Mezzanine Lender;
 
(C) following execution of a contract for the sale of the Property and not less
than thirty (30) days prior to the expected date of such proposed sale,
Mezzanine Borrower shall submit notice of such sale to Mezzanine Lender.
Mezzanine Borrower shall submit to Mezzanine Lender, not less than ten (10) days
prior to the expected date of such sale, the Assumption Agreement for execution
by Mezzanine Lender. Such documents shall be in a form appropriate for the
jurisdiction in which the Collateral is located and shall be reasonably
satisfactory to Mezzanine Lender. In addition, Mezzanine Borrower shall provide
all other documentation Mezzanine Lender reasonably requires to be delivered by
Mezzanine Borrower in connection with such assumption, together with an
Officer's Certificate certifying that (i) the assumption to be effected will be
effected in compliance with the terms of this Agreement and (ii) will not impair
or otherwise adversely affect the validity or priority of the Lien of the Pledge
(or replacement pledge agreements, as applicable);
 
(D) prior to any such transaction, the proposed transferee shall deliver to
Mezzanine Lender an Officer's Certificate stating that (x) such transferee is
not an "employee benefit plan" within the meaning of Section 3(3) of ERISA that
is subject Title I of ERISA or any other Similar Law and (y) the underlying
assets of the proposed transferee do not constitute assets of any such employee
benefit plan for purposes of ERISA or any Similar Law;
 
(E) if the transfer is to (i) an entity other than a Pre-approved Transferee,
such transfer shall be subject to Mezzanine Lender's consent in its sole
discretion, and (ii) a Permitted Borrower Transferee, such transfer shall be
subject to Mezzanine Lender's prior written consent in its reasonable
discretion;
 
(F) the terms of Section 8.6 shall be complied with and Mezzanine Borrower shall
cause the transferee to deliver to Mezzanine Lender its organizational documents
solely for the purpose of Mezzanine Lender confirming that such organizational
documents comply with the single purpose bankruptcy remote entity requirements
set forth herein; and
 

76

--------------------------------------------------------------------------------





 
(G) Mezzanine Lender shall have received the payment of, or reimbursement for,
all reasonable costs and expenses incurred by Mezzanine Lender (and any
Servicer) in connection therewith (including, without limitation, reasonable
attorneys' fees and disbursements).
 
(H) The Junior Mezzanine Borrower shall simultaneously exercise its right to
transfer the "Collateral" (as defined in the Junior Mezzanine Loan) pursuant to
and in accordance with Section 8.5 of the Junior Mezzanine Loan Agreement).
 
Section 8.6  Notice Required; Legal Opinions
 
Not less than five (5) Business Days prior to the closing of any transaction
permitted under the provisions of Sections 8.2 through 8.5, Mezzanine Borrower
shall deliver or cause to be delivered to Mezzanine Lender (A) an Officer's
Certificate describing the proposed transaction and stating that such
transaction is permitted hereunder and under the other Loan Documents (Senior
Mezzanine), together with any documents upon which such Officer's Certificate is
based, and (B) a legal opinion of counsel to Mezzanine Borrower or the
transferee selected by either of them (to the extent approved by Mezzanine
Lender), in form and substance consistent with similar opinions then being
required by the Mezzanine Lender and acceptable to the Mezzanine Lender,
confirming, among other things, that the assets of the Mezzanine Borrower, and
of its managing general partner or managing member, as applicable, will not be
substantively consolidated with the assets of such owners or Controlling Persons
of the Mezzanine Borrower as Mezzanine Lender may specify, in the event of a
bankruptcy or similar proceeding involving such owners or Controlling Persons.
 
Section 8.7  Leases.
 
8.7.1  New Leases and Lease Modifications
 
Except as otherwise provided in this Section 8.7, Mezzanine Borrower shall not
permit Operating Lessee to (x) enter into any Lease on terms other than "market"
and rental rates (in Mezzanine Borrower's or Operating Lessee's good faith
judgment), or enter into any Material Lease (a New Lease) or (y) consent to the
assignment of any Material Lease (unless required to do so by the terms of such
Material Lease) that releases the original Tenant from its obligations under the
Material Lease, or (z) modify any Material Lease (including, without limitation,
accept a surrender of any portion of the Property subject to a Material Lease
(unless otherwise permitted or required by law), allow a reduction in the term
of any Lease or a reduction in the Rent payable under any Material Lease, change
any renewal provisions of any Material Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Material Lease (any such action referred to in clauses
(y) and (z) being referred to herein as a Lease Modification) without the prior
written consent of Mezzanine Lender which consent shall not be unreasonably
withheld or delayed. Any New Lease or Lease Modification that requires Mezzanine
Lender's consent shall be delivered to Mezzanine
 

77

--------------------------------------------------------------------------------



Lender for approval not less than ten (10) Business Days prior to the effective
date of such New Lease or Lease Modification. Lender agrees that non-material
changes to the Operating Lease (as determined by Mezzanine Lender in its sole
but reasonable discretion) may be permitted without requiring Mezzanine Lender's
consent.
 
8.7.2  Leasing Conditions
 
Subject to terms of this Section 8.7, provided no Event of Default shall have
occurred and be continuing, Mortgage Borrower may enter into a New Lease or
Lease Modification, without Mezzanine Lender's prior written consent, that
satisfies each of the following conditions (as evidenced by an Officer's
Certificate delivered to Mezzanine Lender prior to Mortgage Borrower’s entry
into such New Lease or Lease Modification):
 
(a)  with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 10,000 net rentable square feet of the Property;
 
(b)  the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals);
 
(c)  the New Lease or Lease Modification provides for "market" rental rates
other terms and does not contain any terms which would adversely affect
Mezzanine Lender's rights under the Loan Documents (Intermediate Mezzanine) or
that would have a Material Adverse Effect;
 
(d)  the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses; any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;
 
(e)  the Tenant under such New Lease or Lease Modification, as applicable, is
not an Affiliate of Mortgage Borrower;
 
(f)  the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Mezzanine Lender in accordance with
the terms of the Loan Documents (Mortgage) and does not entitle any Tenant to
receive and retain Proceeds except those that may be specifically awarded to it
in condemnation proceedings because of the Condemnation of its trade fixtures
and its leasehold improvements which have not become part of the Property and
such business loss as Tenant may specifically and separately establish; and
 
(g)  the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.
 
8.7.3  Delivery of New Lease or Lease Modification
 

78

--------------------------------------------------------------------------------



Upon the execution of any New Lease or Lease Modification, as applicable,
Mezzanine Borrower shall cause Mortgage Borrower to deliver to Mezzanine Lender
an executed copy of the Lease.
 
8.7.4  Lease Amendments
 
Mezzanine Borrower shall cause Mortgage Borrower to agree that it shall not have
the right or power, as against Mezzanine Lender without its consent, to cancel,
abridge, amend or otherwise modify any Lease unless such modification complies
with this Section 8.7.
 
8.7.5  Security Deposits
 
All security or other deposits of Tenants of the Property shall be treated as
trust funds and shall, if required by law or the applicable Lease, not be
commingled with any other funds of Mortgage Borrower, and such deposits shall be
deposited, upon receipt of the same by Mortgage Borrower in a separate trust
account maintained by Mortgage Borrower expressly for such purpose. Within ten
(10) Business Days after written request by Mezzanine Lender, Mezzanine Borrower
shall cause Mortgage Borrower to furnish to Mezzanine Lender reasonably
satisfactory evidence of compliance with this Section 8.7.5, together with a
statement of all lease securities deposited with Mortgage Borrower by the
Tenants and the location and account number of the account in which such
security deposits are held.
 
8.7.6  No Default Under Leases
 
Mezzanine Borrower shall cause Mortgage Borrower to (i) promptly perform and
observe all of the material terms, covenants and conditions required to be
performed and observed by Mortgage Borrower under the Leases and the REAs, if
the failure to perform or observe the same would have a Material Adverse Effect;
(ii) exercise, within ten (10) Business Days after a written request by
Mezzanine Lender, any right to request from the Tenant under any Lease, or the
party to any REAs, a certificate with respect to the status thereof and (iii)
not collect any of the Rents, more than one (1) month in advance (except that
Mortgage Borrower may collect such security deposits and last month's Rents as
are permitted by Legal Requirements and are commercially reasonable in the
prevailing market and collect other charges in accordance with the terms of each
Lease).
 

IX.  
INTEREST RATE CAP AGREEMENT.

 
Section 9.1  Interest Rate Cap Agreement
 
Mezzanine Borrower shall maintain the Interest Rate Cap Agreement with an
Acceptable Counterparty in effect and having a term extending through the last
day of the accrual period in which the applicable Maturity Date occurs, and an
initial notional amount equal to the Loan Amount. The Interest Rate Cap
Agreement shall have a strike rate equal to the Maximum Pay Rate. The notional
amount of the Interest Rate Cap Agreement may be
 

79

--------------------------------------------------------------------------------



reduced from time to time in amounts equal to any prepayment of the principal of
the Loan made in accordance with the Loan Documents (Intermediate Mezzanine),
provided that the strike rate shall be equal to the Maximum Pay Rate.
 
Section 9.2  Pledge and Collateral Assignment
 
Mezzanine Borrower hereby pledges, assigns, transfers, delivers and grants a
continuing first priority lien to Mezzanine Lender, as security for payment of
all sums due in respect of the Loan and the performance of all other terms,
conditions and covenants of this Agreement and any other Loan Documents
(Intermediate Mezzanine) on Mezzanine Borrower's part to be paid and performed,
in, to and under all of Mezzanine Borrower's right, title and interest whether
now owned or hereafter acquired and whether now existing or hereafter arising
(collectively, the Rate Cap Collateral (Intermediate Mezzanine)): (i) in the
Interest Rate Cap Agreement (as soon as such agreement is effective or when and
if any replacement agreement becomes effective, any Replacement Interest Rate
Cap Agreement (Intermediate Mezzanine) or Extension Interest Rate Cap
Agreement); (ii) to receive any and all payments under the Interest Rate Cap
Agreement (or, when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement (Intermediate Mezzanine) or Extension Interest Rate
Cap Agreement), whether as contractual obligations, damages or otherwise; and
(iii) to all claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under or arising out of the Interest Rate
Cap Agreement (as soon as such agreement is effective or when and if any such
agreement becomes effective, any Replacement Interest Rate Cap Agreement
(Intermediate Mezzanine) or Extension Interest Rate Cap Agreement), in each case
including all accessions and additions to, substitutions for and replacements,
products and proceeds of any of the foregoing. Mezzanine Borrower shall deliver
to Mezzanine Lender an executed counterpart of such Interest Rate Cap Agreement,
Replacement Interest Rate Cap Agreement (Intermediate Mezzanine) or Extension
Interest Rate Cap Agreement (Intermediate Mezzanine) (which shall, by its terms,
authorize the assignment to Mezzanine Lender and require that payments be made
directly to Mezzanine Lender) and notify the Counterparty of such assignment
(either in such Interest Rate Cap Agreement (Intermediate Mezzanine),
Replacement Interest Rate Cap Agreement (Intermediate Mezzanine) or Extension
Interest Rate Cap Agreement or by separate instrument). Mezzanine Borrower shall
not, without obtaining the prior written consent of Mezzanine Lender, further
pledge, transfer, deliver, assign or grant any security interest in the Interest
Rate Cap Agreement (Intermediate Mezzanine)(or, when and if any such agreement
becomes effective, any Replacement Interest Rate Cap Agreement (Intermediate
Mezzanine) or Extension Interest Rate Cap Agreement), or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements or any other notice or instrument as may be required under
the UCC, as appropriate, except those naming Mezzanine Lender as the secured
party, to be filed with respect thereto.
 
Section 9.3  Covenants.
 
(a)  Mezzanine Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement (Intermediate Mezzanine). All
 

80

--------------------------------------------------------------------------------



amounts paid by the Counterparty under the Interest Rate Cap Agreement to
Mezzanine Borrower or Mezzanine Lender shall be deposited immediately into the
Mezzanine Account pursuant to Section 3.1. Mezzanine Borrower shall take all
actions reasonably requested by Mezzanine Lender to enforce Mezzanine Borrower's
rights under the Interest Rate Cap Agreement (Intermediate Mezzanine) in the
event of a default by the Counterparty thereunder and shall not waive, amend or
otherwise modify any of its rights thereunder.
 
(b)  Mezzanine Borrower shall defend Mezzanine Lender's right, title and
interest in and to the Rate Cap Collateral (Intermediate Mezzanine) pledged by
Mezzanine Borrower pursuant hereto or in which it has granted a security
interest pursuant hereto against the claims and demands of all other Persons.
 
(c)  In the event of (x) any downgrade, withdrawal or qualification (each, a
Downgrade) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement (Intermediate Mezzanine) which are described in
Exhibit I upon such occurrence, the Mezzanine Borrower shall either (i) obtain
Lender's prior written consent to retain such Counterparty or (ii) replace the
Interest Rate Cap Agreement (Intermediate Mezzanine) with a Replacement Interest
Cap Agreement, (x) having a term extending through the end of the Interest
Period in which the Maturity Date occurs, (y) in a notional amount at least
equal to the Principal Amount of the Loan then outstanding, and (z) having a
strike rate equal to the Maximum Pay Rate.
 
(d)  In the event that Mezzanine Borrower fails to purchase and deliver to
Mezzanine Lender the Interest Rate Cap Agreement (Intermediate Mezzanine) as and
when required hereunder, Mezzanine Lender may purchase the Interest Rate Cap
Agreement (Intermediate Mezzanine) and the cost incurred by Mezzanine Lender in
purchasing the Interest Rate Cap Agreement (Intermediate Mezzanine) shall be
paid by Mezzanine Borrower to Mezzanine Lender with interest thereon at the
Default Rate from the date such cost was incurred by Mezzanine Lender until such
cost is paid by Mezzanine Borrower to Mezzanine Lender.
 
(e)  Mezzanine Borrower shall not (i) without the prior written consent of
Mezzanine Lender, modify, amend or supplement the terms of the Interest Rate Cap
Agreement (Intermediate Mezzanine), (ii) without the prior written consent of
Mezzanine Lender, except in accordance with the terms of the Interest Rate Cap
Agreement (Intermediate Mezzanine), cause the termination of the Interest Rate
Cap Agreement (Intermediate Mezzanine) prior to its stated maturity date, (iii)
without the prior written consent of Mezzanine Lender, except as aforesaid,
waive or release any obligation of the Counterparty (or any successor or
substitute party to the Interest Rate Cap Agreement (Intermediate Mezzanine))
under the Interest Rate Cap Agreement (Intermediate Mezzanine), (iv) without the
prior written consent of Mezzanine Lender, consent or agree to any act or
omission to act on the part of the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement (Intermediate Mezzanine)) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement (Intermediate Mezzanine), (v) fail to exercise promptly and
diligently each and every material right which
 

81

--------------------------------------------------------------------------------



it may have under the Interest Rate Cap Agreement (Intermediate Mezzanine), (vi)
take or intentionally omit to take any action or intentionally suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Interest Rate Cap
Agreement (Intermediate Mezzanine) or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement (Intermediate
Mezzanine)) to payment or (vii) fail to give prompt notice to Mezzanine Lender
of any notice of default given by or to Mezzanine Borrower under or with respect
to the Interest Rate Cap Agreement (Intermediate Mezzanine), together with a
complete copy of such notice.
 
(f)  In connection with an Interest Rate Cap Agreement (Intermediate Mezzanine),
Mezzanine Borrower shall obtain and deliver to Mezzanine Lender an Opinion of
Counsel from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty upon which Mezzanine Lender and its
successors and assigns may rely (the Counterparty Opinion), under New York law
and, if the Counterparty is a non-U.S. entity, the applicable foreign law,
substantially in compliance with the requirements set forth in Exhibit F or in
such other form approved by the Mezzanine Lender.
 
Section 9.4  Representations and Warranties
 
Mezzanine Borrower hereby covenants with, and represents and warrants to,
Mezzanine Lender as follows:
 
(a)  The Interest Rate Cap Agreement (Intermediate Mezzanine) constitutes the
legal, valid and binding obligation of Mezzanine Borrower, enforceable against
Mezzanine Borrower in accordance with its terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).
 
(b)  The Rate Cap Collateral (Intermediate Mezzanine) is free and clear of all
claims or security interests of every nature whatsoever, except such as are
created pursuant to this Agreement and the other Loan Documents (Intermediate
Mezzanine), and Mezzanine Borrower has the right to pledge and grant a security
interest in the same as herein provided without the consent of any other Person
other than any such consent that has been obtained and is in full force and
effect.
 
(c)  The Rate Cap Collateral (Intermediate Mezzanine) has been duly and validly
pledged hereunder. All consents and approvals required to be obtained by
Mezzanine Borrower for the consummation of the transactions contemplated by this
Agreement have been obtained.
 
(d)  Giving effect to the aforesaid grant and assignment to Mezzanine Lender,
Mezzanine Lender has, as of the date of this Agreement, and as to Rate Cap
Collateral (Intermediate Mezzanine) acquired from time to time after such date,
shall have, a valid, and upon proper filing, perfected and continuing first
priority lien upon and security
 

82

--------------------------------------------------------------------------------



interest in the Rate Cap Collateral (Intermediate Mezzanine); provided that no
representation or warranty is made with respect to the perfected status of the
security interest of Mezzanine Lender in the proceeds of Rate Cap Collateral
(Intermediate Mezzanine) consisting of "cash proceeds" or "non-cash proceeds" as
defined in the UCC except if, and to the extent, the provisions of Section 9-306
of the UCC shall be complied with.
 
(e)  Except for financing statements filed or to be filed in favor of Mezzanine
Lender as secured party, there are no financing statements under the UCC
covering any or all of the Rate Cap Collateral (Intermediate Mezzanine) and
Mezzanine Borrower shall not, without the prior written consent of Mezzanine
Lender, until payment in full of all of the Obligations (Intermediate
Mezzanine), execute and file in any public office, any enforceable financing
statement or statements covering any or all of the Rate Cap Collateral
(Intermediate Mezzanine), except financing statements filed or to be filed in
favor of Mezzanine Lender as secured party.
 
Section 9.5  Payments
 
If Mezzanine Borrower at any time shall be entitled to receive any payments with
respect to the Interest Rate Cap Agreement (Intermediate Mezzanine), such
amounts shall, immediately upon becoming payable to Mezzanine Borrower, be
deposited by Counterparty into the Mezzanine Account.
 
Section 9.6  Remedies
 
Subject to the provisions of the Interest Rate Cap Agreement (Intermediate
Mezzanine), if an Event of Default shall occur and then be continuing:
 
(a)  Mezzanine Lender, without obligation to resort to any other security, right
or remedy granted under any other agreement or instrument, shall have the right
to, in addition to all rights, powers and remedies of a secured party pursuant
to the UCC, at any time and from time to time, sell, resell, assign and deliver,
in its sole discretion, any or all of the Rate Cap Collateral (Intermediate
Mezzanine) (in one or more parcels and at the same or different times) and all
right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith Mezzanine Lender may grant options and may
impose reasonable conditions such as requiring any purchaser to represent that
any "securities" constituting any part of the Rate Cap Collateral (Intermediate
Mezzanine) are being purchased for investment only, Mezzanine Borrower hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC or applicable law. If all or any of the Rate Cap
Collateral (Intermediate Mezzanine) is sold by Mezzanine Lender upon credit or
for future delivery, Mezzanine Lender shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
Mezzanine Lender may resell such Rate Cap Collateral (Intermediate Mezzanine).
It is expressly agreed that Mezzanine Lender may exercise its rights with
respect to less than all of the Rate Cap Collateral (Intermediate Mezzanine),
leaving unexercised its rights with respect to the remainder of the Rate Cap
Collateral (Intermediate Mezzanine), provided, however, that such
 

83

--------------------------------------------------------------------------------



partial exercise shall in no way restrict or jeopardize Mezzanine Lender's right
to exercise its rights with respect to all or any other portion of the Rate Cap
Collateral (Intermediate Mezzanine) at a later time or times.
 
(b)  Mezzanine Lender may exercise, either by itself or by its nominee or
designee, in the name of Mezzanine Borrower, all of Mezzanine Lender's rights,
powers and remedies in respect of the Rate Cap Collateral (Intermediate
Mezzanine), hereunder and under law.
 
(c)  Mezzanine Borrower hereby irrevocably, in the name of Mezzanine Borrower or
otherwise, authorizes and empowers Mezzanine Lender and assigns and transfers
unto Mezzanine Lender, and constitutes and appoints Mezzanine Lender its true
and lawful attorney-in-fact, and as its agent, irrevocably, with full power of
substitution for Mezzanine Borrower and in the name of Mezzanine Borrower, upon
the occurrence and during the continuance of an Event of Default, (i) to
exercise and enforce every right, power, remedy, authority, option and privilege
of Mezzanine Borrower under the Interest Rate Cap Agreement (Intermediate
Mezzanine), including any power to subordinate or modify the Interest Rate Cap
Agreement (Intermediate Mezzanine) (but not, unless an Event of Default exists
and is continuing, the right to terminate or cancel the Interest Rate Cap
Agreement (Intermediate Mezzanine)), or to give any notices, or to take any
action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Mezzanine Lender the rights
and remedies provided for herein, to exercise all of the rights, remedies and
powers granted to Mezzanine Lender in this Agreement, and Mezzanine Borrower
further authorizes and empowers Mezzanine Lender, as Mezzanine Borrower's
attorney-in-fact, and as its agent, irrevocably, with full power of substitution
for Mezzanine Borrower and in the name of Mezzanine Borrower, upon the
occurrence and during the continuance of an Event of Default, to give any
authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of
Mezzanine Borrower which in the opinion of Mezzanine Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement (Intermediate Mezzanine), in order to comply therewith, to
perform the conditions thereof or to prevent or remedy any default by Mezzanine
Borrower thereunder or to enforce any of the rights of Mezzanine Borrower
thereunder. These powers-of-attorney are irrevocable and coupled with an
interest, and any similar or dissimilar powers heretofore given by Mezzanine
Borrower in respect of the Rate Cap Collateral (Intermediate Mezzanine) to any
other Person are hereby revoked.
 
(d)  Upon the occurrence and during the continuance of an Event of Default,
Mezzanine Lender may, without notice to, or assent by, Mezzanine Borrower or any
other Person (to the extent permitted by law), but without affecting any of the
Obligations (Intermediate Mezzanine), in the name of Mezzanine Borrower or in
the name of Mezzanine Lender, notify the Counterparty, or if applicable, any
other counterparty to the Interest Rate Cap Agreement (Intermediate Mezzanine),
to make payment and performance directly to Mezzanine Lender; extend the time of
payment and performance of, compromise or settle for cash, credit or otherwise,
and upon any terms and conditions, any obligations owing to Mezzanine Borrower,
or claims of Mezzanine Borrower, under the Interest Rate Cap
 

84

--------------------------------------------------------------------------------



Agreement (Intermediate Mezzanine); file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Mezzanine Lender
necessary or advisable for the purpose of collecting upon or enforcing the
Interest Rate Cap Agreement (Intermediate Mezzanine); and execute any instrument
and do all other things deemed necessary and proper by Mezzanine Lender to
protect and preserve and realize upon the Rate Cap Collateral (Intermediate
Mezzanine) and the other rights contemplated hereby.
 
(e)  Pursuant to the powers-of-attorney provided for above, Mezzanine Lender may
take any action and exercise and execute any instrument which it may deem
necessary or advisable to accomplish the purposes hereof; provided, however,
that Mezzanine Lender shall not be permitted to take any action pursuant to said
power-of-attorney that would conflict with any limitation on Mezzanine Lender's
rights with respect to the Rate Cap Collateral (Intermediate Mezzanine). Without
limiting the generality of the foregoing, Mezzanine Lender, after the occurrence
of an Event of Default, shall have the right and power to receive, endorse and
collect all checks and other orders for the payment of money made payable to
Mezzanine Borrower representing: (i) any payment of obligations owed pursuant to
the Interest Rate Cap Agreement (Intermediate Mezzanine), (ii) interest accruing
on any of the Rate Cap Collateral (Intermediate Mezzanine) or (iii) any other
payment or distribution payable in respect of the Rate Cap Collateral
(Intermediate Mezzanine) or any part thereof, and for and in the name, place and
stead of Mezzanine Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral (Intermediate Mezzanine) hereunder.
 
(f)  Mezzanine Lender may exercise all of the rights and remedies of a secured
party under the UCC.
 
(g)  Without limiting any other provision of this Agreement or any of Mezzanine
Borrower's rights hereunder, and without waiving or releasing Mezzanine Borrower
from any obligation or default hereunder, Mezzanine Lender shall have the right,
but not the obligation, to perform any act or take any appropriate action, as
it, in its reasonable judgment, may deem necessary to protect the security of
this Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement (Intermediate Mezzanine) to be performed or observed by Mezzanine
Borrower to be promptly performed or observed on behalf of Mezzanine Borrower.
All amounts advanced by, or on behalf of, Mezzanine Lender in exercising its
rights under this Section 9.7(g) (including, but not limited to, reasonable
legal expenses and disbursements incurred in connection therewith), together
with interest thereon at the Default Rate from the date of each such advance,
shall be payable by Mezzanine Borrower to Mezzanine Lender upon demand and shall
be secured by this Agreement.
 
Section 9.7  Sales of Rate Cap Collateral (Intermediate Mezzanine)
 
No demand, advertisement or notice, all of which are, to the fullest extent
permitted by law, hereby expressly waived by Mezzanine Borrower, shall be
required in
 

85

--------------------------------------------------------------------------------



connection with any sale or other disposition of all or any part of the Rate Cap
Collateral (Intermediate Mezzanine), except that Mezzanine Lender shall give
Mezzanine Borrower at least thirty (30) Business Days' prior written notice of
the time and place of any public sale or of the time when and the place where
any private sale or other disposition is to be made, which notice Mezzanine
Borrower hereby agrees is reasonable, all other demands, advertisements and
notices being hereby waived. To the extent permitted by law, Mezzanine Lender
shall not be obligated to make any sale of the Rate Cap Collateral (Intermediate
Mezzanine) if it shall determine not to do so, regardless of the fact that
notice of sale may have been given, and Mezzanine Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral (Intermediate
Mezzanine) of a type customarily sold in a recognized market and upon each
public sale, unless prohibited by any applicable statute which cannot be waived,
Mezzanine Lender (or its nominee or designee) may purchase any or all of the
Rate Cap Collateral (Intermediate Mezzanine) being sold, free and discharged
from any trusts, claims, equity or right of redemption of Mezzanine Borrower,
all of which are hereby waived and released to the extent permitted by law, and
may make payment therefor by credit against any of the Obligations (Intermediate
Mezzanine) in lieu of cash or any other obligations. In the case of all sales of
the Rate Cap Collateral (Intermediate Mezzanine), public or private, Mezzanine
Borrower shall pay all reasonable costs and expenses of every kind for sale or
delivery, including brokers' and attorneys' fees and disbursements and any tax
imposed thereon. However, the proceeds of sale of Rate Cap Collateral
(Intermediate Mezzanine) shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale,
Mezzanine Lender shall apply any residue to the payment of the Obligations
(Intermediate Mezzanine) in the order of priority as set forth in Section 17.5.
 
Section 9.8  Public Sales Not Possible
 
Mezzanine Borrower acknowledges that the terms of the Interest Rate Cap
Agreement (Intermediate Mezzanine) may prohibit public sales, that the Rate Cap
Collateral (Intermediate Mezzanine) may not be of the type appropriately sold at
public sales, and that such sales may be prohibited by law. In light of these
considerations, Mezzanine Borrower agrees that private sales of the Rate Cap
Collateral (Intermediate Mezzanine) shall not be deemed to have been made in a
commercially unreasonably manner by mere virtue of having been made privately.
 
Section 9.9  Receipt of Sale Proceeds
 
Upon any sale of the Rate Cap Collateral (Intermediate Mezzanine) by Mezzanine
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Mezzanine Lender or
the officer making the sale or the proceeds of such sale shall be a sufficient
discharge to the purchaser or purchasers of the Rate Cap Collateral
(Intermediate Mezzanine) so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to Mezzanine Lender or such officer or be answerable in any way for the
misapplication or non-application thereof.
 

86

--------------------------------------------------------------------------------





 
Section 9.10  Extension Interest Rate Cap Agreement (Intermediate Mezzanine)
 
If Mezzanine Borrower exercises any of its options to extend the Maturity Date
pursuant to Section 5 of the Note, then, on or prior to the Maturity Date being
extended, the Mezzanine Borrower shall obtain or have in place an Extension
Interest Rate Cap Agreement (i) having a term through the end of the Interest
Period in which the extended Maturity Date occurs, (ii) in a notional amount at
least equal to the Principal Amount of the Loan as of the Maturity Date being
extended, and (iii) having a strike rate equal to an amount such that the
maximum interest rate paid by the Mezzanine Borrower after giving effect to
payments made under such Extension Interest Rate Cap Agreement shall equal no
more than the Maximum LIBOR Pay Rate.
 
Section 9.11  Filing of Financing Statements Authorized
 
Mezzanine Borrower hereby authorizes the filing of a form UCC-1 financing
statement naming Mezzanine Borrower as debtor and Mezzanine Lender as secured
party in any office (including the office of the Secretary of State of the State
of Delaware) covering all property of Mezzanine Borrower (including, but not
limited to, the Account Collateral (Intermediate Mezzanine) and the Rate Cap
Collateral (Intermediate Mezzanine), but excluding Net Excess Cash Flow).
 

X.  
RESERVED

 

XI.  
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

 
Section 11.1  Books and Records
 
Mezzanine Borrower shall cause Mortgage Borrower to keep and maintain on a
fiscal year basis proper books and records separate from any other Person, in
which accurate and complete entries shall be made of all dealings or
transactions of or in relation to the Mortgage Note, the Mezzanine Note, the
Property and the business and affairs of Mortgage Borrower and Mezzanine
Borrower relating to the Property which shall reflect all items of income and
expense in connection with the operation on an individual basis of the Property
and in connection with any services, equipment or furnishings provided in
connection with the operation of the Property, in accordance with GAAP.
Mezzanine Lender and its authorized representatives shall have the right at
reasonable times and upon reasonable notice to examine the books and records of
Mortgage Borrower and Mezzanine Borrower relating to the operation of the
Property and to make such copies or extracts thereof as Mezzanine Lender may
reasonably require. Mezzanine Borrower shall simultaneously furnish (or cause
Mortgage Borrower to furnish) to Mezzanine Lender copies of all financial
statements, reports and information required to be submitted by Mortgage
Borrower to Mortgage Lender pursuant to the Loan Agreement (Mortgage).
 

87

--------------------------------------------------------------------------------





 
Section 11.2  Financial Statements.
 
11.2.1  Budget.
 
(a)  Not later than March 1st of each Fiscal Year hereafter, Mezzanine Borrower
shall prepare or cause to be prepared and deliver to Mezzanine Lender, for
informational purposes only, a Budget in respect of the Property for the Fiscal
Year in which such delivery date falls. If Mezzanine Borrower or Mortgage
Borrower subsequently amends the Budget, Mezzanine Borrower shall promptly
deliver the amended Budget to Mezzanine Lender.
 
(b)  Notwithstanding the foregoing clause any Budgets submitted during a Low
DSCR Period, and in each case any material amendment therefrom, shall be subject
to Mezzanine Lender's prior written approval, which approval shall not be
unreasonably withheld or delayed.
 
(c)  Within thirty (30) days after its receipt of notice of the commencement of
any Low DSCR Period, Mezzanine Borrower shall (unless the then current Budget
has been approved in writing by Mezzanine Lender) prepare or cause to be
prepared and deliver to Mezzanine Lender for Mezzanine Lender's approval (which
shall not be unreasonably withheld or delayed), a proposed Budget for the Fiscal
Year in which such Low DSCR Period commences. Mezzanine Borrower shall consult
with Mezzanine Lender and shall afford Mezzanine Lender a reasonable opportunity
to meet and confer with Mezzanine Borrower to discuss in reasonable detail such
proposed revised Budget and general hotel operations, and Borrower (as
distinguished from its constituent partners) shall use its best efforts to
obtain Manager's approval of the resulting budget revisions as requested by
Lender in its reasonable discretion.
 
11.2.2  Other Information
 
Mezzanine Borrower shall, promptly after written request by Mezzanine Lender,
furnish or cause to be furnished to Mezzanine Lender, in such manner and in such
detail as may be reasonably requested by Mezzanine Lender, such reasonable
additional information as may be reasonably requested with respect to the
Property and/or the Collateral. The information required to be furnished by
Mezzanine Borrower to Mezzanine Lender under this Section 11.2 shall be provided
in both hard copy format and electronic format; provided that Mezzanine Borrower
shall only be required to provide the information required under this Section
11.2.2 in electronic format if such information is so available in the ordinary
course of the operations of the Mezzanine Borrower and Manager and without
significant expense.
 

XII.  
ENVIRONMENTAL MATTERS.

 
Section 12.1  Representations
 

88

--------------------------------------------------------------------------------



Mezzanine Borrower hereby represents and warrants that except as set forth in
the environmental reports and studies delivered to Mezzanine Lender (the
Environmental Reports), (i) neither Mezzanine Borrower nor Mortgage Borrower has
engaged in or knowingly permitted any operations or activities upon, or any use
or occupancy of the Property, or any portion thereof, for the purpose of or in
any way involving the handling, manufacture, treatment, storage, use,
generation, release, discharge, refining, dumping or disposal of any Hazardous
Materials on, under, in or about the Property, or transported any Hazardous
Materials to, from or across the Property, except in all cases in material
compliance with Environmental Laws and only in the course of legitimate business
operations at the Property; (ii) to the Best of Mezzanine Borrower's Knowledge,
no tenant, occupant or user of the Property, or any other Person, has engaged in
or permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any material way
involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
in or about the Property, or transported any Hazardous Materials to, from or
across the Property, except in all cases in material compliance with
Environmental Laws and only in the course of legitimate business operations at
the Property; (iii) to the Best of Mezzanine Borrower's Knowledge, no Hazardous
Materials are presently constructed, deposited, stored, or otherwise located on,
under, in or about the Property except in material compliance with Environmental
Laws; (iv) to the Best of Mezzanine Borrower's Knowledge, no Hazardous Materials
have migrated from the Property upon or beneath other properties which would
reasonably be expected to result in material liability for Mezzanine Borrower or
Mortgage Borrower; and (v) to the Best of Mezzanine Borrower's Knowledge, no
Hazardous Materials have migrated or threaten to migrate from other properties
upon, about or beneath the Property which would reasonably be expected to result
in material liability for Mezzanine Borrower or Mortgage Borrower.
 
Section 12.2  Covenants.
 
12.2.1  Compliance with Environmental Laws
 
Subject to Mortgage Borrower's right to contest under Section 7.3 of the Loan
Agreement (Mortgage), Mezzanine Borrower covenants and agrees with Mezzanine
Lender that it shall comply and shall cause Mortgage Borrower to comply in all
material respects with all Environmental Laws. If at any time during the
continuance of the Lien of the Security Instrument and/or Pledge, a Governmental
Authority having jurisdiction over the Property requires remedial action to
correct the presence of Hazardous Materials in, around, or under the Property
(an Environmental Event), Mezzanine Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Mezzanine Lender. Within thirty (30)
days after Mezzanine Borrower has knowledge of the occurrence of an
Environmental Event, Mezzanine Borrower shall deliver to Mezzanine Lender an
Officer's Certificate (an Environmental Certificate) explaining the
Environmental Event in reasonable detail and setting forth the proposed remedial
action, if any. Mezzanine Borrower shall promptly provide Mezzanine Lender with
copies of all notices which allege or identify any actual or potential violation
or noncompliance received by or prepared by or for Mezzanine Borrower in
connection with any Environmental Law. For purposes of this paragraph, the term
 

89

--------------------------------------------------------------------------------



"notice" shall mean any summons, citation, directive, order, claim, pleading,
letter, application, filing, report, findings, declarations or other materials
pertinent to compliance of the Property and Mezzanine Borrower with such
Environmental Laws.
 
12.2.2  Reserved.
 
Section 12.3  Environmental Reports
 
Upon the occurrence and during the continuance of an Environmental Event with
respect to the Property or an Event of Default, Mezzanine Lender shall have the
right to have its consultants perform a comprehensive environmental audit of the
Property. Such audit shall be conducted by an environmental consultant chosen by
Mezzanine Lender and may include a visual survey, a record review, an area
reconnaissance assessing the presence of hazardous or toxic waste or substances,
PCBs or storage tanks at the Property, an asbestos survey of the Property, which
may include random sampling of the Improvements and air quality testing, and
such further site assessments as Mezzanine Lender may reasonably require due to
the results obtained from the foregoing. Mezzanine Borrower grants (and shall
cause Mortgage Borrower to grant) to Mezzanine Lender, its agents, consultants
and contractors the right to enter the Property as reasonable or appropriate for
the circumstances for the purposes of performing such studies and the reasonable
cost of such studies shall be due and payable by Mezzanine Borrower to Mezzanine
Lender upon demand and shall be secured by the Lien of this Agreement and the
Pledge. Mezzanine Lender shall not unreasonably interfere with (and shall cause
Mortgage Borrower not to unreasonably interfere with), and Mezzanine Lender
shall direct the environmental consultant to use its commercially reasonable
efforts not to hinder, Mortgage Borrower's or any Tenant's, other occupant's or
Manager's operations upon the Property when conducting such audit, sampling or
inspections. By undertaking any of the measures identified in and pursuant to
this Section 12.3, Mezzanine Lender shall not be deemed to be exercising any
control over the operations of Mezzanine Borrower or Mortgage Borrower or the
handling of any environmental matter or hazardous wastes or substances of
Mezzanine Borrower or Mortgage Borrower for purposes of incurring or being
subject to liability therefor.
 
Section 12.4  Environmental Indemnification
 
Mezzanine Borrower shall protect, indemnify, save, defend, and hold harmless the
Indemnified Parties from and against any and all liability, loss, damage,
actions, causes of action, costs or expenses whatsoever (including reasonable
attorneys' fees and expenses) and any and all claims, suits and judgments which
any Indemnified Party may suffer, as a result of or with respect to: (a) any
Environmental Claim relating to or arising from the Property; (b) the violation
of any Environmental Law in connection with the Property; (c) any release,
spill, or the presence of any Hazardous Materials affecting the Property; and
(d) the presence at, in, on or under, or the release, escape, seepage, leakage,
discharge or migration at or from, the Property of any Hazardous Materials,
whether or not such condition was known or unknown to Mezzanine Borrower;
provided that, in each case, Mezzanine Borrower shall be relieved of its
obligation under this subsection if any of the matters referred to in clauses
(a) through (d) above did not occur (but need not have been
 

90

--------------------------------------------------------------------------------



discovered) prior to the foreclosure of the Pledge. If any such action or other
proceeding shall be brought against Mezzanine Lender, upon written notice from
Mezzanine Borrower to Mezzanine Lender (given reasonably promptly following
Mezzanine Lender's notice to Mezzanine Borrower of such action or proceeding),
Mezzanine Borrower shall be entitled to assume the defense thereof, at Mezzanine
Borrower's expense, with counsel reasonably acceptable to Mezzanine Lender;
provided, however, Mezzanine Lender may, at its own expense, retain separate
counsel to participate in such defense, but such participation shall not be
deemed to give Mezzanine Lender a right to control such defense, which right
Mezzanine Borrower expressly retains. Notwithstanding the foregoing, each
Indemnified Party shall have the right to employ separate counsel at Mezzanine
Borrower's expense if, in the reasonable opinion of legal counsel, a conflict or
potential conflict exists between the Indemnified Party and Mezzanine Borrower
that would make such separate representation advisable. Mezzanine Borrower shall
have no obligation to indemnify an Indemnified Party for damage or loss
resulting from such Indemnified Party's gross negligence or willful misconduct.
 
Section 12.5  Recourse Nature of Certain Indemnifications
 
Notwithstanding anything to the contrary provided in this Agreement or in any
other Loan Document (Intermediate Mezzanine), the indemnification provided in
Section 12.4 shall be fully recourse to Mezzanine Borrower and shall be
independent of, and shall survive, the discharge of the Indebtedness, the
release of the Lien created by the Pledge, and/or the conveyance of title to the
Collateral to Mezzanine Lender or any purchaser or designee in connection with a
foreclosure of the Pledge or conveyance in lieu of foreclosure.
 

XIII.  
RESERVED

 

XIV.  
RESERVED

 

XV.  
ASSIGNMENTS AND PARTICIPATIONS.

 
Section 15.1  Assignment and Acceptance
 
At no incremental cost or liability to Mezzanine Borrower, Mezzanine Lender may
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (Intermediate Mezzanine)
(including, without limitation, all or a portion of the Mezzanine Note);
provided that the parties to each such assignment shall execute and deliver to
Mezzanine Lender, for its acceptance and recording in the Register (as
hereinafter defined), an Assignment and Acceptance. In addition, at no
incremental cost to Mezzanine Borrower, Mezzanine Lender may participate to one
or more Persons all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (Intermediate Mezzanine) (including
without limitation, all or a portion of the Mezzanine Note) utilizing such
documentation to evidence such participation and the parties' respective rights
thereunder as Mezzanine Lender, in its sole discretion, shall elect.
 
Section 15.2  Effect of Assignment and Acceptance
 

91

--------------------------------------------------------------------------------



Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of Mezzanine Lender, as the case may
be, hereunder and such assignee shall be deemed to have assumed such rights and
obligations, and (ii) Mezzanine Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement and the other Loan Documents (Intermediate Mezzanine) (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of Mezzanine Lender's rights and obligations under this Agreement and the other
Loan Documents (Intermediate Mezzanine), Mezzanine Lender shall cease to be a
party hereto) accruing from and after the effective date of the Assignment and
Acceptance, except with respect to (A) any payments made by Mezzanine Borrower
to Mezzanine Lender pursuant to the terms of the Loan Documents (Intermediate
Mezzanine) after the effective date of the Assignment and Acceptance and (B) any
letter of credit, cash deposit or other deposits or security (other than the
Liens of this Agreement and the Pledge and the other Loan Documents
(Intermediate Mezzanine)) delivered to or for the benefit of or deposited with
German American Capital Corporation, as Mezzanine Lender, for which German
American Capital Corporation shall remain responsible for the proper disposition
thereof until such items are delivered to a party who is qualified as an
Approved Bank and agrees to hold the same in accordance with the terms and
provisions of the agreement pursuant to which such items were deposited.
 
Section 15.3  Content
 
By executing and delivering an Assignment and Acceptance, Mezzanine Lender and
the assignee thereunder confirm to and agree with each other and the other
parties hereto as follows: (i) other than as provided in such Assignment and
Acceptance, Mezzanine Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents
(Intermediate Mezzanine) or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other Loan Documents (Intermediate Mezzanine) or any
other instrument or document furnished pursuant hereto or thereto; (ii)
Mezzanine Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Mezzanine Borrower or
the performance or observance by Mezzanine Borrower of any of its obligations
under any Loan Documents (Intermediate Mezzanine) or any other instrument or
document furnished pursuant thereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Mezzanine Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents (Intermediate Mezzanine);
 

92

--------------------------------------------------------------------------------



(v) such assignee appoints and authorizes Mezzanine Lender to take such action
as agent on its behalf and to exercise such powers and discretion under the Loan
Documents (Intermediate Mezzanine) as are delegated to Mezzanine Lender by the
terms hereof together with such powers and discretion as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform, in
accordance with their terms, all of the obligations which by the terms of this
Agreement and the other Loan Documents (Intermediate Mezzanine) are required to
be performed by Mezzanine Lender.
 
Section 15.4  Register
 
Mezzanine Lender shall maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of Mezzanine Lender and each assignee pursuant to this Article XV
and the Principal Amount of the Loan owing to each such assignee from time to
time (the Register). The entries in the Register shall, with respect to such
assignees, be conclusive and binding for all purposes, absent manifest error.
The Register shall be available for inspection by Mezzanine Borrower or any
assignee pursuant to this Article XV at any reasonable time and from time to
time upon reasonable prior written notice.
 
Section 15.5  Substitute Notes
 
Upon its receipt of an Assignment and Acceptance executed by an assignee,
together with any Mezzanine Note or Mezzanine Notes subject to such assignment,
Mezzanine Lender shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit J hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt written notice thereof to Mezzanine Borrower. Within five (5)
Business Days after its receipt of such notice, Mezzanine Borrower, at Mezzanine
Lender's own expense, shall execute and deliver to Mezzanine Lender in exchange
and substitution for the surrendered Mezzanine Note or Mezzanine Notes a new
Mezzanine Note to the order of such assignee in an amount equal to the portion
of the Loan assigned to it and a new Mezzanine Note to the order of Mezzanine
Lender in an amount equal to the portion of the Loan retained by it hereunder.
Such new Mezzanine Note or Mezzanine Notes shall be in an aggregate Principal
Amount equal to the aggregate then outstanding principal amount of such
surrendered Mezzanine Note or Mezzanine Notes, shall be dated the effective date
of such Assignment and Acceptance and shall otherwise be in substantially the
form of the Mezzanine Note (modified, however, to the extent necessary so as not
to impose duplicative or increased obligations on Mezzanine Borrower and to
delete obligations previously satisfied by Mezzanine Borrower). Notwithstanding
the provisions of this Article XV, Mezzanine Borrower shall not be responsible
or liable for any additional taxes, reserves, adjustments or other costs and
expenses that are related to, or arise as a result of, any transfer of the Loan
or any interest or participation therein that arise solely and exclusively from
the transfer of the Loan or any interest or participation therein or from the
execution of the new Mezzanine Note contemplated by this Section 15.5,
including, without limitation, any mortgage tax. Mezzanine Lender and/or the
assignees, as the case may be, shall from time to time designate one agent
through which Mezzanine Borrower shall request all approvals and consents
 

93

--------------------------------------------------------------------------------



required or contemplated by this Agreement and on whose statements Mezzanine
Borrower may rely.
 
Section 15.6  Participations
 
Each assignee pursuant to this Article XV may sell participations to one or more
Persons (other than Mezzanine Borrower or any of its Affiliates) in or to all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (Intermediate Mezzanine) (including, without limitation, all or a
portion of the Mezzanine Note held by it); provided, however, that (i) such
assignee's obligations under this Agreement and the other Loan Documents
(Intermediate Mezzanine) shall remain unchanged, (ii) such assignee shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such assignee shall remain the holder of any such Mezzanine
Note for all purposes of this Agreement and the other Loan Documents
(Intermediate Mezzanine), and (iv) Mezzanine Borrower, Mezzanine Lender and the
assignees pursuant to this Article XV shall continue to deal solely and directly
with such assignee in connection with such assignee's rights and obligations
under this Agreement and the other Loan Documents (Intermediate Mezzanine). In
the event that more than one (1) party comprises Mezzanine Lender, Mezzanine
Lender shall designate one party to act on the behalf of all parties comprising
Mezzanine Lender in providing approvals and all other necessary consents under
the Loan Documents (Intermediate Mezzanine) and on whose statements Mezzanine
Borrower may rely.
 
Section 15.7  Disclosure of Information
 
Any assignee pursuant to this Article XV may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Article XV, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Mezzanine Borrower furnished to such
assignee by or on behalf of Mezzanine Borrower; provided, however, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree in writing for the benefit of Mezzanine Borrower to
preserve the confidentiality of any confidential information received by it.
 
Section 15.8  Security Interest in Favor of Federal Reserve Bank
 
Notwithstanding any other provision set forth in this Agreement or any other
Loan Document (Intermediate Mezzanine), any assignee pursuant to this Article XV
may at any time create a security interest in all or any portion of its rights
under this Agreement or the other Loan Documents (Intermediate Mezzanine)
(including, without limitation, the amounts owing to it and the Mezzanine Note
or Mezzanine Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 

94

--------------------------------------------------------------------------------





 

XVI.  
RESERVED

 

XVII.  
DEFAULTS

 
Section 17.1  Event of Default.
 
(a)  Each of the following events shall constitute an event of default hereunder
(an Event of Default):
 
(i)  if (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
Debt Service is not paid in full on the applicable Payment Date, (C) any
prepayment of principal due under this Agreement or the Mezzanine Note is not
paid when due, (D) the Prepayment Fee is not paid when due, (E) any deposit to
the Intermediate Mezzanine Account or any of the other Collateral Accounts is
not made on the required deposit date therefor; or (F) except as to any amount
included in (A), (B), (C), (D), and/or (E) of this clause (i), any other amount
payable pursuant to this Agreement, the Mezzanine Note or any other Loan
Document (Intermediate Mezzanine) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document (Intermediate
Mezzanine), with such failure as described in subclauses (A), (B), (C), (D), (E)
and (F) continuing for ten (10) Business Days after Mezzanine Lender delivers
written notice thereof to Mezzanine Borrower;
 
(ii)  subject to Mortgage Borrower's right to contest as set forth in Section
7.3 of the Loan Agreement (Mortgage), if any of the Impositions or Other Charges
are not paid prior to the imposition of any interest, penalty, charge or expense
for the non-payment thereof;
 
(iii)  if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates of any of such insurance policies are not
delivered to Mezzanine Lender within ten (10) Business Days following Mezzanine
Lender's request therefor;
 
(iv)  if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Collateral, (b) any Transfer of any direct or indirect interest in
Mortgage Borrower, Mezzanine Borrower, Guarantor, General Partner, or other
Person restricted by the terms of Article VIII, (c) any Lien or encumbrance on
all or any portion of the Collateral, (d) any pledge, hypothecation, creation of
a security interest in or other encumbrance of any direct or indirect interests
in Mezzanine Borrower, Mortgage Borrower, General Partner or other Person
restricted by the terms of Article VIII, or (e) the filing of a declaration of
condominium with respect to the Property;
 
(v)  if (i) any representation or warranty made by Mezzanine Borrower in Section
4.1.23 shall have been false or misleading in any material respect as of
 

95

--------------------------------------------------------------------------------



the date the representation or warranty was made which incorrect, false or
misleading statement is not cured within thirty (30) days after receipt by
Mezzanine Borrower of notice from Mezzanine Lender in writing of such breach or
(ii) if any other representation or warranty made by Mezzanine Borrower herein
by Mezzanine Borrower, Guarantor, General Partner or any Affiliate of Mezzanine
Borrower in any other Loan Document (Intermediate Mezzanine), or in any report,
certificate (including, but not limited to, any certificate by Mezzanine
Borrower delivered in connection with the issuance of the Non-Consolidation
Opinion), financial statement or other instrument, agreement or document
furnished to Mezzanine Lender shall have been false or misleading in any
material respect as of the date the representation or warranty was made;
provided, however, that if such representation or warranty which was false or
misleading in any material respect is, by its nature, curable and is not
reasonably likely to have a Material Adverse Effect, and such representation or
warranty was not, to the Best of Mezzanine Borrower's Knowledge, false or
misleading in any material respect which made, then same shall not constitute an
Event of Default unless Mezzanine Borrower has not cured same within five (5)
Business Days after receipt by Mezzanine Borrower of notice from Mezzanine
Lender in writing of such breach;
 
(vi)  if Mezzanine Borrower, Mortgage Borrower, General Partner, any SPE Entity,
or any Guarantor shall make an assignment for the benefit of creditors;
 
(vii)  if a receiver, liquidator or trustee shall be appointed for Mezzanine
Borrower, Mortgage Borrower, General Partner, any SPE Entity, or any Guarantor
or if Mezzanine Borrower, Mortgage Borrower, General Partner, any SPE Entity, or
any Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, or acquiesced in by, Mezzanine Borrower, Mortgage Borrower,
General Partner, any SPE Entity, or any Guarantor, or if any proceeding for the
dissolution or liquidation of Mezzanine Borrower, Mortgage Borrower, General
Partner, any SPE Entity, or any Guarantor shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Mezzanine Borrower, Mortgage Borrower,
General Partner, any SPE Entity, or any Guarantor upon the same not being
discharged, stayed or dismissed within ninety (90) days;
 
(viii)  if Mezzanine Borrower, General Partner, any SPE Entity, or any
Guarantor, as applicable, Transfers its rights under this Agreement or any of
the other Loan Documents (Intermediate Mezzanine) or any interest herein or
therein in contravention of the Loan Documents (Intermediate Mezzanine);
 
(ix)  the occurrence of (i) a Mortgage Default or Mortgage Event of Default, or
(ii) a Default or Event of Default under the Senior Mezzanine Loan.
 
(x)  with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.l) which specifically contains a
notice requirement or grace period, if Mezzanine Borrower, General Partner, any
SPE Entity, or any Guarantor shall be in default under such term, covenant or
condition after the giving of such notice or the expiration of such grace
period;
 

96

--------------------------------------------------------------------------------





 
(xi)  if Mezzanine Borrower, having notified Mezzanine Lender of its election to
extend the Maturity Date as set forth in Section 5 of the Mezzanine Note, fails
to deliver the Replacement Interest Rate Cap Agreement (Intermediate Mezzanine)
to Mezzanine Lender prior to the first day of the extended term of the Loan and
Mezzanine Borrower has not prepaid the Loan pursuant to the terms of the
Mezzanine Note prior to such first day of the extended term;
 
(xii)  if Mezzanine Borrower shall fail to comply with any covenants set forth
in Article V or Section XI with such failure continuing for ten (10) Business
Days after Mezzanine Lender delivers written notice thereof to Mezzanine
Borrower;
 
(xiii)  if Mortgage Borrower shall fail to comply with any covenants set forth
in Section 4 or Section 3(d) or Section 8 of the Security Instrument (Mortgage)
with such failure continuing for ten (10) Business Days after Mortgage Lender
delivers written notice thereof to Mortgage Borrower;
 
(xiv)  Mezzanine Borrower shall fail to deposit any sums required to be
deposited in the Mezzanine Account or any Sub-Account thereof pursuant to
Article III when due;
 
(xv)  if this Agreement or any other Loan Document (Intermediate Mezzanine) or
any Lien granted hereunder or thereunder, in whole or in part, shall terminate
or shall cease to be effective or shall cease to be a legally valid, binding and
enforceable obligation of Mezzanine Borrower or any Guarantor, or any Lien
securing the Indebtedness shall, in whole or in part, cease to be a perfected
first priority Lien, subject to the Permitted Encumbrances (except in any of the
foregoing cases in accordance with the terms hereof or under any other Loan
Document (Intermediate Mezzanine) or by reason of any affirmative act of
Mezzanine Lender);
 
(xvi)  Intentionally Omitted;
 
(xvii)  Intentionally Omitted;
 
(xviii)  Intentionally Omitted;
 
(xix)  if Mezzanine Borrower, General Partner, any SPE Entity or Guarantor shall
continue to be in Default under any of the other terms, covenants or conditions
of this Agreement or of any Loan Document (Intermediate Mezzanine) not specified
in subsections (i) to (xvii) above, for thirty (30) days after notice from
Mezzanine Lender; provided, however, that if such Default is susceptible of cure
but cannot reasonably be cured within such thirty (30) day period and provided
further that Mezzanine Borrower, General Partner, any SPE Entity or Guarantor
shall have commenced to cure such Default within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for
 

97

--------------------------------------------------------------------------------



Mezzanine Borrower in the exercise of due diligence to cure such Default, such
additional period not to exceed ninety (90) days.
 
(b)  Unless waived in writing by Mezzanine Lender, upon the occurrence and
during the continuance of an Event of Default (other than an Event of Default
described in clauses (a)(vi), (vii) or (viii) above) Mezzanine Lender may,
without notice or demand, in addition to any other rights or remedies available
to it pursuant to this Agreement and the other Loan Documents (Intermediate
Mezzanine) or at law or in equity, take such action that Mezzanine Lender deems
advisable to protect and enforce its rights against Mezzanine Borrower and in
the Collateral, including, without limitation, (i) declaring immediately due and
payable the entire Principal Amount together with interest thereon and all other
sums due by Mezzanine Borrower under the Loan Documents (Intermediate
Mezzanine), (ii) collecting interest on the Principal Amount at the Default Rate
whether or not Mezzanine Lender elects to accelerate the Mezzanine Note and
(iii) enforcing or availing itself of any or all rights or remedies set forth in
the Loan Documents (Intermediate Mezzanine) against Mezzanine Borrower and the
Collateral, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in subsections (a)(vi)
or (a)(vii) above, the Indebtedness and all other obligations of Mezzanine
Borrower hereunder and under the other Loan Documents (Intermediate Mezzanine)
shall immediately and automatically become due and payable, without notice or
demand, and Mezzanine Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document (Intermediate
Mezzanine) to the contrary notwithstanding. The foregoing provisions shall not
be construed as a waiver by Mezzanine Lender of its right to pursue any other
remedies available to it under this Agreement, the Pledge or any other Loan
Document (Intermediate Mezzanine). Any payment hereunder may be enforced and
recovered in whole or in part at such time by one or more of the remedies
provided to Mezzanine Lender in the Loan Documents (Intermediate Mezzanine).
 
(c)  Upon the occurrence of an Event of Default pursuant to Section 17.1(a)(ix),
Mezzanine Borrower shall cause Mortgage Borrower or Senior Mezzanine Borrower,
as applicable, to deliver to Mezzanine Lender within five (5) Business Days
after the first to occur of (a) receipt by Mortgage Borrower or Senior Mezzanine
Borrower of notice of such Default or Event of Default from Mortgage Lender or
Senior Mezzanine Lender, or (b) the date Mortgage Borrower obtains actual
knowledge of the occurrence of such Default or Event of Default, a detailed
description of the actions to be taken by Mortgage Borrower or Senior Mezzanine
Borrower to cure such Default or Event of Default and the dates by which each
such action shall occur. Such schedule shall be subject to the approval of
Mezzanine Lender. Mezzanine Borrower shall cause Mortgage Borrower or Senior
Mezzanine Borrower, as applicable, to take all such actions as are necessary to
cure such Default or Event of Default by the date approved by Mezzanine Lender
and shall deliver to Mezzanine Lender not less frequently than weekly thereafter
written updates concerning the status of Mortgage Borrower's or Senior Mezzanine
Borrower's efforts to cure such Default or Event of Default. Mezzanine Lender
shall have the right, but not the obligation, to pay any sums or to take any
action which Mezzanine Lender deems necessary or advisable to cure any default
or alleged default under the Loan Documents (Mortgage) or
 

98

--------------------------------------------------------------------------------



Senior Mezzanine Loan Documents (whether or not Mortgage Borrower or Senior
Mezzanine Borrower, as applicable, is undertaking efforts to cure such default),
and such payment or such action is hereby authorized by Mezzanine Borrower, and
any sum so paid and any expense incurred by Mezzanine Lender in taking any such
action shall be evidenced by this Agreement and secured by this Agreement and
the Pledge and shall be immediately due and payable by Mezzanine Borrower to
Mezzanine Lender with interest at the Default Rate until paid. Mezzanine
Borrower shall cause Mortgage Borrower, or Senior Mezzanine Borrower to permit
Mezzanine Lender to enter upon the Collateral for the purpose of curing any
default or alleged default under the Loan Documents (Mortgage), Senior or
Mezzanine Loan Documents. Mezzanine Borrower hereby transfers and assigns any
excess proceeds arising from any foreclosure or sale under power pursuant to the
Loan Documents (Mortgage) or Senior Mezzanine Loan Documents or any instrument
evidencing the indebtedness secured thereby, and Mezzanine Borrower hereby
authorizes and directs the holder or holders of the Loan Documents (Mortgage) or
Senior Mezzanine Loan Documents to pay such excess proceeds directly to
Mezzanine Lender up to the amount of the Obligations (Intermediate Mezzanine).
 
Section 17.2  Remedies.
 
(a)  Unless waived in writing by Mezzanine Lender, upon the occurrence and
during the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Mezzanine Lender
against Mezzanine Borrower and Guarantor under this Agreement or any of the
other Loan Documents (Intermediate Mezzanine) executed and delivered by, or
applicable to, Mezzanine Borrower or at law or in equity may be exercised by
Mezzanine Lender at any time and from time to time, whether or not all or any of
the Indebtedness shall be declared due and payable, and whether or not Mezzanine
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents
(Intermediate Mezzanine) with respect to the Collateral. Any such actions taken
by Mezzanine Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Mezzanine Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Mezzanine Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents (Intermediate
Mezzanine). Without limiting the generality of the foregoing, Mezzanine Borrower
agrees that if an Event of Default is continuing (i) Mezzanine Lender shall not
be subject to any one action or election of remedies law or rule and (ii) all
liens and other rights, remedies or privileges provided to Mezzanine Lender
shall remain in full force and effect until Mezzanine Lender has exhausted all
of its remedies against the Collateral and this Agreement and the Pledge have
been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Indebtedness or the Indebtedness has been paid in full.
 
(b)  Upon the occurrence of any Event of Default, Mezzanine Lender may, but
without any obligation to do so and without notice to or demand on Mezzanine
Borrower and without releasing Mezzanine Borrower from any obligation hereunder,
take any action to cure such Event of Default. Mezzanine Lender may appear in,
defend, or bring any action or
 

99

--------------------------------------------------------------------------------



proceeding to protect its interests in the Collateral or to foreclose its
security interest under this Agreement and the Pledge or under any of the other
Loan Documents (Intermediate Mezzanine) or collect the Indebtedness.
 
(c)  Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral (Intermediate Mezzanine), the Mezzanine Lender
may:
 
(i)  without notice to Mezzanine Borrower, except as required by law, and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Account Collateral (Intermediate Mezzanine) against the Obligations
(Intermediate Mezzanine) or any part thereof;
 
(ii)  in Mezzanine Lender's sole discretion, at any time and from time to time,
exercise any and all rights and remedies available to it under this Agreement,
and/or as a secured party under the UCC;
 
(iii)  demand, collect, take possession of or receipt for, settle, compromise,
adjust, sue for, foreclose or realize upon the Account Collateral (Intermediate
Mezzanine) (or any portion thereof) as Mezzanine Lender may determine in its
sole discretion; and
 
(iv)  take all other actions provided in, or contemplated by, this Agreement.
 
(d)  With respect to Mezzanine Borrower, the Account Collateral (Intermediate
Mezzanine), the Rate Cap Collateral (Intermediate Mezzanine) and the Collateral,
nothing contained herein or in any other Loan Document (Intermediate Mezzanine)
shall be construed as requiring Mezzanine Lender to resort to the Collateral for
the satisfaction of any of the Indebtedness, and Mezzanine Lender may seek
satisfaction out of the Collateral or any part thereof, in its absolute
discretion in respect of the Indebtedness. In addition, Mezzanine Lender shall
have the right from time to time to partially foreclose this Agreement and the
Pledge in any manner and for any amounts secured by this Agreement or the Pledge
then due and payable as determined by Mezzanine Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Mezzanine Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal or interest, Mezzanine Lender may
foreclose this Agreement and the Pledge to recover such delinquent payments, or
(ii) in the event Mezzanine Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Mezzanine Lender may foreclose this
Agreement and the Pledge to recover so much of the principal balance of the Loan
as Mezzanine Lender may accelerate and such other sums secured by this Agreement
or the Pledge as Mezzanine Lender may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to this Agreement and the
Pledge to secure payment of sums secured by this Agreement and the Pledge and
not previously recovered.
 

100

--------------------------------------------------------------------------------





 
Section 17.3  Remedies Cumulative; Waivers
 
The rights, powers and remedies of Mezzanine Lender under this Agreement and the
Loan Documents (Intermediate Mezzanine) shall be cumulative and not exclusive of
any other right, power or remedy which Mezzanine Lender may have against
Mezzanine Borrower pursuant to this Agreement or the other Loan Documents
(Intermediate Mezzanine), or existing at law or in equity or otherwise.
Mezzanine Lender's rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Mezzanine Lender
may determine in Mezzanine Lender's sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Mezzanine Borrower or any Guarantor shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Mezzanine Borrower or any Guarantor or to impair any remedy, right or power
consequent thereon.
 
Section 17.4  Costs of Collection
 
In the event that after an Event of Default: (i) the Mezzanine Note or any of
the Loan Documents (Intermediate Mezzanine) is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding; (ii) an attorney is retained to represent Mezzanine Lender in
any bankruptcy, reorganization, receivership, or other proceedings affecting
creditors' rights and involving a claim under this Agreement, the Mezzanine Note
or any of the Loan Documents (Intermediate Mezzanine); or (iii) an attorney is
retained to protect or enforce the lien or any of the terms of this Agreement,
the Pledge or any of the Loan Documents (Intermediate Mezzanine); then Mezzanine
Borrower shall pay to Mezzanine Lender all reasonable attorney's fees, costs and
expenses actually incurred in connection therewith, including costs of appeal,
together with interest on any judgment obtained by Mezzanine Lender at the
Default Rate.
 
Section 17.5  Distribution of Collateral Proceeds
 
In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents (Intermediate Mezzanine), or otherwise with respect to
the realization upon any of the Collateral, such monies shall be distributed for
application as follows:
 
(a)  First, to the payment of, or (as the case may be) the reimbursement of,
Mezzanine Lender for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by
Mezzanine Lender to protect or preserve the Collateral or in connection with the
collection of such monies by Mezzanine Lender (including without limitation,
enforcement costs), for the exercise, protection or enforcement by Mezzanine
Lender of all or any of the rights, remedies, powers and
 

101

--------------------------------------------------------------------------------



privileges of Mezzanine Lender under this Agreement or any of the other Loan
Documents (Intermediate Mezzanine) or in respect of the Collateral or in support
of any provision of adequate indemnity to Mezzanine Lender against any taxes or
liens which by law shall have, or may have, priority over the rights of
Mezzanine Lender to such monies;
 
(b)  Second, to all other Obligations (Intermediate Mezzanine) in such order or
preference as Mezzanine Lender shall determine in its sole and absolute
discretion;
 
(c)  Third, the excess, if any, shall be deposited in the Junior Mezzanine
Account for application under the Junior Mezzanine Loan Documents.
 

XVIII.  
 SPECIAL PROVISIONS

 
Section 18.1  Exculpation. 
 
18.1.1  Exculpated Parties
 
Except as set forth in this Section 18.1, the Recourse Guaranty and the
Environmental Indemnity, no personal liability shall be asserted, sought or
obtained by Mezzanine Lender or enforceable against (i) Mezzanine Borrower, (ii)
any Affiliate of Mezzanine Borrower, (iii) any Person owning, directly or
indirectly, any legal or beneficial interest in Mezzanine Borrower or any
Affiliate of Mezzanine Borrower or (iv) any direct or indirect partner, member,
principal, officer, Controlling Person, beneficiary, trustee, advisor,
shareholder, employee, agent, Affiliate or director of any Persons described in
clauses (i) through (iii) above (collectively, the Exculpated Parties) and none
of the Exculpated Parties shall have any personal liability (whether by suit,
deficiency, judgment or otherwise) in respect of the Obligations (Intermediate
Mezzanine), this Agreement, the Pledge, the Mezzanine Note, the Collateral or
any other Loan Document (Intermediate Mezzanine), or the making, issuance or
transfer thereof, all such liability, if any, being expressly waived by
Mezzanine Lender. The foregoing limitation shall not in any way limit or affect
Mezzanine Lender's right to any of the following and Mezzanine Lender shall not
be deemed to have waived any of the following:
 
(a)  Foreclosure of the lien of this Agreement and the Pledge in accordance with
the terms and provisions set forth herein and in the Pledge;
 
(b)  Action against any other security at any time given to secure the payment
of the Mezzanine Note and the other Obligations (Intermediate Mezzanine);
 
(c)  Exercise of any other remedy set forth in this Agreement or in any other
Loan Document (Intermediate Mezzanine) which is not inconsistent with the terms
of this Section 18.1;
 
(d)  Any right which Mezzanine Lender may have under Sections 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Indebtedness secured by this Agreement and the Pledge or to
require that all
 

102

--------------------------------------------------------------------------------



collateral shall continue to secure all of the Indebtedness owing to Mezzanine
Lender in accordance with the Loan Documents (Intermediate Mezzanine); or
 
(e)  The liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).
 
18.1.2  Carveouts From Non-Recourse Limitations
 
Notwithstanding the foregoing or anything in this Agreement or any of the Loan
Documents (Intermediate Mezzanine) to the contrary, there shall at no time be
any limitation on Mezzanine Borrower's or any Guarantor's liability (except each
Guarantor's liability may be several in accordance with the terms of the
Recourse Guaranty) for the payment, in accordance with the terms of this
Agreement, the Mezzanine Note, the Pledge and the other Loan Documents
(Intermediate Mezzanine), to Mezzanine Lender of:
 
(a)  any loss, damage, cost or expense incurred by or on behalf of Mezzanine
Lender by reason of the fraudulent acts of Mezzanine Borrower or intentional
misrepresentations by Mezzanine Borrower or any Affiliate of Mezzanine Borrower
and/or (ii) the failure of Mortgage Borrower and/or Operating Lessee (as
applicable) to have a valid and subsisting certificate of occupancy(s) for all
or any portion of the Property if and to the extent such certificate of
occupancy(s) is required to comply with all Legal Requirements;
 
(b)  Proceeds which Mortgage Borrower, any Affiliate of Mortgage Borrower,
Mezzanine Borrower or any Affiliate of Mezzanine Borrower has received and to
which Mezzanine Lender is entitled pursuant to the terms of this Agreement or
any of the Loan Documents (Intermediate Mezzanine) to the extent the same have
not been applied toward payment of the Indebtedness, or used for the repair or
replacement of the Property in accordance with the Loan Agreement (Mortgage);
 
(c)  any membership deposits and any security deposits and advance deposits
which are not delivered to Mortgage Lender upon a foreclosure of the Property or
action in lieu thereof, except to the extent any such deposits were applied or
refunded in accordance with the terms and conditions of any of the Leases or
membership agreement, as applicable, prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;
 
(d)  any loss, damage, cost or expense incurred by or on behalf of Mezzanine
Lender by reason of all or any part of the Collateral, the Account Collateral
(Intermediate Mezzanine) or the Rate Cap Collateral (Intermediate Mezzanine)
being encumbered by a Lien (other than this Agreement and the Pledge) in
violation of the Loan Documents (Intermediate Mezzanine);
 
(e)  after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Mortgage Borrower, Mezzanine
 

103

--------------------------------------------------------------------------------



Borrower, Operating Lessee, or any Affiliate of Mortgage Borrower, Mezzanine
Borrower, or Operating Lessee (other than Rents and credit card receivables sent
to the Collection Account pursuant to the Loan Agreement (Mortgage) or paid
directly to Mortgage Lender pursuant to any notice of direction delivered to
tenants of the Property or credit card companies) and not applied to payment of
the Obligations or used to pay normal and verifiable Operating Expenses of the
Property or otherwise applied in a manner permitted under the Loan Documents
(Mortgage) and Loan Documents (Intermediate Mezzanine);
 
(f)  any loss, damage, cost or expense incurred by or on behalf of Mezzanine
Lender by reason of physical damage to the Property from intentional waste
committed by Mortgage Borrower, any Affiliate of Mortgage Borrower, Mezzanine
Borrower or any Affiliate of Mezzanine Borrower;
 
(g)  any loss, damage, cost or expense incurred by or on behalf of Mezzanine
Lender by reason of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity (Intermediate
Mezzanine) concerning environmental laws, hazardous substances and asbestos and
any indemnification of Mezzanine Lender with respect thereto;
 
(h)  Intentionally Omitted;
 
(i)  if Mezzanine Borrower fails to obtain Mezzanine Lender's prior written
consent to any Transfer, as required by this Agreement or the Pledge;
 
(j)  any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys' fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Mezzanine
Lender, in the event (and arising out of such circumstances) that (x) Mezzanine
Borrower should raise any defense, counterclaim and/or allegation in any
foreclosure action by Mezzanine Lender relative to the Property, the Account
Collateral (Intermediate Mezzanine) or the Rate Cap Collateral (Intermediate
Mezzanine) or any part thereof which is found by a court to have been raised by
Mezzanine Borrower in bad faith or to be without basis in fact or law, or (y) an
involuntary case is commenced against Mezzanine Borrower under the Bankruptcy
Code with the collusion of Mezzanine Borrower or any of its Affiliates or (z) an
order for relief is entered with respect to the Mezzanine Borrower under the
Bankruptcy Code through the actions of the Mezzanine Borrower or any of its
Affiliates at a time when the Mezzanine Borrower is able to pay its debts as
they become due unless Mezzanine Borrower and Guarantor shall have received an
opinion of independent counsel that the General Partner of Mezzanine Borrower
has a fiduciary duty to seek such an order for relief;
 
(k)  any loss, damage, cost, or expense incurred by or on behalf of Lender by
reason of Mezzanine Borrower or General Partner failing to be since the date of
its formation, a Single Purpose Entity; and
 

104

--------------------------------------------------------------------------------





 
(l)  reasonable attorney's fees and expenses incurred by Mezzanine Lender in
connection with any successful suit filed on account of any of the foregoing
clauses (a) through (l).
 

XIX.  
MISCELLANEOUS

 
Section 19.1  Survival
 
This Agreement and all covenants, indemnifications, agreements, representations
and warranties made herein and in the certificates delivered pursuant hereto
shall survive the making by Mezzanine Lender of the Loan and the execution and
delivery to Mezzanine Lender of the Mezzanine Note, and shall continue in full
force and effect so long as all or any of the Indebtedness is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents (Intermediate Mezzanine). Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Mezzanine Borrower, shall inure to the
benefit of the successors and assigns of Mezzanine Lender. If Mezzanine Borrower
consists of more than one person, the obligations and liabilities of each such
person hereunder and under the other Loan Documents (Intermediate Mezzanine)
shall be joint and several.
 
Section 19.2  Mezzanine Lender's Discretion
 
Whenever pursuant to this Agreement, Mezzanine Lender exercises any right given
to it to approve or disapprove, or any arrangement or term is to be satisfactory
to Mezzanine Lender, the decision of Mezzanine Lender to approve or disapprove
or to decide whether arrangements or terms are satisfactory or not satisfactory
shall (except as is otherwise specifically herein provided) be in the sole
discretion of Mezzanine Lender and shall be final and conclusive.
 
Section 19.3  Governing Law.
 
(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
MEZZANINE LENDER AND ACCEPTED BY MEZZANINE BORROWER IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS (INTERMEDIATE
MEZZANINE) ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
 

105

--------------------------------------------------------------------------------



TO THE FULLEST EXTENT PERMITTED BY LAW, MEZZANINE BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE MEZZANINE NOTE AND THE OTHER
LOAN DOCUMENTS (INTERMEDIATE MEZZANINE), AND THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MEZZANINE LENDER OR MEZZANINE
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT MEZZANINE LENDER'S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND MEZZANINE BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND MEZZANINE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. MEZZANINE
BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
CORPORATION SERVICE COMPANY
 
80 STATE STREET
 
ALBANY, NEW YORK 12207-2543
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO MEZZANINE BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON MEZZANINE BORROWER IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. MEZZANINE BORROWER
(I) SHALL GIVE PROMPT NOTICE TO MEZZANINE LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
 
Section 19.4  Modification, Waiver in Writing
 

106

--------------------------------------------------------------------------------



No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Mezzanine Note, or of any other Loan
Document (Intermediate Mezzanine), or consent to any departure therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Mezzanine Borrower shall entitle Mezzanine Borrower to any other or future
notice or demand in the same, similar or other circumstances.
 
Section 19.5  Delay Not a Waiver
 
Neither any failure nor any delay on the part of Mezzanine Lender in insisting
upon strict performance of any term, condition, covenant or agreement, or
exercising any right, power, remedy or privilege hereunder, or under the
Mezzanine Note or under any other Loan Document (Intermediate Mezzanine), or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Mezzanine
Note or any other Loan Document (Intermediate Mezzanine), Mezzanine Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Mezzanine Note or the other
Loan Documents (Intermediate Mezzanine), or to declare a default for failure to
effect prompt payment of any such other amount.
 

107

--------------------------------------------------------------------------------





 
Section 19.6  Notices
 
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document (Intermediate Mezzanine) shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
If to Mezzanine Lender: 
 
German American Capital Corporation
60 Wall Street, 10th Floor
New York New York 10005
Attention: Todd Sammann and General Counsel
Telecopy No.: (212) 797-4489
Confirmation No.: (212) 250-2748
 
With a copy to: 
 
Midland Loan Services, Inc.
10851 Mastin Suite 700
Overland Park, Kansas 66210
Attention: Jan Sternin
Telecopy No.: (913) 253-9001
Confirmation No.: (913) 253-9216
 
With a copy to: 
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Harvey R. Uris, Esq.
Telecopy No.: (917) 777-2212
Confirmation No.: (212) 735-3000
 
If to Mezzanine Borrower: 
 
c/o CNL Hotels Resorts, Inc.
Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801
Attention Senior Vice President
Telefax No.: (407) 650-1085
 

108

--------------------------------------------------------------------------------





And  
 
c/o KSL Resorts
50-905 Avenida Bermudas
La Quinta, California 92253
Attention: Mr. Eric Resnick, Chief Financial Officer
Telefax No.: (760) 564-8005
 
With a copy to: 
 
Gibson Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Attention: Michael F. Sfregola, Esq.
Telefax No.: (213) 229-6558
 
and 
 
Lowndes Drosdick Doster Kantor & Reed, P.A.
215 North Eola Avenue
Orlando, Florida 32801
Attention: Richard J. Fildes, Esq.
Telefax No.: (407) 843-4444
 


 
All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after 5:00 p.m. New York time or on any day
other than a Business Day. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, election, request, or
demand sent.
 
Section 19.7  TRIAL BY JURY
 
MEZZANINE BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT, HEREBY
EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT, THE PLEDGE, THE MEZZANINE NOTE OR ANY OTHER LOAN DOCUMENT
(INTERMEDIATE MEZZANINE), INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, THE PLEDGE, THE MEZZANINE NOTE OR ANY OTHER LOAN DOCUMENT
(INTERMEDIATE MEZZANINE) (AS NOW OR HEREAFTER MODIFIED) OR ANY
 

109

--------------------------------------------------------------------------------



OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND MEZZANINE
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. MEZZANINE BORROWER
ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE
MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.
 
Section 19.8  Headings
 
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
Section 19.9  Severability
 
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
 
Section 19.10  Preferences
 
To the extent Mezzanine Borrower makes a payment or payments to Mezzanine
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Mezzanine Lender.
 
Section 19.11  Waiver of Notice
 
Mezzanine Borrower shall not be entitled to any notices of any nature whatsoever
from Mezzanine Lender except with respect to matters for which this Agreement or
the other Loan Documents (Intermediate Mezzanine) specifically and expressly
provide for the giving of notice by Mezzanine Lender to Mezzanine Borrower and
except with respect to matters for which Mezzanine Borrower is not, pursuant to
applicable Legal
 

110

--------------------------------------------------------------------------------



Requirements, permitted to waive the giving of notice. Mezzanine Borrower hereby
expressly waives the right to receive any notice from Mezzanine Lender with
respect to any matter for which this Agreement or the other Loan Documents
(Intermediate Mezzanine) do not specifically and expressly provide for the
giving of notice by Mezzanine Lender to Mezzanine Borrower.
 
Section 19.12  Expenses; Indemnity.
 
(a)  Except as may be otherwise expressly set forth in the Loan Documents
(Intermediate Mezzanine), Mezzanine Borrower covenants and agrees to pay or, if
Mezzanine Borrower fails to pay, to reimburse, Mezzanine Lender upon receipt of
written notice from Mezzanine Lender for all reasonable costs and expenses
(including reasonable attorneys' fees and disbursements) incurred by Mezzanine
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents (Intermediate Mezzanine)
and the consummation of the transactions contemplated hereby and thereby and all
the costs of furnishing all opinions by counsel for Mezzanine Borrower
(including without limitation any opinions requested by Mezzanine Lender
pursuant to this Agreement); (ii) Mezzanine Lender's ongoing performance of and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents (Intermediate Mezzanine) on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents (Intermediate
Mezzanine) and any other documents or matters as required herein or under the
other Loan Documents (Intermediate Mezzanine); (iv) securing Mezzanine
Borrower's compliance with any requests made pursuant to the provisions of this
Agreement; (v) the filing and recording fees and expenses, mortgage recording
taxes, title insurance and reasonable fees and expenses of counsel for providing
to Mezzanine Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Mezzanine Lender
pursuant to this Agreement and the other Loan Documents (Intermediate
Mezzanine); (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Mezzanine Borrower, this
Agreement, the other Loan Documents (Intermediate Mezzanine), the Property, or
any other security given for the Loan; (vii) enforcing any obligations of or
collecting any payments due from Mezzanine Borrower under this Agreement, the
other Loan Documents (Intermediate Mezzanine) or with respect to the Collateral
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a work-out or of any
insolvency or bankruptcy proceedings and (viii) procuring insurance policies
pursuant to Section 6.1.11; provided, however, that Mezzanine Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise (A) by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Mezzanine Lender or (B) in connection with any action taken under
Article IV, other than the Mezzanine Borrower's internal administrative costs.
Any cost and expenses due and payable to Mezzanine Lender may be paid from any
amounts in the Mezzanine
 

111

--------------------------------------------------------------------------------



Account if same are not paid by Mezzanine Borrower within ten (10) Business Days
after receipt of written notice from Mezzanine Lender.
 
(b)  Subject to the non-recourse provisions of Section 18.1, Mezzanine Borrower
shall protect, indemnify and save harmless Mezzanine Lender, and all officers,
directors, stockholders, members, partners, employees, agents, successors and
assigns thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys' fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties, the Collateral or the Property or any part of its interest therein, by
reason of the occurrence or existence of any of the following (to the extent
Proceeds payable on account of the following shall be inadequate; it being
understood that in no event will the Indemnified Parties be required to actually
pay or incur any costs or expenses as a condition to the effectiveness of the
foregoing indemnity) prior to (i) the acceptance by Mezzanine Lender or its
designee of a deed-in-lieu of foreclosure with respect to the Collateral, or
(ii) an Indemnified Party or its designee taking possession or control of the
Collateral or (iii) the foreclosure of the Pledge, except to the extent caused
by the willful misconduct or gross negligence of the Indemnified Parties (other
than such willful misconduct or gross negligence imputed to the Indemnified
Parties because of their interest in the Property): (1) ownership of Mezzanine
Borrower's interest in the Property, or any interest therein, or receipt of any
Rents or other sum therefrom, (2) any accident, injury to or death of any
persons or loss of or damage to Property occurring on or about the Property or
any Appurtenances thereto, (3) any design, construction, operation, repair,
maintenance, use, non-use or condition of the Property or Appurtenances thereto,
including claims or penalties arising from violation of any Legal Requirement or
Insurance Requirement, as well as any claim based on any patent or latent
defect, whether or not discoverable by Mezzanine Lender, any claim the insurance
as to which is inadequate, and any Environmental Claim, (4) any Default under
this Agreement or any of the other Loan Documents (Intermediate Mezzanine) or
any failure on the part of Mezzanine Borrower to perform or comply or to cause
Mortgage Borrower to perform or comply with any of the terms of any Lease within
the applicable notice or grace periods, (5) any performance of any labor or
services or the furnishing of any materials or other Property in respect of the
Property or any part thereof, (6) any negligence or tortious act or omission on
the part of Mezzanine Borrower or any of its agents, contractors, servants,
employees, sublessees, licensees or invitees, (7) any contest referred to in
Section 7.3 of the Loan Agreement (Mortgage), (8) any obligation or undertaking
relating to the performance or discharge of any of the terms, covenants and
conditions of the landlord contained in the Leases, or (9) except as may be
expressly limited herein, the presence at, in or under the Property or the
Improvements of any Hazardous Materials in violation of any Environmental Law.
Any amounts the Indemnified Parties are legally entitled to receive under this
Section which are not paid within fifteen (15) Business Days after written
demand therefor by the Indemnified Parties or Mezzanine Lender, setting forth in
reasonable detail the amount of such demand and the basis therefor, shall bear
interest from the date of demand at the Default Rate, and shall, together with
such interest, be part of the Indebtedness and secured by this Agreement and the
Pledge. In case any action, suit or proceeding is brought against the
Indemnified Parties by reason of any such occurrence, Mezzanine Borrower shall
at
 

112

--------------------------------------------------------------------------------



Mezzanine Borrower's expense resist and defend such action, suit or proceeding
or will cause the same to be resisted and defended by counsel at Mezzanine
Borrower's reasonable expense for the insurer of the liability or by counsel
designated by Mezzanine Borrower (unless reasonably disapproved by Mezzanine
Lender promptly after Mezzanine Lender has been notified of such counsel);
provided, however, that nothing herein shall compromise the right of Mezzanine
Lender (or any Indemnified Party) to appoint its own counsel at Mezzanine
Borrower's expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between Mezzanine
Lender and Mezzanine Borrower that would make such separate representation
advisable; provided further that if Mezzanine Lender shall have appointed
separate counsel pursuant to the foregoing, Mezzanine Borrower shall not be
responsible for the expense of additional separate counsel of any Indemnified
Party unless in the reasonable opinion of Mezzanine Lender a conflict or
potential conflict exists between such Indemnified Party and Mezzanine Lender.
So long as Mezzanine Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner,
Mezzanine Lender and the Indemnified Parties shall not be entitled to settle
such action, suit or proceeding without Mezzanine Borrower's consent which shall
not be unreasonably withheld or delayed, and claim the benefit of this Section
with respect to such action, suit or proceeding and Mezzanine Lender agrees that
it will not settle any such action, suit or proceeding without the consent of
Mezzanine Borrower; provided, however, that if Mezzanine Borrower is not
diligently defending such action, suit or proceeding in a prudent and
commercially reasonable manner as provided above, and Mezzanine Lender has
provided Mezzanine Borrower with thirty (30) days' prior written notice, or
shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Mezzanine Lender may settle such
action, suit or proceeding and claim the benefit of this Section 19.12 with
respect to settlement of such action, suit or proceeding. Any Indemnified Party
will give Mezzanine Borrower prompt notice after such Indemnified Party obtains
actual knowledge of any potential claim by such Indemnified Party for
indemnification hereunder. The Indemnified Parties shall not settle or
compromise any action, proceeding or claim as to which it is indemnified
hereunder without notice to Mezzanine Borrower.
 
Section 19.13  Exhibits and Schedules Incorporated
 
The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.
 
Section 19.14  Offsets, Counterclaims and Defenses
 
Any assignee of Mezzanine Lender's interest in and to this Agreement, the
Mezzanine Note and the other Loan Documents (Intermediate Mezzanine) shall take
the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Mezzanine Borrower may otherwise have against
any assignor of such documents, and no such unrelated counterclaim or defense
shall be interposed or asserted by Mezzanine Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by Mezzanine Borrower.
 
Section 19.15  Liability of Assignees of Mezzanine Lender
 
No assignee of Mezzanine Lender shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any other Loan
Document (Intermediate Mezzanine) or any amendment or amendments hereto made at
any time or times, heretofore or hereafter, any different than the liability of
Mezzanine Lender hereunder. In addition, no assignee shall have at any time or
times hereafter any personal liability, directly or indirectly, under or in
connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject any different than the liability of Mezzanine Lender
hereunder. The limitation of liability provided in this Section 19.15 is (i) in
addition to, and not in limitation of, any limitation of liability applicable to
the assignee provided by law or by any other contract, agreement or instrument,
and (ii) shall not apply to any assignee's gross negligence or willful
misconduct.
 
Section 19.16  No Joint Venture or Partnership; No Third Party Beneficiaries.
 
(a)  Mezzanine Borrower and Mezzanine Lender intend that the relationships
created hereunder and under the other Loan Documents (Intermediate Mezzanine) be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Mezzanine Borrower and Mezzanine Lender nor to grant
Mezzanine Lender any interest in the Collateral other than that of Mezzanine
Lender.
 
(b)  This Agreement and the other Loan Documents (Intermediate Mezzanine) are
solely for the benefit of Mezzanine Lender and Mezzanine Borrower and nothing
contained in this Agreement or the other Loan Documents (Intermediate Mezzanine)
shall be deemed to confer upon anyone other than Mezzanine Lender and Mezzanine
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Mezzanine Lender to make the Loan hereunder are imposed solely
and exclusively for the benefit of Mezzanine Lender and no other Person shall
have standing to require satisfaction of such conditions in accordance with
their terms or be entitled to assume that Mezzanine Lender will refuse to make
the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Mezzanine Lender if, in Mezzanine Lender's sole discretion, Mezzanine Lender
deems it advisable or desirable to do so.
 
Section 19.17  Publicity
 

113

--------------------------------------------------------------------------------



All news releases, publicity or advertising by Mezzanine Borrower or its
Affiliates through any media intended to reach the general public which refers
to the Loan Documents (Intermediate Mezzanine) or the financing evidenced by the
Loan Documents (Intermediate Mezzanine), to Mezzanine Lender, or any of its
Affiliates shall be subject to the prior written approval of Mezzanine Lender.
 
Section 19.18  Waiver of Marshalling of Assets
 
To the fullest extent permitted by law, Mezzanine Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Mezzanine Borrower, Mezzanine Borrower's shareholders and others with interests
in Mezzanine Borrower and of the Collateral, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Mezzanine Lender under the Loan Documents (Intermediate Mezzanine) to a sale
of the Collateral for the collection of the Indebtedness without any prior or
different resort for collection or of the right of Mezzanine Lender to the
payment of the Indebtedness out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.
 
Section 19.19  Waiver of Counterclaim and other Actions
 
Mezzanine Borrower hereby expressly and unconditionally waives, in connection
with any suit, action or proceeding brought by Mezzanine Lender on this
Agreement, the Mezzanine Note, the Pledge or any Loan Document (Intermediate
Mezzanine), any and every right it may have to (i) interpose any counterclaim
therein (other than a counterclaim which can only be asserted in the suit,
action or proceeding brought by Mezzanine Lender on this Agreement, the
Mezzanine Note, the Pledge or any Loan Document (Intermediate Mezzanine) and
cannot be maintained in a separate action) and (ii) have any such suit, action
or proceeding consolidated with any other or separate suit, action or
proceeding.
 
Section 19.20  Conflict; Construction of Documents; Reliance
 
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents (Intermediate Mezzanine), the provisions of this
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents (Intermediate Mezzanine) and that such Loan
Documents (Intermediate Mezzanine) shall not be subject to the principle of
construing their meaning against the party which drafted same. Mezzanine
Borrower acknowledges that, with respect to the Loan, Mezzanine Borrower shall
rely solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Mezzanine Lender or any parent, subsidiary or Affiliate of Mezzanine Lender.
Mezzanine Lender shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents (Intermediate Mezzanine) or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or
 

114

--------------------------------------------------------------------------------



any parent, subsidiary or Affiliate of Mezzanine Lender of any equity interest
any of them may acquire in Mezzanine Borrower, and Mezzanine Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Mezzanine Lender's exercise of any such
rights or remedies. Mezzanine Borrower acknowledges that Mezzanine Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Mezzanine Borrower or its Affiliates.
 
Section 19.21  Prior Agreements
 
This Agreement and the other Loan Documents (Intermediate Mezzanine) contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents (Intermediate Mezzanine) and unless
specifically set forth in a writing contemporaneous herewith the terms,
conditions and provisions of any and all such prior agreements do not survive
execution of this Agreement.
 
Section 19.22  Counterparts
 
This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which shall constitute one document.
 
Section 19.23  Disclosure
 
Notwithstanding anything to the contrary contained in Sections 15.1 and 15.6, in
connection with the transactions contemplated by such Sections, in no event
shall Mezzanine Lender deliver financial information with respect to the
Collateral, the Property or the Guarantor to the Persons listed in Schedule III,
without first obtaining Mezzanine Borrower's prior written consent;
provided however, Mezzanine Borrower's consent shall not be required with
respect to Morgan Stanley, Lehman Brothers, The Equitable Life Assurance Society
of the United States, Teachers Insurance and Annuity Association and the state
of Ohio Pension Fund if Mezzanine Lender delivers a confidentiality agreement
from any of such Persons reasonably acceptable to Mezzanine Borrower.
 


 


115

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
MEZZANINE BORROWER:
 
CNL HOTEL DEL INTERMEDIATE MEZZ PARTNERS, LP, a Delaware limited partnership
 
By: CNL Hotel Del Intermediate Mezz Partners
 
GP, LLC, a Delaware limited liability company its General Partner
 
 By:  /s/ John X. Brady, Jr.
 Name:  John X. Brady, Jr.
                         Title:    Vice President
                             
 


 
By signing below, General Partner agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, General Partner agrees to comply (or permit Mezzanine Borrower to take
such action necessary to comply) with all of the terms, conditions, obligations
and restrictions affecting General Partner set forth herein:
 
GENERAL PARTNER:
 
CNL HOTEL DEL INTERMEDIATE MEZZ PARTNERS GP, LLC, a Delaware limited liability
company
 


                            By:  /s/ John X. Brady, Jr.
                            Name:  John X. Brady, Jr.
                            Title:    Vice President
 


 


 
[Mezzanine Lender's signature appears on following page]
 


 
MEZZANINE LENDER:
 
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation
 


 
By:  /s/ Todd O. Sammon
Name:  Todd O. Sammon 
Title:     Vice President


 
By:  /s/ Eric M. Schwartz
Name:  Eric M. Schwartz
Title:    Vice President


 
